Exhibit 10.2

FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
GGP OPERATING PARTNERSHIP, LP










--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page





ARTICLE I Definitions;
Etc.....................................................................................
1

1.1
Definitions.........................................................................................    1

1.2
Exhibits,
Etc......................................................................................
17

ARTICLE II
Continuation.........................................................................................
17

2.1
Continuation......................................................................................    17

2.2
Name.................................................................................................    17

2.3
Character of the
Business..................................................................    18

2.4
Location of the Principal Place of
Business......................................    18

2.5
Registered Agent and Registered
Office........................................... 18

ARTICLE III
Term....................................................................................................
18

3.1
Commencement.................................................................................    18

3.2
Dissolution.........................................................................................    18

ARTICLE IV Contributions to
Capital......................................................................
19

4.1
General Partner Capital
Contribution................................................    19

4.2
Limited Partner Capital
Contributions...............................................    19

4.3
Additional
Funds................................................................................    19

4.4
Stock
Plans.........................................................................................    21

4.5
No Third Party
Beneficiary................................................................    21

4.6
No Interest; No
Return.......................................................................    22

4.7
Preferred
Units...................................................................................    22

ARTICLE V Allocations and Other Tax and Accounting
Matters...............................................................................................    22
5.1
Allocations.........................................................................................    22

5.2
Distributions With Respect to Common Units and LTIP
Units...................................................................................................    22

5.3
Books of
Account...............................................................................    23

5.4
Reports...............................................................................................    24

5.5
Audits.................................................................................................    24

5.6
Tax Elections and
Returns.................................................................    24

5.7
Tax Matters
Partner............................................................................    24

5.8
Withholding.......................................................................................    24


i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



5.9
Distributions with Respect to Preferred
Units...................................    25

5.10
Redemption of Common
Units..........................................................    26

ARTICLE VI Rights, Duties and Restrictions of the General
Partner.......................
26

6.1
Expenditures by
Partnership..............................................................    26

6.2
Powers and Duties of General
Partner...............................................    26

6.3
[Intentionally
Omitted].....................................................................    29

6.4
[Intentionally
Omitted]......................................................................    29

6.5
Public REIT
Participation..................................................................    29

6.6
Proscriptions......................................................................................    29

6.7
Additional
Partners............................................................................    29

6.8
Title
Holder........................................................................................    29

6.9
Compensation of the General
Partner................................................    30

6.10
Waiver and
Indemnification...............................................................    30

6.11
[Intentionally
Omitted]......................................................................    30

6.12
Operation in Accordance with REIT Requirements..........................    30

ARTICLE VII Dissolution, Liquidation and
Winding-Up........................................
31

7.1
Accounting........................................................................................    31

7.2
Distribution on
Dissolution................................................................    31

7.3
Timing
Requirements.........................................................................    32

7.4
Sale of Partnership
Assets..................................................................    32

7.5
Distributions in
Kind.........................................................................    32

7.6
Documentation of
Liquidation...........................................................    32

7.7
Liability of the Liquidating
Trustee...................................................    32

7.8
Liquidation Preference of Preferred
Units.........................................    33

7.9
Negative Capital
Accounts.................................................................    33

ARTICLE VIII Transfer of
Units...............................................................................
35

8.1
General Partner
Transfer....................................................................    35

8.2
Transfers by Limited
Partners    ............................................................35

8.3
Issuance of Additional Common
Units..............................................    36

8.4
Restrictions on
Transfer.....................................................................    36

8.5
Issuance of LTIP
Units.......................................................................    37

ARTICLE IX Rights and Obligations of the Limited
Partners..................................
38


ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



9.1
No Participation in
Management.......................................................    38

9.2
Bankruptcy of a Limited
Partner........................................................    38

9.3
No
Withdrawal...................................................................................    38

9.4
Duties and
Conflicts...........................................................................    38

ARTICLE X [Intentionally
Omitted].........................................................................
39

ARTICLE XI [Intentionally
Omitted].......................................................................
39

ARTICLE XII Arbitration of
Disputes......................................................................
39

12.1
Arbitration..........................................................................................    39

12.2
Procedures..........................................................................................    39

12.3
Binding
Character..............................................................................    40

12.4
Exclusivity..........................................................................................    40

12.5
No Alteration of
Agreement...............................................................    40

ARTICLE XIII General
Provisions...........................................................................
40

13.1
Notices...............................................................................................    40

13.2
Successors..........................................................................................    41

13.3
Effect and
Interpretation....................................................................    41

13.4
Counterparts.......................................................................................    41

13.5
Partners Not
Agents...........................................................................    41

13.6
Entire Understanding;
Etc..................................................................    41

13.7
Amendments......................................................................................    41

13.8
Severability........................................................................................    42

13.9
Trust
Provision...................................................................................    42

13.10
Pronouns and
Headings......................................................................    42

13.11
Assurances.........................................................................................    42

13.12
Issuance of
Certificates......................................................................    42

13.13
November 20, 2003 Division of Common Units..............................    42

13.14
Performance by the Public
REIT.......................................................    43




iii



--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
GGP OPERATING PARTNERSHIP, LP
THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP is made and
entered into this 1st day of May, 2014, by and among the undersigned parties.
W I T N E S S E T H:
WHEREAS, a Delaware limited partnership known as GGP Operating Partnership, LP
(the “Partnership”), which was formerly known as GGP Limited Partnership until
it changed its name as of the date hereof, exists pursuant to that certain Third
Amended and Restated Agreement of Limited Partnership dated as of November 9,
2010, as amended by that certain First Amendment thereto dated as of June 12,
2012, that certain Second Amendment thereto dated as of November 30, 2012, that
certain Third Amendment thereto dated as of February 13, 2013, that certain
Fourth Amendment thereto dated as of April 30, 2013, that certain Fifth
Amendment thereto dated as of September 5, 2013, that certain Sixth Amendment
thereto dated as of November 12, 2013, that certain Seventh Amendment thereto
dated as of May 1, 2014, that certain Eighth Amendment thereto dated as of May
1, 2014 and that certain Ninth Amendment thereto dated as of May 1, 2014
(collectively, the “Third Restated Partnership Agreement”), and the Delaware
Revised Uniform Limited Partnership Act;
WHEREAS, GGP Real Estate Holding II, Inc., a Delaware corporation, is the
General Partner of the Partnership;
WHEREAS, the General Partner and a Majority-in-Interest of the Limited Partners
of the Partnership desire to amend and restate the Third Restated Partnership
Agreement as set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt, adequacy
and sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, do hereby amend and restate the Third Restated Partnership
Agreement to read as follows:
ARTICLE I

Definitions; Etc.
1.1    Definitions. Except as otherwise herein expressly provided, the following
terms and phrases shall have the meanings set forth below:
“Accountants” shall mean the firm or firms of independent certified public
accountants selected by the General Partner on behalf of the Partnership and the
Property




--------------------------------------------------------------------------------

 

Partnerships to audit the books and records of the Partnership and the Property
Partnerships and to prepare statements and reports in connection therewith.
“Acquisition Cost” shall have the meaning set forth in Section 4.1 hereof.
“Act” shall mean the Revised Uniform Limited Partnership Act as enacted in the
State of Delaware, and as the same may hereafter be amended from time to time.
“Additional Units” shall have the meaning set forth in Section 8.3 hereof.
“Additional Partner” shall have the meaning set forth in Section 8.3 hereof.
“Adjusted Capital Account Deficit” shall mean, with respect to any Limited
Partner, the deficit balance, if any, in such Partner’s Capital Account as of
the end of any relevant fiscal year and after giving effect to the following
adjustments:
(a)    credit to such Capital Account any amounts which such Partner is
obligated or treated as obligated to restore with respect to any deficit balance
in such Capital Account pursuant to Section 1.704-1(b)(2)(ii)(c) of the
Regulations, or is deemed to be obligated to restore with respect to any deficit
balance pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and
1.704-2(i)(5) of the Regulations; and
(b)    debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the requirements of the alternate test for economic effect contained
in Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted
consistently therewith.
“Administrative Expenses” shall mean (i) all administrative and operating costs
and expenses incurred by the Partnership, (ii) all administrative, operating and
other costs and expenses incurred by the Property Partnerships, (iii) those
administrative costs and expenses of the Affiliate Entities and the REIT
Entities, including salaries paid to officers of the Public REIT and accounting
and legal expenses undertaken by the General Partner on behalf or for the
benefit of the Partnership, Nimbus or GGP LP and (iv) to the extent not included
in clause (iii) above, REIT Expenses.
“Affiliate” shall mean, with respect to any Partner (or as to any other Person
the affiliates of whom are relevant for purposes of any of the provisions of
this Agreement), (i) any member of the Immediate Family of such Partner;
(ii) any trustee or beneficiary of a Partner; (iii) any legal representative,
successor, or assignee of such Partner or any Person referred to in the
preceding clauses (i) and (ii); (iv) any trustee of any trust for the benefit of
such Partner or any Person referred to in the preceding clauses (i) through
(iii); or (v) any Entity which directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with,
such Partner or any Person referred to in the preceding clauses (i) through
(iv).

    



--------------------------------------------------------------------------------

 

“Affiliate Entities” shall mean GGP Limited Partnership II, a Delaware limited
partnership, and GGP, LLC, a Delaware limited liability company.
“Aggregate Protected Amount” shall mean, with respect to the Obligated Partners,
as a group, the aggregate amount of the Protected Amounts, if any, of the
Obligated Partners, as determined on the date in question.
“Agreement” shall mean this Fourth Amended and Restated Agreement of Limited
Partnership, as originally executed and as amended, modified, supplemented or
restated from time to time, as the context requires.
“AO LTIP Unit” shall mean a Unit which is designated as an Appreciation Only
LTIP Unit in the relevant Vesting Agreement or other documentation pursuant to
which such LTIP Unit is granted or issued, having the rights, powers,
privileges, restrictions, qualifications and limitations set forth in Schedule H
hereto or in this Partnership Agreement in respect of the Holder, as well as the
relevant Vesting Agreement or other documentation pursuant to which such AO LTIP
Unit is granted or issued.


“AO LTIP Fraction” shall mean, with respect to an AO LTIP Unit that is issued,
the fraction designated in the relevant Vesting Agreement or other documentation
pursuant to which such AO LTIP Unit is granted as the AO LTIP Fraction for such
AO LTIP Unit.


“Audited Financial Statements” shall mean financial statements (balance sheet,
statement of income, statement of partners’ equity and statement of cash flows)
prepared in accordance with generally accepted accounting principles and
accompanied by an independent auditor’s report containing (i) an opinion
containing no material qualification, and (ii) no explanatory paragraph
disclosing information relating to material uncertainties (except as to
litigation) or going concern issues.
“Bankruptcy” shall mean, with respect to any Partner or the Partnership, (i) the
commencement by such Partner or the Partnership of any proceeding seeking relief
under any provision or chapter of the federal Bankruptcy Code or any other
federal or state law relating to insolvency, bankruptcy or reorganization,
(ii) an adjudication that such Partner or the Partnership is insolvent or
bankrupt, (iii) the entry of an order for relief under the federal Bankruptcy
Code with respect to such Partner or the Partnership, (iv) the filing of any
such petition or the commencement of any such case or proceeding against such
Partner or the Partnership, unless such petition and the case or proceeding
initiated thereby are dismissed within ninety (90) days from the date of such
filing, (v) the filing of an answer by such Partner or the Partnership admitting
the allegations of any such petition, (vi) the appointment of a trustee,
receiver or custodian for all or substantially all of the assets of such Partner
or the Partnership unless such appointment is vacated or dismissed within ninety
(90) days from the date of such appointment but not less than five (5) days
before the proposed sale of any assets of such Partner or the Partnership,
(vii) the insolvency of such Partner or the Partnership or the execution by such
Partner or the Partnership of a general assignment for the benefit of creditors,
(viii) the convening by such Partner or the Partnership of a meeting of its
creditors, or any class thereof, for purposes of effecting a moratorium upon or
extension or

    



--------------------------------------------------------------------------------

 

composition of its debts, (ix) the failure of such Partner or the Partnership to
pay its debts as they mature, (x) the levy, attachment, execution or other
seizure of substantially all of the assets of such Partner or the Partnership
where such seizure is not discharged within thirty (30) days thereafter, or
(xi) the admission by such Partner or the Partnership in writing of its
inability to pay its debts as they mature or that it is generally not paying its
debts as they become due.
“Bankruptcy Cases” shall mean those voluntary petitions filed on April 16, 2009
by the General Partner and the Partnership for relief under title 11 of the
United States Code in the United States Bankruptcy Court for the Southern
District of New York.
“Book-Up Target” for an LTIP Unit shall mean (i) initially, the Common Unit
Economic Balance as determined on the date such LTIP Unit was granted assuming
the Gross Asset Values of the Partnership’s assets are adjusted pursuant to
subsection (b) of the definition of Gross Asset Value at such time, and (ii)
thereafter, as of any determination date, the remaining amount required to be
allocated to such LTIP Unit for the Economic Capital Account Balance, to the
extent attributable to such LTIP Unit, to be equal to the Common Unit Economic
Balance as of such date. Notwithstanding the foregoing, the Book-Up Target shall
be zero for any LTIP Unit for which the Economic Capital Account Balance
attributable to such LTIP Unit has at any time reached an amount equal to the
Common Unit Economic Balance determined as of such time.


“Bucksbaum Limited Partners” shall mean M.B. Capital Partners III and its
successors and assigns.
“Bucksbaum Rights Agreement” shall mean that certain Rights Agreement dated as
of July 27, 1993, among the General Partner and certain predecessors of the
Bucksbaum Limited Partners.
“Capital Account” shall mean, with respect to any Partner, the separate “book”
account which the Partnership shall establish and maintain for such Partner in
accordance with Section 704(b) of the Code and Section 1.704-1(b)(2)(iv) of the
Regulations and such other provisions of Section 1.704-1(b) of the Regulations
that must be complied with in order for the Capital Accounts to be determined in
accordance with the provisions of said Regulations. In furtherance of the
foregoing, the Capital Accounts shall be maintained in compliance with
Section 1.704-1(b)(2)(iv) of the Regulations, and the provisions hereof shall be
interpreted and applied in a manner consistent therewith. In the event that any
Units are transferred in accordance with the terms of this Agreement, the
Capital Account, at the time of the transfer, of the transferor attributable to
the transferred Units shall carry over to the transferee.
“Capital Contribution” shall mean, with respect to any Partner, the amount of
money and the initial Gross Asset Value of any property other than money
contributed to the Partnership with respect to the Units held by such Partner
(net of liabilities to which such property is subject).
“Certificate” shall mean the Certificate of Limited Partnership establishing the
Partnership, as filed with the office of the Delaware Secretary of State, as it
may be amended from time to time in accordance with the terms of this Agreement
and the Act.

    



--------------------------------------------------------------------------------

 

“Charter” shall mean the corporate charter of the Public REIT, as filed with the
office of the Delaware Secretary of State, as it may be amended from time to
time.
“Closing Price” on any day shall mean the average of the intra-day high and low
for such day as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted to trading on the New York
Stock Exchange or, if the Common Stock is not listed or admitted to trading on
the New York Stock Exchange, as reported in the principal consolidated
transaction reporting system with respect to securities listed on the principal
national securities’ exchange on which the Common Stock is listed or admitted to
trading or, if the Common Stock is not listed or admitted to trading on any
national securities exchange, the last quoted price, or if not so quoted, the
average of the high bid and low asked prices in the over-the-counter market, as
reported by OTC Markets Group, Inc. or, if such system is no longer in use, the
principal other automated quotations system that may then be in use or, if the
Common Stock is not quoted by any such organization, the average of the closing
bid and asked prices as furnished by a professional market maker making a market
in the Common Stock as such person is selected from time to time by the Board of
Directors of the Public REIT.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Common Stock” shall mean the shares of common stock of the Public REIT.
“Common Unit Economic Balance” shall mean (i) the Capital Account balance of the
Company Group, plus the amount of the Company Group’s share of any Minimum Gain
Attributable to Partner Nonrecourse Debt or Partnership Minimum Gain, in either
case to the extent attributable to the Company Group’s ownership of Common Units
and computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under Exhibit B to the
Partnership Agreement, divided by (ii) the number of the Company Group’s Common
Units.
“Common Unitholder” shall mean any Person that holds Common Units and is named
as a Partner in Exhibit A to the Partnership Agreement, as such Exhibit may be
amended from time to time, to the extent applicable to the holding of such
Common Units.
“Common Units” shall mean all Units other than Preferred Units and LTIP Units.
“Company” shall mean General Growth Properties, Inc., a Delaware corporation
whose shares of common stock are listed on the New York Stock Exchange, that is
the successor registrant to old General Growth Properties, Inc. and files
reports under the Securities Exchange Act of 1934 in lieu of old General Growth
Properties, Inc.
“Company Group” shall mean the Company and its direct or indirect subsidiaries.
“Consent of the Limited Partners” shall mean the written consent of a
Majority‑in-Interest of the Limited Partners (or other specified group of
Limited Partners), which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and may be

    



--------------------------------------------------------------------------------

 

given or withheld by a Majority-in-Interest of the Limited Partners (or such
specified group of Limited Partners), unless otherwise expressly provided
herein, in their sole and absolute discretion.
“Contributed Funds” shall have the meaning set forth in Section 4.3(c) hereof.
“Contributed Property” shall have the meaning set forth in Section 4.1 hereof.
“Contribution Agreements” shall mean all contribution and other agreements
executed by the Partnership and/or the General Partner in connection with the
issuance of Units.
“Control” shall mean the ability, whether by the direct or indirect ownership of
shares or other equity interests by contract or otherwise, to elect a majority
of the directors of a corporation, to select the managing partner of a
partnership, or otherwise to select, or have the power to remove and then
select, a majority of those persons exercising governing authority over an
Entity. In the case of a limited partnership, the sole general partner, all of
the general partners to the extent each has equal management control and
authority, or the managing general partner or managing general partners thereof
shall be deemed to have control of such partnership and, in the case of a trust,
any trustee thereof or any Person having the right to select any such trustee
shall be deemed to have control of such trust.
“Conversion Factor” shall mean 0.96175818. The Conversion Factor shall be
adjusted in the event that the Public REIT, (i) declares or pays a dividend on
its outstanding shares of Common Stock in shares of Common Stock or makes a
distribution to all holders of its outstanding shares of Common Stock in shares
of Common Stock, (ii) subdivides its outstanding shares of Common Stock, or
(iii) combines its outstanding shares of Common Stock into a smaller number of
shares. The Conversion Factor shall be adjusted by multiplying the Conversion
Factor (as in effect immediately prior to such adjustment) by a fraction, the
numerator of which shall be the actual number of shares of Common Stock issued
and outstanding on the record date for such dividend, distribution, subdivision
or combination (determined without the below assumption), and the denominator of
which shall be the number of shares of Common Stock issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time). Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event. Notwithstanding the
foregoing, the Conversion Factor shall not be adjusted in connection with the
events described above if, in connection with such event, the Partnership makes
a distribution per Common Unit of an equivalent number of Common Units and/or
shares of Common Stock or effects an equivalent subdivision or combination of
all outstanding Common Units, as applicable.
“Current Per Share Market Price” shall mean, as of any date, the average of the
Closing Price for the five consecutive Trading Days ending on such date or the
average of the Closing Price for any other period of Trading Days that the
Public REIT deems appropriate with respect to any transaction or other event for
which “Current Per Share Market Price” is determined

    



--------------------------------------------------------------------------------

 

(other than a redemption pursuant to any Rights Agreement unless otherwise
provided therein); provided, however, that the Closing Price for any Trading Day
or Trading Days that are included in any calculation of Current Per Share Market
Price shall be adjusted to take into account any stock split, dividend,
subdivision, combination and the like if Public REIT deems such adjustment to be
appropriate.
“Demand Notice” shall have the meaning set forth in Section 12.2 hereof.
“Depreciation” shall mean, with respect to any asset of the Partnership for any
fiscal year or other period, the depreciation, depletion or amortization, as the
case may be, allowed or allowable for federal income tax purposes in respect of
such asset for such fiscal year or other period; provided, however, that if
there is a difference between the Gross Asset Value and the adjusted tax basis
of such asset, Depreciation shall mean “book depreciation, depletion or
amortization” as determined under Section 1.704-1(b)(2)(iv)(g)(3) of the
Regulations.
“Economic Capital Account Balance” with respect to a Partner shall mean an
amount equal to its Capital Account balance, plus the amount of its share of any
Minimum Gain Attributable to Partner Nonrecourse Debt or Partnership Minimum
Gain.
“Eligible AO LTIP Unit” shall mean, as of the date any Liquidating Gain is being
allocated, an AO LTIP Unit if the Common Unit Economic Balance as of such date
(taking into account allocations to be made on such date) exceeds the Common
Unit Economic Balance as of the date of issuance of the AO LTIP Unit, as
adjusted for any LTIP Unit Adjustment Events, as defined in Schedule H.


“Eligible FV LTIP Unit” shall mean a FV LTIP Unit that has a Book-Up Target of
zero (0).


“Entity” shall mean any general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust,
cooperative, association or other entity.
“Exercise Notice” shall have the meaning set forth in the Bucksbaum Rights
Agreement.
“Foreign Owner” shall mean a foreign person or a person that is directly or
indirectly owned, in whole or in part by a foreign person as determined in
accordance with Section 897(h)(4) of the Code and the Regulations promulgated
thereunder.
“Funding Date” shall mean the date of consummation of any Funding Loan, offering
of shares of Common Stock or other transaction pursuant to which the REIT
Entities or the Affiliate Entities raise Required Funds.
“Funding Loan Proceeds” shall mean the net cash proceeds received by the REIT
Entities or the Affiliate Entities in connection with any Funding Loan, after
deduction of all costs and expenses incurred by the REIT Entities or the
Affiliate Entities in connection with such Funding Loan.

    



--------------------------------------------------------------------------------

 

“Funding Loan(s)” shall mean any borrowing or refinancing of borrowings by or on
behalf of the REIT Entities or the Affiliate Entities from any lender for the
purpose of advancing the Funding Loan Proceeds to the Partnership as a loan
pursuant to Section 4.3(a) hereof.
“FV LTIP Unit” shall mean a Unit which is designated as a Full Value LTIP Unit
in the relevant Vesting Agreement or other documentation pursuant to which such
LTIP Unit is granted or issued, having the rights, powers, privileges,
restrictions, qualifications and limitations set forth in Schedule H hereto or
in this Amendment in respect of the Holder, as well as the relevant Vesting
Agreement or other documentation pursuant to which such FV LTIP Unit is granted
or issued.


“FV LTIP Fraction” shall mean, with respect to an FV LTIP Unit that is issued,
one (1) unless a fraction is specifically designated in the relevant Vesting
Agreement or other documentation pursuant to which such FV LTIP Unit is granted
as the FV LTIP Fraction for such FV LTIP Unit.


“FV LTIP Full Participation Date” shall mean, for an FV LTIP Unit that is
issued, such date as is specified in the relevant Vesting Agreement or other
documentation pursuant to which such FV LTIP Unit is granted as the FV LTIP Full
Participation Date for such LTIP Unit or, if no such date is so specified, the
date of issuance of such FV LTIP Unit.


“General Partner” shall mean GGP Real Estate Holding II, Inc., a Delaware
corporation, its duly admitted successors and assigns and any other Person who
is a general partner of the Partnership at the time of reference thereto.
“GGP LP” shall mean GGP Limited Partnership, a Delaware limited partnership,
which was formerly known as GGP Cumulus, LP until it changed its name as of the
date hereof.
“Gross Asset Value” shall mean, with respect to any asset of the Partnership,
such asset’s adjusted basis for federal income tax purposes except as follows:


(a) the initial Gross Asset Value of (i) the assets contributed by each Partner
to the Partnership prior to the date hereof is the gross fair market value of
such contributed assets as indicated in the books and records of the Partnership
as of the date hereof, and (ii) any asset hereafter contributed by a Partner,
other than money, is the gross fair market value thereof as reasonably
determined by the General Partner using such reasonable method of valuation as
the General Partner may adopt; provided that the gross fair market value of any
such assets hereafter contributed by the General Partner shall be the
Acquisition Cost thereof (without reduction for any borrowings incurred by the
General Partner in connection with the acquisition of such assets and assumed by
the Partnership or, if such assumption was not possible, with respect to which
borrowings the Partnership obligates itself to make payments to the General
Partner in a like amount and on like terms);



    



--------------------------------------------------------------------------------

 

(b)if the General Partner reasonably determines that an adjustment is necessary
or appropriate to reflect the relative economic interests of the Partners, the
Gross Asset Values of all Partnership assets shall be adjusted to equal their
respective gross fair market values, as reasonably determined by the General
Partner, as of the following times:


(i)    a Capital Contribution (other than a de minimis Capital Contribution) to
the Partnership by a new or existing Partner as consideration for Units;
(ii)    the distribution by the Partnership to a Partner of more than a de
minimis amount of Partnership property as consideration for the redemption of
Units;
(iii)    the liquidation of the Partnership within the meaning of section
1.704-1(b)(2)(ii) (g) of the Regulations; and
(iv)    the issuance of any interests in the Partnership as consideration for
the provision of services to or for the benefit of the Partnership;
(c)    the Gross Asset Values of Partnership assets distributed to any Partner
shall be the gross fair market values of such assets (taking Section 7701(g) of
the Code into account) as reasonably determined by the General Partner as of the
date of distribution; and
(d)    the Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Section 1.704-1(b)(2)(iv)(m) of the Regulations (See Exhibit B); provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
paragraph to the extent that the General Partner reasonably determines that an
adjustment pursuant to paragraph (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this paragraph (d).
At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Partnership’s assets for purposes of computing
Net Income and Net Loss. Any adjustment to the Gross Asset Values of Partnership
property shall require an adjustment to the Partners’ Capital Accounts; as for
the manner in which such adjustments are allocated to the Capital Accounts, see
paragraph (c) of the definition of Net Income and Net Loss in the case of
adjustment by Depreciation, and paragraph (d) of said definition in all other
cases.
    
“Holder” shall mean either a Partner or a permitted assignee or transferee
owning a Unit.



    



--------------------------------------------------------------------------------

 

“Immediate Family” shall mean with respect to any Person, such Person’s spouse,
parents, parents-in-law, descendants, nephews, nieces, brothers, sisters,
brothers-in-law, sisters-in-law and children-in-law.
“Indirect Owner” shall mean, in the case of an Obligated Partner that is an
entity that is classified as a partnership or disregarded entity for federal
income tax purposes, any person owning an equity interest in such Obligated
Partner, and, in the case of any Indirect Owner that itself is an entity that is
classified as a partnership or disregarded entity for federal income tax
purposes, any person owning an equity interest in such entity.
“Third Restated Partnership Agreement” shall have the meaning set forth in the
preliminary recitals hereto.
“Lien” shall mean any liens, security interests, mortgages, deeds of trust,
charges, claims, encumbrances, pledges, options, rights of first offer or first
refusal and any other rights or interests of others of any kind or nature,
actual or contingent, or other similar encumbrances of any nature whatsoever.
“Limited Partners” shall mean the Persons listed under the caption “Limited
Partners” on Exhibit A hereto, their permitted successors or assigns or any
Person who, at the time of reference thereto, is a limited partner of the
Partnership.
“Liquidating Gains” shall mean any Net Income realized in connection with the
actual or hypothetical sale of all or substantially all of the assets of the
Partnership (including upon the occurrence of any event of liquidation of the
Partnership), including but not limited to Net Income realized in connection
with an adjustment to the book value of Partnership assets under clause (b) of
the definition of Gross Asset Value.


“Liquidating Losses” shall mean any Net Loss realized in connection with the
actual or hypothetical sale of all or substantially all of the assets of the
Partnership (including upon the occurrence of any event of liquidation of the
Partnership), including but not limited to Net Loss realized in connection with
an adjustment to the book value of Partnership assets under clause (b) of the
definition of Gross Asset Value.


“Liquidating Trustee” shall mean such individual or Entity as is selected as the
Liquidating Trustee hereunder by the General Partner, which individual or Entity
may include an Affiliate of the General Partner, provided such Liquidating
Trustee agrees in writing to be bound by the terms of this Agreement. The
Liquidating Trustee shall be empowered to give and receive notices, reports and
payments in connection with the dissolution, liquidation and/or winding-up of
the Partnership and shall hold and exercise such other rights and powers as are
necessary or required to permit all parties to deal with the Liquidating Trustee
in connection with the dissolution, liquidation and/or winding-up of the
Partnership.
“LTIP Unit” shall mean any AO LTIP Units, FV LTIP Units or other class or series
of Units issued in accordance with Section 8.5 that is designated as “LTIP
Units,” in each case

    



--------------------------------------------------------------------------------

 

having the rights, powers, privileges, restrictions, qualifications and
limitations set forth in Schedule H hereto or in this Amendment in respect of
the LTIP Unit Limited Partner, as well as the relevant Vesting Agreement or
other documentation pursuant to which such LTIP Unit is granted or issued.


“LTIP Unit Limited Partner” shall mean any Person that holds LTIP Units or
Common Units resulting from a conversion of LTIP Units and is named as an LTIP
Unit Limited Partner in Exhibit A to the Partnership Agreement, as such Exhibit
may be amended from time to time, to the extent applicable to the holding of
such LTIP Units.


“Majority-in-Interest of the Limited Partners” shall mean Limited Partner(s) (or
specified group of Limited Partners) who hold in the aggregate more than fifty
percent (50%) of the Percentage Interests then allocable to and held by the
Limited Partners (or such specified group of Limited Partners), as a class
(excluding any Units held by the General Partner or any other Affiliate of the
General Partner other than the Limited Partners as at April 1, 1998, their
Affiliates and their successors and assigns, who shall not be excluded). In
addition, Common Units that result from a conversion of LTIP Units and that are
held by an officer, director or employee of the Partnership, the General
Partner, the Public REIT or any Affiliate of any of the foregoing shall be
excluded.
“Management Agreement” shall mean a property management agreement with respect
to the property management of certain Properties entered into (a) with respect
to any Property in which the Partnership directly holds or acquires ownership of
a fee or leasehold interest, between the Partnership, as owner, and the Property
Manager, or such other property manager as the General Partner shall engage, as
manager, and (b) with respect to all Properties other than those described in
(a) above, between each Property Partnership, as owner, and the Property
Manager, or such other property manager as the General Partner shall engage, as
such agreement may be amended, modified or supplemented from time to time.
“Minimum Gain Attributable to Partner Nonrecourse Debt” shall mean “partner
nonrecourse debt minimum gain” as determined in accordance with Regulation
Section 1.704-2(i)(2).
“Net Financing Proceeds” shall mean the cash proceeds received by the
Partnership in connection with any borrowing or refinancing of borrowing by or
on behalf of the Partnership or by or on behalf of any Property Partnership
(whether or not secured), after deduction of all costs and expenses incurred by
the Partnership or the Property Partnership in connection with such borrowing,
and after deduction of that portion of such proceeds used to repay any other
indebtedness of the Partnership or Property Partnerships, or any interest or
premium thereon.
“Net Income or Net Loss” shall mean, for each fiscal year or other applicable
period, an amount equal to the Partnership’s net income or loss for such year or
period as determined for federal income tax purposes by the Accountants,
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a) of the Code shall be included in taxable income or
loss), with the following adjustments: (a) by including as an item of gross
income any tax-exempt income received by the

    



--------------------------------------------------------------------------------

 

Partnership (b) by treating as a deductible expense any expenditure of the
Partnership described in Section 705(a)(2)(B) of the Code (including amounts
paid or incurred to organize the Partnership (unless an election is made
pursuant to Code Section 709(b)) or to promote the sale of interests in the
Partnership and by treating deductions for any losses incurred in connection
with the sale or exchange of Partnership property disallowed pursuant to
Section 267(a)(1) or Section 707(b) of the Code as expenditures described in
Section 705(a)(2)(B) of the Code); (c) in lieu of depreciation, depletion,
amortization, and other cost recovery deductions taken into account in computing
total income or loss, there shall be taken into account Depreciation; (d) gain
or loss resulting from any disposition of Partnership property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of such property rather than its
adjusted tax basis; and (e) in the event of an adjustment of the Gross Asset
Value of any Partnership asset which requires that the Capital Accounts of the
Partnership be adjusted pursuant to Regulations Section 1.704-1(b)(2)(iv)(e),
(f) and (m), the amount of such adjustment is to be taken into account as
additional Net Income or Net Loss pursuant to Exhibit B.
“Net Operating Cash Flow” shall mean, with respect to any fiscal period of the
Partnership, the excess, if any, of “Receipts” over “Expenditures.” For purposes
hereof, the term “Receipts” means the sum of all cash receipts of the
Partnership from all sources for such period, including Net Sale Proceeds and
Net Financing Proceeds but excluding Capital Contributions, and including any
amounts held as reserves as of the last day of such period which the General
Partner reasonably deems to be in excess of necessary reserves as determined
below. The term “Expenditures” means the sum of (a) all cash expenses or
expenditures of the Partnership for such period, (b) the amount of all payments
of principal and interest on account of any indebtedness of the Partnership
including payments of principal and interest on account of REIT Loans, or
amounts due on such indebtedness during such period (in the case of clauses (a)
and (b), excluding expenses or expenditures paid from previously established
reserves or deducted in computing Net Financing Proceeds or Net Sales Proceeds),
and (c) such additional cash reserves as of the last day of such period as the
General Partner deems necessary for any capital or operating expenditure
permitted hereunder.
“Net Sale Proceeds” means the cash proceeds received by the Partnership in
connection with a sale of any asset by or on behalf of the Partnership or by or
on behalf of a Property Partnership after deduction of any costs or expenses
incurred by the Partnership or a Property Partnership, or payable specifically
out of the proceeds of such sale (including, without limitation, any repayment
of any indebtedness required to be repaid as a result of such sale or which the
General Partner elects to repay out of the proceeds of such sale, together with
accrued interest and premium, if any, thereon and any sales commissions or other
costs and expenses due and payable to any Person in connection with a sale,
including to a Partner or its Affiliates).
“New Securities” shall mean any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or other shares of capital stock of the Public REIT.
“Nimbus” shall mean GGP Nimbus, LP, a Delaware limited partnership.

    



--------------------------------------------------------------------------------

 

“Nonrecourse Deductions” shall have the meaning set forth in Sections
1.704-2(b)(1) and (c) of the Regulations.
“Nonrecourse Liabilities” shall have the meaning set forth in
Section 1.704-2(b)(3) of the Regulations.
“Obligated Partner” shall mean that or those Limited Partners listed as
Obligated Partners on Exhibit C attached hereto and made a part hereof, as such
Exhibit may be amended from time to time by the General Partner, whether by
express amendment to this Agreement or by execution of a written instrument by
and between any additional Obligated Partner being directly affected thereby and
the General Partner acting on behalf of the Partnership and without the prior
consent of the Limited Partners (other than the Obligated Partners being
affected thereby).
“Offered Units” shall have the meaning set forth in the Bucksbaum Rights
Agreement.
“Operating Income” shall mean Net Income determined without taking into account
any Liquidating Gains and Liquidating Losses.


“Operating Loss” shall mean Net Loss determined without taking into account any
Liquidating Gains and Liquidating Losses.


“Partner Nonrecourse Debt” shall mean a liability as defined in Regulations
Section 1.704-2(b)(4).
“Partner Nonrecourse Deductions” shall have the meaning set forth in
Section 1.704-2(i)(2) of the Regulations.
“Partners” shall mean the General Partner and the Limited Partners, their duly
admitted successors or assigns or any Person who is a partner of the Partnership
at the time of reference thereto.
“Partnership” shall have the meaning set forth in the preliminary recitals
hereto.
“Partnership Minimum Gain” shall have the meaning set forth in
Section 1.704-2(b)(2) of the Regulations.
“Partnership Record Date” shall mean the record date established by the General
Partner for a distribution of Net Operating Cash Flow pursuant to Section 5.2
hereof, which record date shall be the same as the record date established by
the Public REIT for the distribution to its stockholders of some or all of its
indirect share of such distribution.
“Percentage Interest” with respect to a Partner shall mean the fraction,
expressed as a percentage, the numerator of which is the sum of such Partner’s
Common Units, FV LTIP Units and AO LTIP Units, and the denominator of which is
the sum of the total number of Common Units, FV LTIP Units and AO LTIP Units
issued and outstanding at such time; provided that (i) each AO

    



--------------------------------------------------------------------------------

 

LTIP Unit prior to conversion into a Common Unit shall be treated as a fraction
of an LTIP Unit equal to the AO LTIP Fraction for that AO LTIP Unit for purposes
of both the numerator and denominator, and (ii) prior to the earlier to occur of
(A) the FV LTIP Full Participation Date of an FV LTIP Unit or (B) the date of
conversion of an FV LTIP Unit into a Common Unit, each FV LTIP Unit shall be
treated as a fraction of an LTIP Unit equal to the FV LTIP Fraction for that FV
LTIP Unit for purposes of both the numerator and denominator. Any holder of
Preferred Units shall have a 0% Percentage Interest in respect to such Preferred
Units. The Percentage Interest of each Partner is set forth opposite its name on
Exhibit A to the Partnership Agreement.
“Person” shall mean any individual or Entity.
“Precontribution Gain” shall have the meaning set forth in Exhibit B.
“Preferred Units” shall mean the Series B Preferred Units, Series D Preferred
Units, Series E Preferred Units, Series F Preferred Units, Series G Preferred
Units, Series H Preferred Units and Series I Preferred Units and any other
series of preferred units of limited partnership interest in the Partnership
that are established and issued from time to time in accordance with the terms
hereof.
“Prime Rate” shall mean the prime rate announced from time to time by Wells
Fargo Bank, N.A. or any successor thereof.
“Property” shall mean any Shopping Center Project in which the Partnership or
any Property Partnership, directly or indirectly, acquires ownership of a fee or
leasehold interest.
“Property Manager” shall mean General Growth Management, Inc., a Delaware
corporation, or its permitted successors or assigns.
“Property Partnership” shall mean and include any partnership, limited liability
company or other Entity in which the Partnership directly or indirectly is or
becomes a partner, member or other equity participant and which has been or is
formed for the purpose of directly or indirectly acquiring, developing or owning
a Property or a proposed Property, including, without limitation, Nimbus and GGP
LP.
“Property Partnership Interests” shall mean and include the interest of the
Partnership as a partner, member or other equity participant in any Property
Partnership.
“Protected Amount” shall mean, with respect to any Obligated Partner, the amount
set forth opposite the name of such Obligated Partner on Exhibit C hereto and
made a part hereof as such Exhibit may be amended from time to time by an
amendment to the Partnership Agreement or by execution of a written instrument
by and between any Obligated Partners being affected thereby and the General
Partner, acting on behalf of the Partnership and without the prior consent of
the Limited Partners (other than the Obligated Partners being affected thereby);
provided, however; that, in the case of an Obligated Partner that is an entity
that is classified as a partnership or disregarded entity for federal income tax
purposes, upon the date nine months after the death of any Indirect Owner in
such Obligated Partner, or upon a fully taxable sale or exchange of all of an

    



--------------------------------------------------------------------------------

 

Indirect Owner’s equity interest in such Obligated Partner (i.e., a sale or
exchange in which the transferee’s basis in the Indirect Owner’s equity interest
in the Obligated Partner is not determined, in whole or in part, by reference to
the Indirect Owner’s basis in the Obligated Partner), the Protected Amount of
such Obligated Partner shall be reduced to the extent of the Indirect Owner’s
allocable share of the Obligated Partner’s Protected Amount. The principles of
the preceding sentence shall apply in the same manner in the case of any
Indirect Owner that itself is an entity that is classified as a partnership or
disregarded entity for federal income tax purposes.
“Public REIT” shall mean (a) the Company or (b) any Person in the future whose
securities are publicly traded and holds directly or indirectly substantially
all of the ownership interests of the Partnership currently owned directly or
indirectly by the Company.
“Public REIT Distribution Record Date” shall have the meaning set forth in
Section 5.2(a) hereof.
“Qualified Individual” shall have the meaning set forth in Section 12.2 hereof.
“Recourse Liabilities” shall mean, as of the date of determination, the amount
of indebtedness of the Partnership on that date other than Nonrecourse
Liabilities and Partner Nonrecourse Debt.
“Regulations” shall mean the final, temporary or proposed Income Tax Regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).
“Regulatory Allocations” shall have the meaning set forth in Exhibit B.
“REIT” shall mean a real estate investment trust as defined in Section 856 of
the Code.
“REIT Entities” shall mean the Public REIT, GGP Real Estate Holding I, Inc., a
Delaware corporation, and GGP Real Estate Holding II, Inc., a Delaware
corporation.
“REIT Expenses” shall mean (i) costs and expenses relating to the formation and
continuity of existence of the Public REIT and its subsidiaries (which
subsidiaries shall, for purposes of this definition, be included within the
definition of Public REIT), including taxes, fees and assessments associated
therewith, any and all costs, expenses or fees payable to any director or
trustee of the Public REIT or such subsidiaries, (ii) costs and expenses
relating to any offer or registration of securities by the Public REIT and all
statements, reports, fees and expenses incidental thereto, including
underwriting discounts and selling commissions applicable to any such offer of
securities, (iii) costs and expenses associated with the preparation and filing
of any periodic reports by the Public REIT under federal, state or local laws or
regulations, including filings with the SEC, (iv) costs and expenses associated
with compliance by the Public REIT with laws, rules and regulations promulgated
by any regulatory body, including the SEC, and (v) all other operating or
administrative costs of the Public REIT incurred in the ordinary course of its
business on behalf of the Partnership.

    



--------------------------------------------------------------------------------

 

“REIT Loan” shall have the meaning set forth in Section 4.3(b) hereof.
“REIT Requirements” shall have the meaning set forth in Section 5.2 hereof.
“REIT Share” shall mean a share of common stock of the Public REIT.
“Requesting Party” shall have the meaning set forth in Section 12.2 hereof.
“Required Funds” shall have the meaning set forth in Section 4.3 hereof.
“Responding Party” shall have the meaning set forth in Section 12.2 hereof.
“Rights” shall mean “Rights,” “Redemption Rights” or other similar rights as
defined in the Rights Agreements.
“Rights Agreements” shall mean the Bucksbaum Rights Agreement and those certain
Redemption Rights Agreements entered into before, on or after the date hereof by
the Partnership, the General Partner and certain other Persons in connection
with the issuance of Units to such other Persons, as the same may be amended
from time to time.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“SEC” shall mean the United States Securities and Exchange Commission.
“Section 704 (c) Tax Items” shall have the meaning set forth in Exhibit B.
“Series B Preferred Units” shall mean the series of preferred units of the
Partnership designated as 8.5% Series B Cumulative Convertible Preferred Units
having such designations, preferences and other rights described in Schedule A.
“Series D Preferred Units” shall mean the series of preferred units of the
Partnership designated as 6.5% Series D Cumulative Convertible Preferred Units
having such designations, preferences and other rights described in Schedule B.
“Series E Preferred Units” shall mean the series of preferred units of the
Partnership designated as 7% Series E Cumulative Convertible Preferred Units
having such designations, preferences and other rights described in Schedule C.
“Series F Preferred Units” shall mean the series of preferred units of the
Partnership designated as Series F Cumulative Preferred Units having such
designations, preferences and other rights described in Schedule D.
“Series G Preferred Units” shall mean the series of preferred units of the
Partnership designated as 6.375% Series G Cumulative Redeemable Preferred Units
having such designations, preferences and other rights described in Schedule E.

    



--------------------------------------------------------------------------------

 

“Series H Preferred Units” shall mean the series of preferred units of the
Partnership designated as Series H Preferred Units having such designations,
preferences and other rights described in Schedule F.
“Series I Preferred Units” shall mean the series of preferred units of the
Partnership designated as Series I Preferred Units having such designations,
preferences and other rights described in Schedule G.
“Shopping Center Project” shall mean any shopping center, including construction
and improvement activities undertaken with respect thereto and off-site
improvements, on-site improvements, structures, buildings and/or related parking
and other facilities.
“Stock Incentive Plan” means the General Partner’s 1993 Stock Incentive Plan, as
amended, 1998 Incentive Stock Plan, as amended, and 2003 Incentive Stock Plan,
as amended.
“Stock Plans” shall mean the Stock Incentive Plan and the other option, stock
purchase and/or dividend reinvestment plans of the Public REIT, General Partner
or the Partnership that are in effect from time to time.
“Substituted Limited Partner” shall have the meaning set forth in Section 8.2
hereof.
“Tax Items” shall have the meaning set forth in Exhibit B.
“Trading Day” shall mean a day on which the principal national securities
exchange on which the Common Stock is listed or admitted to trading is open for
the transaction of business or, if the Common Stock is not listed or admitted to
trading on any national securities exchange, shall mean any day other than a
Saturday, a Sunday or a day on which banking institutions in the State of New
York are authorized or obligated by law or Executive Order to close.
“Units” shall mean the partnership units in the Partnership established and
issued from time to time in accordance with the terms hereof, including without
limitation Common Units, Preferred Units and LTIP Units. The number and
designation of all Units held by each Partner is set forth opposite such
Partner’s name on Exhibit A.
“Unvested LTIP Units” shall have the meaning set forth in Section 1.2 of
Schedule H hereto.


“Vested LTIP Units” shall have the meaning set forth in Section 1.2 of Schedule
H hereto.


“Vesting Agreement” shall have the meaning set forth in Section 1.2 of Schedule
H hereto.


1.2    Exhibits, Etc.. References to an “Exhibit” or to a “Schedule” are, unless
otherwise specified, to one of the Exhibits or Schedules attached to this
Agreement, and references to an “Article” or a

    



--------------------------------------------------------------------------------

 

“Section” are, unless otherwise specified, to one of the Articles or Sections of
this Agreement. Each Exhibit and Schedule attached hereto and referred to herein
is hereby incorporated herein by reference.
ARTICLE II    

Continuation
2.1    Continuation. The parties hereto do hereby continue the Partnership as a
limited partnership pursuant to the provisions of the Act, and all other
pertinent laws of the State of Delaware, for the purposes and upon the terms and
conditions hereinafter set forth. The Partners agree that the rights and
liabilities of the Partners shall be as provided in the Act except as otherwise
herein expressly provided. The General Partner shall cause such notices,
instruments, documents or certificates as may be required by applicable law or
which may be necessary to enable the Partnership to conduct its business and to
own its properties in the Partnership name to be filed or recorded in all
appropriate public offices.
2.2    Name. The business of the Partnership shall continue to be conducted
under the name of “GGP Operating Partnership, LP” or such other name as the
General Partner may select and all transactions of the Partnership, to the
extent permitted by applicable law, shall be carried on and completed in such
name.
2.3    Character of the Business. The purpose of the Partnership shall be to
acquire, hold, own, develop, construct, improve, maintain, operate, sell, lease,
transfer, encumber, convey, exchange and otherwise dispose of or deal with
Properties; to acquire, hold, own, develop, construct, improve, maintain,
operate, sell, lease, transfer, encumber, convey, exchange and otherwise dispose
of or deal with real and personal property of all kinds; to exercise all of the
powers of a partner, member or other equity participant in Property
Partnerships; to acquire, own, deal with and dispose of Property Partnership
Interests; to undertake such other activities as may be necessary, advisable,
desirable or convenient to the business of the Partnership, and to engage in
such other ancillary activities as shall be necessary or desirable to effectuate
the foregoing purposes. The Partnership shall have all powers necessary or
desirable to accomplish the purposes enumerated. In connection with and without
limiting the foregoing, but subject to all of the terms, covenants, conditions
and limitations contained in this Agreement and any other agreement entered into
by the Partnership, the Partnership shall have full power and authority,
directly or through its interest in Property Partnerships, to enter into,
perform and carry out contracts of any kind, to borrow money and to issue
evidences of indebtedness, whether or not secured by mortgage, trust deed,
pledge or other lien, and, directly or indirectly to acquire and construct
additional Properties necessary or useful in connection with its business.
2.4    Location of the Principal Place of Business. The location of the
principal place of business of the Partnership shall be at 110 North Wacker
Drive, Chicago, Illinois 60606, or at such other location as shall be selected
by the General Partner from time to time in its sole discretion.
2.5    Registered Agent and Registered Office. The Registered Agent of the
Partnership shall be Prentice-Hall Corporation System, Inc. or such other Person
as the General Partner may select in its sole

    



--------------------------------------------------------------------------------

 

discretion. The Registered Office of the Partnership shall be 32 Loockerman
Square, Suite L-100, Dover, Delaware 19901 or such other location as the General
Partner may select in its sole and absolute discretion.
ARTICLE III    

Term
3.1    Commencement. The Partnership heretofore commenced business as a limited
partnership upon the filing of the Certificate with the Secretary of State of
the State of Delaware.
3.2    Dissolution. The Partnership shall continue until dissolved upon the
occurrence of the earliest of the following events:
(a)    The dissolution, termination, retirement or Bankruptcy of the General
Partner unless the Partnership is continued as provided in Section 8.1 hereof;
provided, however, none of the foregoing shall be deemed to have occurred on
account of liquidation of the General Partner into one or more subsidiaries of
the Public REIT or one of more subsidiaries thereof; and provided, further, that
no event of dissolution shall have been deemed to occur by virtue of the
Bankruptcy Cases;
(b)    The election to dissolve the Partnership made in writing by the General
Partner with the Consent of the Limited Partners;
(c)    The sale or other disposition of all or substantially all the assets of
the Partnership unless the General Partner elects to continue the Partnership
business; or
(d)    Dissolution required by operation of law.
ARTICLE IV    

Contributions to Capital
4.1    General Partner Capital Contribution. The General Partner (or its
predecessor in interest) has contributed to the Partnership as its Capital
Contribution the cash and property reflected in the Partnership’s books and
records as having been contributed by it. The gross fair market value of any
property contributed by the General Partner to the Partnership (“Contributed
Property”) after the date hereof, other than money, shall be the acquisition
cost of such Contributed Property (the “Acquisition Cost”). The Acquisition Cost
also shall include any costs and expenses incurred by the General Partner in
connection with such acquisition or contribution; provided, however, that in the
event the Acquisition Cost of Contributed Property is financed by any borrowings
by the REIT Entities or Affiliate Entities, the Partnership shall assume any
such obligations concurrently with the contribution of such property to the
Partnership or, if impossible, shall obligate itself to the General Partner in
an amount and on terms equal to such indebtedness, and the Acquisition Cost
shall be reduced appropriately. If the General Partner contributes Contributed
Property to the Partnership, the General Partner shall be deemed to have
contributed to the Partnership as

    



--------------------------------------------------------------------------------

 

Contributed Funds pursuant to Section 4.3(a)(ii) hereof an amount equal to the
Acquisition Cost of such Contributed Property.
4.2    Limited Partner Capital Contributions. Each Limited Partner has
heretofore contributed, or is deemed to have contributed, as its Capital
Contribution to the capital of the Partnership, the property reflected in the
Partnership’s books and records as having been contributed by it.
4.3    Additional Funds.
(a)    If the General Partner determines that funds are required or desired for
any proper Partnership purpose, including, without limitation, in order to
contribute additional funds to Nimbus or GGP LP, in excess of the funds
anticipated to be available (all of such funds, the “Required Funds”) and the
General Partner is not able or does not deem it advisable to cause the
Partnership to borrow such funds, then:
(i)    the REIT Entities or the Affiliate Entities may enter into a Funding Loan
to borrow all or any portion of the Required Funds; or
(ii)    the REIT Entities or the Affiliate Entities may raise all or any portion
of the Required Funds by undertaking any of the following:
(A)    the Public REIT issues shares of its Common Stock;
(B)    the Public REIT issues other securities (including debt securities other
than notes issued in connection with a Funding Loan);
(C)    the REIT Entities (other than the Public REIT) or Affiliate Entities
issue new equity interests or securities (including debt securities other than
notes issued in connection with a Funding Loan) to any Person not under the
Control of, or not wholly owned, directly or indirectly, by, the Public REIT,
provided that the Public REIT shall cause the other REIT Entities and the
Affiliate Entities to restrict such issuances to equity interests or securities
having substantially similar terms to the Series F Preferred Units; or
(D)    the Public REIT, directly or indirectly, sells any previously issued
equity interests or securities in the other REIT Entities or the Affiliate
Entities.
(b)    To the extent the REIT Entities or the Affiliate Entities borrow all or
any portion of the Required Funds by entering into a Funding Loan pursuant to
Section 4.3(a)(i), such borrowing entity shall, on the Funding Date, lend (the
“REIT Loan”) to the Partnership the Funding Loan Proceeds on the same terms and
conditions, including interest rate, repayment schedule and costs and expenses,
as shall be applicable with respect to or incurred in

    



--------------------------------------------------------------------------------

 

connection with the Funding Loan, or contribute such amounts as preferred equity
on substantially identical economic terms.
(c)    To the extent that the Required Funds are raised pursuant to Section
4.3(a)(ii), the General Partner shall, on the Funding Date, contribute to the
Partnership, either directly or indirectly (i.e., through an Affiliate), as an
additional Capital Contribution the amount of the Required Funds so raised
(“Contributed Funds”). In the event the General Partner and/or an Affiliate of
the General Partner advances Required Funds to the Partnership as Contributed
Funds pursuant to this subparagraph (c), the Partnership shall assume and pay
(or reflect on its books as additional Contributed Funds) the expenses
(including any applicable underwriting discounts) incurred by the REIT Entities
or the Affiliate Entities in connection with raising such Contributed Funds
through a public offering of its securities or otherwise; provided that, to the
extent such Required Funds are contributed to Nimbus and/or GGP LP, as
applicable, shall assume and pay (or reflect on its books as additional
contributions) such expenses.
(d)    Effective on each Funding Date, and without the consent of any other
Partner, the Partnership shall issue to the General Partner and/or an Affiliate
of the General Partner, as applicable, with respect to Contributed Funds
relating to:
(i)    an issuance by the Public REIT of Common Stock, the number of additional
Common Units equal to the product of (x) the number of shares of Common Stock
issued by the Public REIT in connection with obtaining such Contributed Funds,
and (y) the Conversion Factor;
(ii)    an issuance by the Public REIT of other equity interests or securities
(including debt securities other than notes issued in connection with a Funding
Loan), Preferred Units with terms that are equivalent to the terms of such other
equity interests or securities, which Preferred Units shall, in the case of an
issuance of debt securities, include an adjustment factor to ensure equivalency
with any debt securities issued upon refinancing of such obligations;
(iii)    an issuance by the other REIT Entities or the Affiliate Entities of
equity interests or securities (including debt securities other than notes
issued in connection with a Funding Loan) to any Person not under the Control
of, or not wholly owned, directly or indirectly, by, the Public REIT, the number
of Series F Preferred Units equal to a fraction, the numerator of which shall be
the liquidation value of such equity securities and the denominator of which
shall be $1000; or
(iv)    a sale, directly or indirectly, by the Public REIT of equity interests
or securities in the other REIT Entities or the Affiliate Entities, the number
of

    



--------------------------------------------------------------------------------

 

additional Common Units equal to (x) the Conversion Factor multiplied by (y) the
quotient of (1) the sale price of such equity interests divided by (2) the
Current Per Share Market Price in respect of such transaction.
The General Partner shall be authorized on behalf of each of the Partners to
amend this Agreement to reflect the issuance of Units in accordance with
Sections 4.3 and 4.4 in the event that the General Partner deems such amendment
to be desirable.
4.4    Stock Plans. If at any time or from time to time options granted in
connection with the Stock Incentive Plan or any other Stock Plans are exercised
in accordance with the terms thereof or shares of Common Stock are otherwise
issued pursuant to any of the Stock Plans:
(a)    the Public REIT, General Partner and/or an Affiliate of the General
Partner, as applicable, shall, as soon as practicable after such exercise,
purchase or other issuance, contribute or cause to be contributed to the capital
of the Partnership an amount equal to the exercise price or other purchase price
paid to the Public REIT, General Partner and/or Affiliate of the General
Partner, as applicable, by the exercising or purchasing party in connection with
such exercise or issuance; and
(b)    the Partnership shall issue to the General Partner and/or Affiliate of
the General Partner, as applicable, with respect to any exercise of options or
purchase of shares of Common Stock pursuant to the Stock Plans, the number of
additional Common Units equal to the product of (i) the number of shares of
Common Stock issued by the Public REIT in connection with such exercise,
purchase or issuance, multiplied by (ii) the Conversion Factor.
4.5    No Third Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the parties hereto and their respective
successors and assigns. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to, secure any
debt or other obligation of the Partnership or of any of the Partners.
4.6    No Interest; No Return. No Partner shall be entitled to interest on its
Capital Contribution or on such Partner’s Capital Account. Except as provided
herein or by law, no Partner shall have any right to demand or receive the
return of its Capital Contribution from the Partnership.
4.7    Preferred Units. The Series B Preferred Units, Series D Preferred Units,
Series E Preferred Units, Series F Preferred Units, Series G Preferred Units,
Series H Preferred Units, and Series I Preferred Units have been established and
have the rights, preferences, limitations and qualifications as are described in
Schedule A, Schedule B, Schedule C, Schedule D, Schedule E, Schedule F, and
Schedule G, respectively, in addition to the applicable rights and preferences
contained herein.

    



--------------------------------------------------------------------------------

 

ARTICLE V    

Allocations and Other Tax and Accounting Matters
5.1    Allocations. The Net Income, Net Loss and/or other Partnership items
shall be allocated pursuant to the provisions of Exhibit B hereto.
5.2    Distributions With Respect to Common Units and LTIP Units.
(b)    Subject to the terms of the Preferred Units and after giving effect to
the same, the General Partner shall, from time to time as determined by the
General Partner (but in any event not less frequently than quarterly), cause the
Partnership to distribute all or a portion of the remaining Net Operating Cash
Flow to the holders of Common Units, FV LTIP Units and AO LTIP Units on the
relevant Partnership Record Date in such amounts as the General Partner shall
determine; provided, however, that except as provided herein, all such
distributions of Net Operating Cash Flow shall be made pro rata in accordance
with the Partners’ then Percentage Interests. Notwithstanding the foregoing; the
General Partner shall cause the Partnership to make a distribution to holders of
Common Units (other than the General Partner and its Affiliates) as of any
record date established by the Public REIT for any dividend by the Public REIT
to the holders of Common Stock (the “Public REIT Distribution Record Date”) in
an amount per Common Unit at least equal to the quotient obtained by dividing
(A) the amount of such dividend per share of Common Stock payable by the Public
REIT with respect to such Public REIT Distribution Record Date by (B) the
Conversion Factor, and shall cause a corresponding distribution to be made to
holders of FV LTIP Units and AO LTIP Units based on their respective Percentage
Interests. Any such distribution shall be paid no later than the date on which
the corresponding dividend is paid by the Public REIT to the holders of Common
Stock. If there is insufficient Net Operating Cash Flow to make an equal
distribution to the General Partner and its Affiliates in respect of each of
their Common Units, then the distributions to the General Partner and its
Affiliates in respect of their Common Units shall be limited to such remaining
Net Operating Cash Flow. Notwithstanding the foregoing, distributions of Net
Sales Proceeds and Net Financing Proceeds to a Partner in respect of an AO LTIP
Unit shall not exceed the amount of net gain previously allocated or allocable
in respect of such Unit with respect to the asset or assets disposed of or that
are subject to the applicable financing. Amounts that otherwise would have been
distributed to an AO LTIP Unit but for the preceding sentence shall be
distributed to the Partners in accordance with their Percentage Interests,
except that for this purpose all AO LTIP Units that are not eligible to
participate in the distribution as a result of the preceding sentence shall be
excluded from both the numerator and denominator in calculating Percentage
Interests. Notwithstanding anything to the contrary contained herein, the
General Partner shall use its best efforts to cause the Partnership to
distribute sufficient amounts to enable the REIT Entities to pay shareholder
dividends that will (i) satisfy the requirements for qualifying as a REIT under
the Code and Regulations (“REIT Requirements”), and (ii) avoid any federal
income or excise tax liability of the REIT Entities.

    



--------------------------------------------------------------------------------

 

(c)    In no event may a Limited Partner receive a distribution of Net Operating
Cash Flow in respect of a Unit that such Partner has exchanged for Common Stock
pursuant to a Rights Agreement on or prior to the relevant Partnership Record
Date; rather, all such distributions shall be made to the General Partner. Upon
the receipt by the General Partner of each Exercise Notice pursuant to which one
or more Limited Partners exercise Rights in accordance with the provisions of
the Bucksbaum Rights Agreement, the General Partner shall, unless the Public
REIT is required or elects only to issue Common Stock to such exercising Limited
Partners, cause the Partnership to distribute to the Partners, pro rata in
accordance with their Percentage Interests on the date of delivery of such
Exercise Notice, all (or such lesser portion as the General Partner shall
reasonably determine to be prudent under the circumstances) of Net Operating
Cash Flow, which distribution shall be made prior to the closing of the purchase
and sale of the Offered Units specified in such Exercise Notice.
5.3    Books of Account. At all times during the continuance of the Partnership,
the General Partner shall maintain or cause to be maintained full, true,
complete and correct books of account in accordance with generally accepted
accounting principles wherein shall be entered particulars of all monies, goods
or effects belonging to or owing to or by the Partnership, or paid, received,
sold or purchased in the course of the Partnership’s business, and all of such
other transactions, matters and things relating to the business of the
Partnership as are usually entered in books of account kept by persons engaged
in a business of a like kind and character. In addition, the Partnership shall
keep all records as required to be kept pursuant to the Act. The books and
records of account shall be kept at the principal office of the Partnership, and
each Partner shall at all reasonable times have access to such books and records
and the right to inspect the same.
5.4    Reports. The Public REIT shall cause to be submitted to the Limited
Partners, promptly upon receipt of the same from the Accountants and in no event
later than April 1 of each year, copies of Audited Financial Statements prepared
on a consolidated basis for the Public REIT and the Partnership together with
their consolidated subsidiaries, together with the reports thereon, and all
supplementary schedules and information, prepared by the Accountants. The Public
REIT shall also cause to be prepared such reports and/or information as are
necessary for the REIT Entities to determine their qualification as a REIT and
their compliance with REIT Requirements.
5.5    Audits. Not less frequently than annually, the books and records of the
Partnership shall be audited by the Accountants. The General Partner shall,
unless determined otherwise by the General Partner, engage the Accountants to
audit the books and records of the Property Partnerships.
5.6    Tax Elections and Returns.
(a)    All elections required or permitted to be made by the Partnership under
any applicable tax law shall be made by the General Partner in its sole
discretion, including without limitation an election on behalf of the
Partnership pursuant to Section 754 of the Code to adjust the basis of the
Partnership property in the case of transfers of Units, and the General Partner
shall not be required to make any such election.
(b)    The General Partner shall cause the Accountants to prepare and file all
state and federal tax returns on a timely basis. The General Partner shall be
responsible for

    



--------------------------------------------------------------------------------

 

preparing and filing all federal and state tax returns for the Partnership and
furnishing copies thereof to the Partners, together with required Partnership
schedules showing allocations of tax items and copies of the tax returns of all
Property Partnerships, all within the period of time prescribed by law or by the
provisions hereof.
5.7    Tax Matters Partner. The General Partner is hereby designated as the Tax
Matters Partner within the meaning of Section 6231(a)(7) of the Code for the
Partnership; provided, however, in exercising its authority as Tax Matters
Partner it shall be limited by the provisions of this Agreement affecting tax
aspects of the Partnership.
5.8    Withholding. Each Partner hereby authorizes the Partnership to withhold
or pay on behalf of or with respect to such Partner any amount of federal,
state, local or foreign taxes that the General Partner determines the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Partner pursuant to this Agreement, including
without limitation any taxes required to be withheld or paid by the Partnership
pursuant to Sections 1441, 1442, 1445 or 1446 of the Code. To the extent any
withholding payment is made from funds withheld upon a distribution, the amount
of such withholding payment will be treated as distributed to such Partners for
all purposes of this Agreement. Any amount paid on behalf of or with respect to
a partner, with respect to any distribution to a Partner on which the
Partnership did not withhold or with respect to any Partner’s allocable share of
income of the Partnership, shall constitute a loan by the Partnership to such
Partner, which loan shall be due within fifteen (15) days after repayment is
demanded of such Partner and shall be repaid through withholding of subsequent
distributions to such Partner. Nothing in this Section 5.8 shall create any
obligation on the General Partner to advance funds to the Partnership or to
borrow funds in order to make payments on account of any liability of the
Partnership under a withholding tax act. Any amounts payable by a Limited
Partner hereunder shall bear interest at the lesser of (a) the Prime Rate and
(b) the maximum lawful rate of interest on such obligation, such interest to
accrue from the date such amount is due (i.e., fifteen (15) days after demand)
until such amount is paid in full. To the extent the payment or accrual of
withholding tax results in a federal, state or local tax credit to the
Partnership, such credit shall be allocated to the Partner to whose distribution
the tax is attributable.
5.9    Distributions with Respect to Preferred Units.
(a)    The holders of Series B Preferred Units are entitled to quarterly,
cumulative partnership distributions when, if and as declared, in an amount
equal to the greater of (i) $1.0625 per Series B Preferred Unit and (ii) the
amount of regular quarterly cash distributions upon the number of Common Units
into which such Series B Preferred Unit is then convertible, as more
particularly described in Schedule A.
(b)    The holders of Series D Preferred Units are entitled to quarterly,
cumulative partnership distributions when, if and as declared, in an amount
equal to the greater of (i) $0.8125 per Series D Preferred Unit and (ii) the
amount of regular quarterly cash distributions upon the number of Common Units
into which such Series D Preferred Unit is then convertible, as more
particularly described in Schedule B.
(c)    The holders of Series E Preferred Units are entitled to quarterly,
cumulative partnership distributions when, if and as declared, in an amount
equal to the greater of

    



--------------------------------------------------------------------------------

 

(i) $0.875 per Series E Preferred Unit and (ii) the amount of regular quarterly
cash distributions upon the number of Common Units into which such Series E
Preferred Unit is then convertible, as more particularly described in Schedule
C.
(d)    The holders of Series F Preferred Units are entitled to quarterly,
cumulative partnership distributions when, if and as declared, in an amount
equal to $25 per Series F Preferred Unit, as more particularly described in
Schedule D.
(e)    The holders of Series G Preferred Units are entitled to quarterly,
cumulative partnership distributions when, if and as declared, in an amount
equal to $0.3984375 per Series E Preferred Unit, as more particularly described
in Schedule E.
(f)    The holders of Series H Preferred Units are entitled to monthly,
cumulative partnership distributions when, if and as declared, in an amount
calculated at the applicable per annum rate applied to the $1,000 liquidation
preference per Series H Preferred Unit, as more particularly described in
Schedule F.
(g)    The holders of Series I Preferred Units are entitled to monthly,
cumulative partnership distributions when, if and as declared, in an amount
calculated at the applicable per annum rate applied to the $1,000 liquidation
preference per Series I Preferred Unit, as more particularly described in
Schedule G.
5.10    Redemption of Common Units. In the event that Nimbus or GGP LP
distributes shares of Common Stock to the holders of its common units (or
effectuates a pro rata redemption of its common units in exchange for shares of
Common Stock) and a portion of such shares are directly or indirectly received
by the Public REIT and thereby canceled, then the General Partner shall have the
right, without the consent of any other Partners, to cause the Partnership to
redeem Common Units from all holders on a pro rata basis in exchange for any or
all shares of Common Stock that the Partnership receives in such distribution.
The redemption price paid by the Partnership shall be a number of shares of
Common Stock equal to the quotient of (A) the number of Common Units redeemed
divided by (B) the Conversion Factor. Any such redemption shall be pro rata from
all holders of Common Units based on the number of Common Units held by each
holder, provided that the General Partner may make such adjustments as are
necessary in order to avoid being required to transfer fractions of a share of
Common Stock in connection with any such redemption.
ARTICLE VI    

Rights, Duties and Restrictions of the General Partner
6.1    Expenditures by Partnership. The General Partner is hereby authorized to
pay compensation for accounting, administrative, legal, technical, management
and other services rendered to the Partnership. All of the aforesaid
expenditures shall be made on behalf of the Partnership and the General Partner
shall be entitled to reimbursement by the Partnership for any expenditures
incurred by it on behalf of the Partnership which shall be made other than out
of the funds of the Partnership. The General Partner and the Public REIT agree
to cause the Property Partnerships to reimburse the Partnership for all such
expenditures and to assume, and pay when due, all Administrative Expenses.

    



--------------------------------------------------------------------------------

 

6.2    Powers and Duties of General Partner. The General Partner shall be
responsible for the management of the Partnership’s business and affairs. Except
as otherwise herein expressly provided, the General Partner shall have, and is
hereby granted, full and complete power, authority and discretion to take such
action for and on behalf of the Partnership and in its name as the General
Partner shall, in its sole and absolute discretion, deem necessary or
appropriate to carry out the purposes for which the Partnership was organized.
Except as otherwise expressly provided herein, the General Partner shall have
the right, power and authority:
(c)    To manage, control, invest, reinvest, acquire by purchase, lease or
otherwise, sell, contract to purchase or sell, grant, obtain, or exercise
options to purchase, options to sell or conversion rights, assign, transfer,
convey, deliver, endorse, exchange, pledge, mortgage, abandon, improve, repair,
maintain, insure, lease for any term and otherwise deal with any and all
property of whatsoever kind and nature, and wheresoever situated, in furtherance
of the purposes of the Partnership;
(d)    To acquire, directly or indirectly, interests in real estate of any kind
and of any type, and any and all kinds of interests therein, and to determine
the manner in which title thereto is to be held; to manage, insure against loss,
protect and subdivide any of the real estate interests therein or parts thereof;
to improve, develop or redevelop any such real estate; to participate in the
ownership and development of any property; to dedicate for public use, to vacate
any subdivisions or parts thereof, to resubdivide, to contract to sell, to grant
options to purchase or lease, to sell on any terms; to convey, to mortgage,
pledge or otherwise encumber said property, or any part thereof; to lease said
property or any part thereof from time to time, upon any terms and for any
period of time, and to renew or extend leases, to amend, change or modify the
terms and provisions of any leases and to grant options to lease and options to
renew leases and options to purchase; to partition or to exchange said real
property, or any part thereof, for other real or personal property; to grant
easements or charges of any kind; to release, convey or assign any right, title
or interest in or about or easement appurtenant to said property or any part
thereof; to construct and reconstruct, remodel, alter, repair, add to or take
from buildings on said premises; to insure any Person having an interest in or
responsibility for the care, management or repair of such property; to direct
the trustee of any land trust to mortgage, lease, convey or contract to convey
the real estate held in such land trust or to execute and deliver deeds,
mortgages, notes and any and all documents pertaining to the property subject to
such land trust or in any matter regarding such trust; to execute assignments of
all or any part of the beneficial interest in such land trust;
(e)    To employ, engage or contract with or dismiss from employment or
engagement Persons to the extent deemed necessary by the General Partner for the
operation and management of the Partnership business, including but not limited
to, the engagement of the Property Manager pursuant to the Management Agreements
and the employment or engagement of other contractors, subcontractors,
engineers, architects, surveyors, mechanics, consultants, accountants,
attorneys, insurance brokers, real estate brokers and others;

    



--------------------------------------------------------------------------------

 

(f)    To enter into contracts on behalf of the Partnership;
(g)    To borrow money, procure loans and advances from any Person for
Partnership purposes, and to apply for and secure, from any Person, credit or
accommodations; to contract liabilities and obligations, direct or contingent
and of every kind and nature with or without security; and to repay, discharge,
settle, adjust, compromise or liquidate any such loan, advance, credit,
obligation or liability;
(h)    To pledge, hypothecate, mortgage, assign, deposit, deliver, enter into
sale and leaseback arrangements or otherwise give as security or as additional
or substitute security, or for sale or other disposition any and all Partnership
property, tangible or intangible, including, but not limited to, real estate and
beneficial interests in land trusts, and to make substitutions thereof, and to
receive any proceeds thereof upon the release or surrender thereof; to sign,
execute and deliver any and all assignments, deeds and other contracts and
instruments in writing; to authorize, give, make, procure, accept and receive
moneys, payments, property, notices, demands, vouchers, receipts, releases,
compromises and adjustments; to waive notices, demands, protests and authorize
and execute waivers of every kind and nature; to enter into, make, execute,
deliver and receive written agreements, undertakings and instruments of every
kind and nature; to give oral instructions and make oral agreements; and
generally to do any and all other acts and things incidental to any of the
foregoing or with reference, to any dealings or transactions which any attorney
may deem necessary, proper or advisable;
(i)    To acquire and enter into any contract of insurance which the General
Partner deems necessary or appropriate for the protection of the Partnership,
for the conservation of the Partnership’s assets or for any purpose convenient
or beneficial to the Partnership;
(j)    To conduct any and all banking transactions on behalf of the Partnership;
to adjust and settle checking, savings and other accounts with such institutions
as the General Partner shall deem appropriate; to draw, sign, execute, accept,
endorse, guarantee, deliver, receive and pay any checks, drafts, bills of
exchange, acceptances, notes, obligations, undertakings and other instruments
for or relating to the payment of money in, into or from any account in the
Partnership’s name; to execute, procure, consent to and authorize extensions and
renewals of the same; to make deposits and withdraw the same and to negotiate or
discount commercial paper, acceptances, negotiable instruments, bills of
exchange and dollar drafts;
(k)    To demand, sue for, receive and otherwise take steps to collect or
recover all debts, rents, proceeds, interests, dividends, goods, chattels,
income from property, damages and all other property, to which the Partnership
may be entitled or which are or may become due the Partnership from any Person;
to commence, prosecute or enforce, or to defend, answer or oppose, contest and
abandon all legal proceedings in which the Partnership is or may hereafter be
interested; and to settle, compromise or submit to arbitration any accounts,
debts, claims, disputes and matters which may arise between the Partnership and
any other Person and to grant an extension of time for the payment or
satisfaction thereof on any terms, with or without security;

    



--------------------------------------------------------------------------------

 

(l)    To make arrangements for financing, including the taking of all action
deemed necessary or appropriate by the General Partner to cause any approved
loans to be closed;
(m)    To take all reasonable measures necessary to insure compliance by the
Partnership with applicable arrangements, and other contractual obligations and
arrangements entered into by the Partnership from time to time in accordance
with the provisions of this Agreement, including periodic reports as required to
lenders and using all due diligence to insure that the Partnership is in
compliance with its contractual obligations;
(n)    To maintain the Partnership’s books and records; and
(o)    To prepare and deliver, or cause to be prepared and delivered by the
Partnership’s Accountants, all financial and other reports with respect to the
operations of the Partnership, and preparation and filing of all federal and
state tax returns and reports.
Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.
6.3    [Intentionally Omitted].
6.4    [Intentionally Omitted].
6.5    Public REIT Participation. The Public REIT agrees that all business
activities of the Public REIT, the Affiliate Entities and the other REIT
Entities, including activities pertaining to the acquisition, development and
ownership of Properties, shall be conducted through the Partnership, Nimbus or
GGP LP (other than the Public REIT’s, Affiliate Entities’ or the other REIT
Entities’ direct or indirect interest of not more than one percent (1%) in
Property Partnerships not owned through the Partnership). Without the Consent of
the Limited Partners, the Public REIT shall not, directly or indirectly, and
shall cause the Affiliate Entities and/or the other REIT Entities not to
directly or indirectly, participate in or otherwise acquire any interest in any
real or personal property unless the Partnership, Nimbus and/or GGP LP
participate in, or otherwise acquire an interest in, such real or personal
property at least to the extent of 99 times such proposed participation by the
Public REIT, the Affiliate Entities and/or the other REIT Entities, as
applicable. The Public REIT agrees and agrees on behalf of the Affiliate
Entities and the other REIT Entities that all borrowings for the purpose of
making distributions to its stockholders will be incurred by the Partnership or
the Property Partnerships and the proceeds of such indebtedness will be included
as Net Financing Proceeds hereunder.

    



--------------------------------------------------------------------------------

 

6.6    Proscriptions. The General Partner shall not have the authority to:
(a)    Do any act in contravention of this Agreement or which would make it
impossible to carry on the ordinary business of the Partnership;
(b)    Possess any Partnership property or assign rights in specific Partnership
property for other than Partnership purposes; or
(c)    Do any act in contravention of applicable law.
Nothing herein contained shall impose any obligation on any Person or firm doing
business with the Partnership to inquire as to whether or not the General
Partner has properly exercised its authority in executing any contract, lease,
mortgage, deed or other instrument or document on behalf of the Partnership, and
any such third Person shall be fully protected in relying upon such authority.
6.7    Additional Partners. Additional Partners may be admitted to the
Partnership only as provided in Section 8.3 hereof.
6.8    Title Holder. To the extent allowable under applicable law, title to all
or any part of the properties of the Partnership may be held in the name of the
Partnership or any other individual, corporation, partnership, trust or
otherwise, the beneficial interest in which shall at all times be vested in the
Partnership. Any such title holder shall perform any and all of its respective
functions to the extent and upon such terms and conditions as may be determined
from time to time by the General Partner.
6.9    Compensation of the General Partner. The General Partner shall not be
entitled to any compensation for services rendered to the Partnership solely in
its capacity as General Partner except with respect to reimbursement for those
costs and expenses constituting Administrative Expenses.
6.10    Waiver and Indemnification.
(a)    Neither the General Partner nor any Person acting on its behalf pursuant
hereto, shall be liable, responsible or accountable in damages or otherwise to
the Partnership or to any Partner for any acts or omissions performed or omitted
to be performed by them within the scope of the authority conferred upon the
General Partner by this Agreement and the Act, provided that the General
Partner’s or such other Person’s conduct or omission to act was taken in good
faith and in the belief that such conduct or omission was in the best interests
of the Partnership and, provided further, that the General Partner or such other
Person shall not be guilty of fraud, misconduct or gross negligence. The
Partnership shall, and hereby does, indemnify and hold harmless the General
Partner and its Affiliates and any individual acting on their behalf from any
loss, damage, claim or liability, including, but not limited to, reasonable
attorneys’ fees and expenses, incurred by them by reason of any act performed by
them in accordance with the standards set forth above or in enforcing the
provisions of this indemnity; provided, however, no Partner shall have any
personal liability with respect to the foregoing indemnification, any such
indemnification to be satisfied solely out of the assets of the Partnership.

    



--------------------------------------------------------------------------------

 

(b)    Any Person entitled to indemnification under this Agreement shall be
entitled to receive, upon application therefor, advances to cover the costs of
defending any proceeding against such Person; provided, however, that such
advances shall be repaid to the Partnership, without interest, if such Person is
found by a court of competent jurisdiction upon entry of a final judgment not be
entitled to such indemnification, all rights of the indemnitee hereunder shall
survive the dissolution of the Partnership; provided, however, that a claim for
indemnification under this Agreement must be made by or on behalf of the Person
seeking indemnification prior to the time the Partnership is liquidated
hereunder. The indemnification rights contained in this Agreement shall be
cumulative of, and in addition to, any and all rights, remedies and recourse to
which the person seeking indemnification shall be entitled, whether at law or at
equity. Indemnification pursuant to this Agreement shall be made solely and
entirely from the assets of the Partnership and no Partner shall be liable
therefor.
6.11    [Intentionally Omitted]
6.12    Operation in Accordance with REIT Requirements. The Partners acknowledge
and agree that the Partnership shall be operated in a manner that will enable
the REIT Entities to (a) satisfy the REIT Requirements and (b) avoid the
imposition of any federal income or excise tax liability. The Partnership shall
avoid taking any action, or permitting any Property Partnership to take any
action, which would result in the REIT Entities ceasing to satisfy the REIT
Requirements or would result in the imposition of any federal income or excise
tax liability on the REIT Entities. The determination as to whether the
Partnership has operated in the manner prescribed in this Section 6.12 shall be
made without regard to any action or inaction of the General Partner with
respect to distributions and the timing thereof.
ARTICLE VII    

Dissolution, Liquidation and Winding-Up
7.1    Accounting. In the event of the dissolution, liquidation and winding-up
of the Partnership, a proper accounting (which shall be certified) shall be made
of the Capital Account of each Partner and of the Net Income or Net Losses of
the Partnership from the date of the last previous accounting to the date of
dissolution. Financial statements presenting such accounting shall include a
report of a certified public accountant selected by the Liquidating Trustee.
7.2    Distribution on Dissolution. In the event of the dissolution and
liquidation of the Partnership for any reason, the assets of the Partnership
shall be liquidated for distribution in the following rank and order:
(a)    Payment of creditors of the Partnership (other than Partners) in the
order of priority as provided by law;
(b)    Establishment of reserves as provided by the General Partner to provide
for contingent liabilities, if any;

    



--------------------------------------------------------------------------------

 

(c)    Payment of debts of the Partnership to any Partner, in the order of
priority provided by law;
(d)    Payment to the holders of Preferred Units in accordance with the terms
thereof (as referenced in Section 7.8 hereof); and
(e)    To the Partners holding Common Units or LTIP Units in proportion to the
Common Units and LTIP Units held by each such Partner. Notwithstanding anything
to the contrary in this Section 7.2(e) or elsewhere in this Agreement, (i)
distributions to a Partner in respect of a FV LTIP Unit or an AO LTIP Unit shall
be limited to the Partner’s Economic Capital Account Balance attributable to
such Unit as of the date of liquidation (and after taking into account any
allocations pursuant to the liquidation) and (ii) amounts that otherwise would
have been distributed to such LTIP Units shall be distributed to the Partners
holding Common Units or LTIP Units in proportion to the Common Units and LTIP
Units held by them (excluding for this purpose all LTIP Units that are not
eligible to participate in any further distributions as a result of the
foregoing clause (i) of this Section 7.2(e)).
Whenever the Liquidating Trustee reasonably determines that any reserves
established pursuant to paragraph (b) above are in excess of the reasonable
requirements of the Partnership, the amount determined to be excess shall be
distributed to the Partners in accordance with the above provisions.
7.3    Timing Requirements. In the event that the Partnership is “liquidated”
within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Regulations, any and
all distributions to the Partners pursuant to Sections 7.2(d) and 7.2(e) hereof
shall be made no later than the later to occur of (i) the last day of the
taxable year of the Partnership in which such liquidation occurs or (ii) ninety
(90) days after the date of such liquidation.
7.4    Sale of Partnership Assets. In the event of the liquidation of the
Partnership in accordance with the terms of this Agreement, the Liquidating
Trustee may sell Partnership or Property Partnership property if the Liquidating
Trustee has in good faith solicited bids from unrelated third parties and
obtained independent appraisals before making any such sale; provided, however,
all sales, leases, encumbrances or transfers of Partnership assets shall be made
by the Liquidating Trustee solely on an “arm’s-length” basis, at the best price
and on the best terms and conditions as the Liquidating Trustee in good faith
believes are reasonably available at the time and under the circumstances and on
a non-recourse basis to the Limited Partners. The liquidation of the Partnership
shall not be deemed finally terminated until the Partnership shall have received
cash payments in full with respect to obligations such as notes, installment
sale contracts or other similar receivables received by the Partnership in
connection with the sale of Partnership assets and all obligations of the
Partnership have been satisfied or assumed by the General Partner. The
Liquidating Trustee shall continue to act to enforce all of the rights of the
Partnership pursuant to any such obligations until paid in full.
7.5    Distributions in Kind. In the event that it becomes necessary to make a
distribution of Partnership property in kind, the General Partner may, with the
Consent of the Limited Partners, transfer and convey such property to the
distributees as tenants in common, subject to any liabilities attached

    



--------------------------------------------------------------------------------

 

thereto, so as to vest in them undivided interests in the whole of such property
in proportion to their respective rights to share in the proceeds of the sale of
such property (other than as a creditor) in accordance with the provisions of
Section 7.2 hereof. Notwithstanding the foregoing, the Partnership may make
distributions with respect to Common Units or LTIP Units in the form of Common
Stock and/or Common Units without the Consent of the Limited Partners.
7.6    Documentation of Liquidation. Upon the completion of the dissolution and
liquidation of the Partnership, the Partnership shall terminate and the
Liquidating Trustee shall have the authority to execute and record any and all
documents or instruments required to effect the dissolution, liquidation and
termination of the partnership.
7.7    Liability of the Liquidating Trustee. The Liquidating Trustee shall be
indemnified and held harmless by the Partnership from and against any and all
claims, demands, liabilities, costs, damages and causes of action of any nature
whatsoever arising out of or incidental to the Liquidating Trustee’s taking of
any action authorized under or within the scope of this Agreement; provided,
however, that the Liquidating Trustee shall not be entitled to indemnification,
and shall not be held harmless, where the claim, demand, liability, cost, damage
or cause of action at issue arose out of:
(h)    A matter entirely unrelated to the Liquidating Trustee’s action or
conduct pursuant to the provisions of this Agreement; or
(i)    The proven misconduct or negligence of the Liquidating Trustee.
7.8    Liquidation Preference of Preferred Units. With respect to liquidation of
the Partnership:
(a)    The holders of Series B Preferred Units shall have the rights and
preferences described in Schedule A.
(b)    The holders of Series D Preferred Units shall have the rights and
preferences described in Schedule B.
(c)    The holders of Series E Preferred Units shall have the rights and
preferences described in Schedule C.
(d)    The holders of Series F Preferred Units shall have the rights and
preferences described in Schedule D.
(e)    The holders of Series G Preferred Units shall have the rights and
preferences described in Schedule E.
(f)    The holders of Series H Preferred Units shall have the rights and
preferences described in Schedule F.
(g)    The holders of Series I Preferred Units shall have the rights and
preferences described in Schedule G.
7.9    Negative Capital Accounts.

    



--------------------------------------------------------------------------------

 

(c)    Except as provided in the next sentence and Section 7.9(b), no Partner
shall be liable to the Partnership or to any other partner for any deficit or
negative balance which may exist in its Capital Account. Upon liquidation of any
Obligated Partner’s interest in the Partnership, whether pursuant to a
liquidation of the Partnership or by means of a distribution to the Obligated
Partner by the Partnership, if such Obligated Partner has a deficit balance in
its Capital Account, after giving effect to all contributions, distributions,
allocations and adjustments to Capital Accounts for all periods, each such
Obligated Partner shall contribute to the capital of the Partnership an amount
equal to its respective deficit balance. Each Obligated Partner having such an
obligation to restore a deficit Capital Account shall satisfy such obligation by
the end of the fiscal year of liquidation (or, if later, within ninety (90) days
following the liquidation and dissolution of the Partnership) or distribution to
such Obligated Partner, as the case may be. Any such contribution by an
Obligated Partner shall be used to make payments to creditors of the Partnership
and such Obligated Partners (i) shall not be subrogated to the rights of any
such creditor against the General Partner, the Partnership, another Partner or
any Person related thereto, and (ii) hereby waive any right to reimbursement,
contribution or similar right to which such Obligated Partners might otherwise
be entitled as a result of the performance of their obligations under this
Agreement.
(d)    Notwithstanding any other provision of this Agreement, an Obligated
Partner other than Koury Corporation shall cease to be an Obligated Partner upon
the earlier of (i) nine months after the death of such Obligated Partner or
(ii) six months after (A) any date after the third anniversary date of the date
of the Fourth Amendment to Second Amended and Restated Agreement of Limited
Partnership of GGP Limited Partnership dated as of April 1, 1998, which is
selected by the Obligated Partner as the date upon which such Obligated
Partner’s obligation hereunder shall terminate (and for which notice of such
date shall be given at least 60 days prior to such selected date) or (B) an
exchange of all of such Obligated Partner’s remaining Units for shares of Common
Stock or preferred stock of the Public REIT (pursuant to a Rights Agreement) or
in an otherwise taxable sale or exchange of all of such Obligated Partner’s
Units provided that at the time of or during such six-month period following
such event set forth in (ii)(A) or (B), there has not been: (X) an entry of
decree or order for relief in respect of the Partnership by a court having
jurisdiction over a substantial part of the Partnership’s assets, or the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar Official) of the Partnership or of any
substantial part of its property, ordering the winding up or liquidation of the
Partnership’s affairs, in an involuntary case under the federal bankruptcy laws,
as now or hereafter constituted, or any other applicable federal or state
bankruptcy, insolvency or other similar law; or (Y) the commencement against the
Partnership of an involuntary case under the federal bankruptcy laws, as now or
hereafter constituted, or any other applicable federal or state bankruptcy,
insolvency or other similar law; or (Z) the commencement by the Partnership of a
voluntary case under the federal bankruptcy laws, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or the consent by it to the entry of an order for relief in
an involuntary case under any such law or the consent by it to the appointment
of or taking possession by a receiver, liquidator, assignee, custodian,

    



--------------------------------------------------------------------------------

 

trustee, sequestrator (or other similar official) of the Partnership or of any
substantial part of its property, or the making by it of a general assignment
for the benefit of creditors, or the failure of the Partnership generally to pay
its debts as such debts become due or the taking of any action in furtherance of
any of the foregoing. Following the passage of the six-month period after the
event set forth in clause (ii)(A) or (B) of this paragraph, an Obligated Partner
shall cease to be an Obligated Partner at the first time, if any, that all of
the conditions set forth in (X) through (Z) above are no longer in existence.
(e)    Notwithstanding any other provision of this Agreement, Koury Corporation
shall cease to be an Obligated Partner immediately upon the earlier of (i) any
date which is selected by Koury Corporation as the date upon which its status as
an Obligated Partner hereunder shall terminate (and for which notice of such
selected date shall be given at least 60 days prior to such selected date, but
only if such selected date is not earlier than the first anniversary date of the
last day of the Partnership’s most recent completed tax year in which Koury
Corporation’s Protected Amount increased), (ii) an exchange of all of Koury
Corporation’s remaining Units for shares of Common Stock of the Public REIT
(pursuant to a Rights Agreement) or in an otherwise taxable sale, or exchange of
all of such Obligated Partner’s Units; or (iii) the Partnership’s termination,
for a Partnership purposes, of Koury Corporation’s status as an Obligated
Partner on any date that follows March 5, 2017.
ARTICLE VIII    

Transfer of Units
8.1    General Partner Transfer. The General Partner shall not withdraw from the
Partnership and shall not sell, assign, pledge, encumber or otherwise dispose of
all or any portion of its Units, either to a new General Partner or a Limited
Partner, except by operation of law, without the Consent of the Limited
Partners. Upon any transfer of Units to a new General Partner in accordance with
the provisions of this Section 8.1, the transferee General Partner shall become
vested with the powers and rights of the transferor General Partner, and shall
be liable for all obligations and responsible for all duties of the General
Partner, once such transferee has executed such instruments as may be necessary
to effectuate such admission and to confirm the agreement of such transferee to
be bound by all the terms and provisions of this Agreement with respect to the
Units so acquired. It is a condition to any transfer of Units to a new General
Partner otherwise permitted hereunder that the transferee assumes by operation
of law or express agreement all of the obligations of the transferor General
Partner under this Agreement with respect to such transferred Units and no such
transfer (other than pursuant to a statutory merger or consolidation wherein all
obligations and liabilities of the transferor General Partner are assumed by a
successor corporation by operation of law) shall relieve the transferor General
Partner of its obligations under this Agreement without the Consent of the
Limited Partners, in their reasonable discretion. In the event the General
Partner withdraws from the Partnership in violation of this Agreement or
otherwise, or dissolves or terminates or upon the Bankruptcy of the General
Partner, a Majority-in-Interest of the Limited Partners may elect to continue
the Partnership business by selecting a substitute general partner.
Notwithstanding the foregoing, the General Partner shall be permitted at any
time, and from time to time, to transfer its

    



--------------------------------------------------------------------------------

 

Units to the Public REIT or one or more subsidiaries thereof without the Consent
of the Limited Partners; provided, however, that such transfer shall not
materially change the proportionate direct or indirect ownership in the
Partnership by the Public REIT; provided further, such new General Partner shall
be under the Control of the Public REIT.
8.2    Transfers by Limited Partners. Each Limited Partner shall, subject to the
provisions of this Section 8.2 and Section 8.4 hereof, have the right to
transfer all or a portion of its Units to any Person, whether or not in
connection with the exercise of the Rights. It is a condition to any transfer
otherwise permitted hereunder that the transferee assumes by operation of law or
express agreement all of the obligations of the transferor Limited Partner under
this Agreement with respect to such transferred Units and no such transfer
(other than pursuant to a statutory merger or consolidation wherein all
obligations and liabilities of the transferor Partner are assumed by a successor
corporation by operation of law) shall relieve the transferor Partner of its
obligations under this Agreement without the approval of the General Partner in
its reasonable discretion. Upon such transfer, the transferee shall be admitted
as a substituted limited partner as such term is defined in the Act (the
“Substituted Limited Partner”) and shall succeed to all of the rights of the
transferor Limited Partner under this Agreement in the place and stead of such
transferor Limited Partner; provided, however, that notwithstanding the
foregoing, any transferee of any transferred Units, to the extent such
transferee is entitled to exercise Rights under the Rights Agreement, shall be
subject to any and all ownership limitations contained in the Charter which may
limit or restrict such transferee’s ability to exercise the Rights. Any
transferee, whether or not admitted as a Substituted Limited Partner, shall take
subject to the obligations of the transferor hereunder. Unless admitted as a
Substituted Limited Partner, no transferee, whether by a voluntary transfer, by
operation of law or otherwise, shall have rights hereunder, other than to
receive such portion of the distributions made by the Partnership as are
allocable to the Units transferred.
8.3    Issuance of Additional Common Units. At any time without the consent of
any Partner, but subject to the provisions of Section 8.4 hereof, the General
Partner may, upon its determination that the issuance of additional Units
(“Additional Units”) is in the best interests of the Partnership, cause the
Partnership to issue Additional Units to and admit as a Limited Partner in the
Partnership, any Person (the “Additional Partner”) in exchange for such
consideration as the General Partner deems appropriate, including, without
limitation, the contribution by such Person of cash and/or property desirable to
further the purposes of the Partnership under Section 2.3 hereof or past or
future services rendered by such Person to or for the benefit of the
Partnership. The General Partner may admit an Additional Partner to the
Partnership upon such terms as it deems appropriate. The General Partner shall
be authorized on behalf of each of the Partners to amend this Agreement to
reflect the admission of any Additional Partner in accordance with the
provisions of this Section 8.3 in the event that the General Partner deems such
amendment to be desirable, and the General Partner promptly shall deliver a copy
of such amendment to each Limited Partner. Notwithstanding anything contained
herein to the contrary, an Additional Partner that acquires Additional Units
pursuant to this Section 8.3 shall not acquire any interest in and may not
exercise or otherwise participate in any Rights pursuant to the Rights
Agreements unless they are expressly granted such rights.
8.4    Restrictions on Transfer. In addition to any other restrictions on
transfer herein contained, in no event may any transfer or assignment of Units
by any Partner be made (i) to any Person who lacks the legal right, power or
capacity to own Units; (ii) in violation of any provision of any mortgage

    



--------------------------------------------------------------------------------

 

or trust deed (or the note or bond secured thereby) constituting a Lien against
a Property or any part thereof, or other instrument, document or agreement to
which the Partnership or any Property Partnership is a party or otherwise bound;
(iii) in violation of applicable law; (iv) of any component portion of a Unit,
such as the Capital Account, or rights to Net Operating Cash Flow, separate and
apart from all other components of such Unit (other than such assignments of the
right to receive distributions as the General Partner shall approve in writing
which approval the General Partner may withhold in its sole discretion); (v) in
the event such transfer would cause the REIT Entities to cease to comply with
the REIT Requirements; (vi) if such transfer would, in the opinion of counsel to
the Partnership, cause the Partnership to cease to be classified as a
partnership for federal income tax purposes; (vii) if such transfer would, in
the opinion of counsel to the Partnership, cause any assets of the Partnership
to constitute assets of a benefit plan investor pursuant to 29 C.F.R.
§ 2510.3-101, as modified by Section 3(42) of the Employee Retirement Income
Security Act of 1974, as amended or (viii) if such transfer is effectuated
through an “established securities market” or “secondary market” (or the
substantial equivalent thereof) within the meaning of Section 7704 of the Code
or such transfer causes the Partnership to become a “publicly traded
partnership” as such term is defined in Section 7704(b) of the Code.
Notwithstanding anything in this Agreement to the contrary:
(d)    no Limited Partner admitted to the Partnership after June 29, 1998 may
sell, assign or otherwise transfer its Units or other interest in the
Partnership or any portion thereof to any Foreign Owner (and no interest in such
Limited Partner or any Person that directly or indirectly owns an interest in
such Limited Partner may be transferred if such Limited Partner shall become a
Foreign Owner as the result of such transfer) without the prior written consent
of the General Partner (which consent may be given or withheld in the sole
discretion of the General Partner); and
(e)    no other Limited Partner may sell, assign or otherwise transfer its Units
or other interest in the Partnership or any portion thereof to any Foreign Owner
(and no interest in such Limited Partner or any Person that directly or
indirectly owns an interest in such Limited Partner may be transferred if such
Limited Partner shall become a Foreign Owner as the result of such transfer)
without providing written notice of the same to the General Partner. Any such
written notice shall be received by the General Partner at least thirty days
prior to any such sale, assignment or other transfer.
Any sale, assignment or other transfer of Units or other interests in the
Partnership made in violation of this Agreement (including without limitation
any sale, assignment or other transfer of Units made without giving the notice
described above at the time described above) shall be null and void ab initio.
8.5    Issuance of LTIP Units. The General Partner, in its sole and absolute
discretion, is hereby authorized without the approval of the Limited Partners or
any other Person to cause the Partnership from time to time to issue to any
Person providing services to or for the benefit of the Partnership, which may
include Partners, LTIP Units in one or more classes, or one or more series of
any of such classes, with such designations, preferences, and relative,
participating, optional or other special rights, powers and duties as shall be
determined by the General Partner in its sole and absolute discretion

    



--------------------------------------------------------------------------------

 

subject to the Act and Delaware law, including, without limitation, (i) the
rights of each such class or series of Units to an allocation of Net Income or
Net Loss (or items thereof) to each such class or series of Units; (ii) the
rights of each such class or series of Units to share in Partnership
distributions; (iii) the rights of each such class or series of Units upon
dissolution and liquidation of the Partnership; and (iv) the right to vote, if
any, of each such class or series of Units; provided that (A) LTIP Units of any
series (other than AO LTIP Units and FV LTIP Units) shall not disproportionately
affect any one Common Unitholder or group of Common Unitholders, and (B) no such
additional Units or other partnership interests shall be issued to the General
Partner or the Public REIT or any direct or indirect wholly or partly-owned
subsidiary of the Public REIT, unless, in the case of clause (B), the additional
partnership interests are issued in connection with the grant, award or issuance
of REIT Shares or New Securities that have designations, preferences and other
rights such that the economic interests attributable to such REIT Shares or New
Securities are substantially similar to the designations, preferences and other
rights of the additional partnership interests issued to the General Partner or
the Public REIT or any direct or indirect wholly or partly-owned subsidiary of
the Public REIT (as appropriate). Upon the issuance of any LTIP Units by the
Partnership, the General Partner shall cause one or more of the Property
Partnerships to issue additional interests to the Partnership on terms that are,
in the aggregate, substantially similar to the applicable LTIP Units so that the
Partnership will receive additional distributions and other rights in respect of
the Property Partnerships equivalent to those to which the recipient of the LTIP
Units is entitled in respect of the Partnership. The General Partner’s
determination that the consideration is adequate shall be conclusive insofar as
the adequacy of consideration relates to whether the partnership interests are
validly issued and paid. The General Partner shall be authorized on behalf of
each of the Partners to amend this Agreement to reflect the admission of any
Additional Partner in accordance with the provisions of this Section 8.5 in the
event that the General Partner deems such amendment to be desirable. The
provisions of Section 13.12 of this Partnership Agreement shall apply to the
issuance of LTIP Units.


ARTICLE IX    

Rights and Obligations of the Limited Partners
9.1    No Participation in Management. Except as expressly permitted hereunder,
the Limited Partners shall not take part in the management of the Partnership’s
business, transact any business in the Partnership’s name or have the power to
sign documents for or otherwise bind the Partnership.
9.2    Bankruptcy of a Limited Partner. The Bankruptcy of any Limited Partner
shall not cause a dissolution of Partnership, but the rights of such Limited
Partner to share in the Net Income or Net Losses of the Partnership and, to
receive distributions of Partnership funds shall, on the happening of such
event, devolve on its successors or assigns, subject to the terms and conditions
of this Agreement, and the Partnership shall continue as a limited partnership.
However, in no event shall such assignee(s) become a Substituted Limited Partner
without the consent of the General Partner.
9.3    No Withdrawal. No Limited Partner may withdraw from the Partnership
without the prior written consent of the General Partner, other than as
expressly provided in this Agreement.

    



--------------------------------------------------------------------------------

 

9.4    Duties and Conflicts. The General Partner recognizes that the Limited
Partners and their Affiliates have or may hereafter have other business
interests, activities and investments, some of which may be in conflict or
competition with the business of the Partnership, and that such Persons are
entitled to carry on such other business interests, activities and investments.
The Limited Partners and their Affiliates may engage in or possess an interest
in any other business or venture of any kind, independently or with others, on
their own behalf or on behalf of other entities with which they are affiliated
or associated, and such persons may engage in any activities, whether or not
competitive with the Partnership, without any obligation to offer any interest
in such activities to the Partnership or to any Partner. Neither the Partnership
nor any Partner shall have any right, by virtue of this Agreement, in or to such
activities, or the income or profits derived therefrom, and the pursuit of such
activities, even if competitive with the business of the Partnership, shall not
be deemed wrongful or improper.
ARTICLE X     [Intentionally Omitted]
ARTICLE XI     [Intentionally Omitted]
ARTICLE XII    

Arbitration of Disputes
12.1    Arbitration. Notwithstanding anything to the contrary contained in this
Agreement, all claims, disputes and controversies between the parties hereto
(including, without limitation, any claims, disputes and controversies between
the Partnership and any one or more of the Partners and any claims, disputes and
controversies between any one or more Partners) arising out of or in connection
with this Agreement or the Partnership relating to the validity, construction,
performance, breach, enforcement or termination thereof, or otherwise, shall be
resolved by binding arbitration in New York, New York, in accordance with this
Article XII and, to the extent not inconsistent herewith, the Expedited
Procedures and Commercial Arbitration Rules of the Arbitration Association.
12.2    Procedures. Any arbitration called for by this Article XII shall be
conducted in accordance with the following procedures:
(j)    The Partnership or any Partner (the “Requesting Party”) may demand
arbitration pursuant to Section 12.1 hereof at any time by giving written notice
of such demand (the “Demand Notice”) to all other Partners and (if the
Requesting Party is not the Partnership) to the Partnership which Demand Notice
shall describe in reasonable detail the nature of the claim, dispute or
controversy.
(k)    Within fifteen (15) days after the giving of a Demand Notice, the
Requesting Party, on the one hand, and each of the other Partners and/or the
Partnership against whom the claim has been made or with respect to which a
dispute has arisen (collectively, the “Responding Party”), on the other hand,
shall select and designate in writing to the other party one reputable,
disinterested individual (a “Qualified Individual”) willing to act as an
arbitrator of the claim, dispute or controversy in question. Each of the

    



--------------------------------------------------------------------------------

 

Requesting Party and the Responding Party shall use their best efforts to select
a present or former partner of a nationally known accounting firm having no
affiliation with any of the parties as their respective Qualified Individual.
Within fifteen (15) days after the foregoing selections have been made, the
arbitrators so selected shall only select a present or former partner of a
nationally known accounting firm having no affiliation with any of the parties
as the third Qualified Individual willing to act as an arbitrator of the claim,
dispute or controversy in question. In the event that the two arbitrators
initially selected are unable to agree on a third arbitrator within the second
fifteen (15) day period referred to above, then, on the application of either
party, the American Arbitration Association shall promptly select and appoint a
present or former partner of a nationally known accounting firm having no
affiliation with any of the parties as the Qualified Individual to act as the
third arbitrator. The three arbitrators selected pursuant to this subsection (b)
shall constitute the arbitration panel for the arbitration in question.
(l)    The presentations of the parties hereto in the arbitration proceeding
shall be commenced and completed within sixty (60) days after the selection of
the arbitration panel pursuant to subsection (b) above, and the arbitration
panel shall render its decision in writing within thirty (30) days after the
completion of such presentations. Any decision concurred in by any two (2) of
the arbitrators shall constitute the decision of the arbitration panel, and
unanimity shall not be required.
(m)    The arbitration panel shall have the discretion to include in its
decision a direction that all or part of the attorneys’ fees and costs of any
party or parties and/or the costs of such arbitration be paid by any other party
or parties. On the application of a party before or after the initial decision
of the arbitration panel, and proof of its attorneys’ fees and costs, the
arbitration panel shall order the other party to make any payments directed
pursuant to the preceding sentence.
12.3    Binding Character. Any decision rendered by the arbitration panel
pursuant to this Article XII shall be final and binding on the parties hereto,
and judgment thereon may be entered by any state or federal court of competent
jurisdiction.
12.4    Exclusivity. Arbitration shall be the exclusive method available for
resolution of claims, disputes and controversies described in Section 12.1
hereof, and the Partnership and its Partners stipulate that the provisions
hereof shall be a complete defense to any suit, action, or proceeding in any
court or before any administrative or arbitration tribunal with respect to any
such claim, controversy or dispute. The provisions of this Article XII shall
survive the dissolution of the Partnership.
12.5    No Alteration of Agreement. Nothing contained herein shall be deemed to
give the arbitrators any authority, power or right to alter, change, amend,
modify, add to or subtract from any of the provisions of this Agreement.
ARTICLE XIII    

General Provisions

    



--------------------------------------------------------------------------------

 

13.1    Notices. All notices, offers or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and may be
personally served, telecopied or sent by United States mail and shall be deemed
to have been given when delivered in person, upon receipt of telecopy or three
business days after deposit in United States mail, registered or certified,
postage prepaid, and properly addressed, by or to the appropriate party. For
purposes of this Section 13.1, the addresses of the parties hereto shall be as
set forth in the books and records of the Partnership. The address of any party
hereto may be changed by a notice in writing given in accordance with the
provisions hereof. Notwithstanding anything to the contrary herein, no provision
of this Agreement requiring notice of any event prior to the occurrence thereof
shall apply to stock splits, subdivisions, dividends, combinations or any other
similar event occurring after the date hereof.
13.2    Successors. This Agreement and all the terms and provisions hereof shall
be binding upon and shall inure to the benefit of all Partners, and their legal
representatives, heirs, successors and permitted assigns, except as expressly
herein otherwise provided.
13.3    Effect and Interpretation. This Agreement shall be governed by and
construed in conformity with the laws of the State of Delaware (without regard
to its conflicts of law principles).
13.4    Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument.
13.5    Partners Not Agents. Nothing contained herein shall be construed to
constitute any Partner the agent of another Partner, except as specifically
provided herein, or in any manner to limit the Partners in the carrying on of
their own respective businesses or activities.
13.6    Entire Understanding; Etc.. This Agreement, together with any and all
Contribution Agreements and Rights Agreements, constitutes the entire agreement
and understanding among the Partners and supersedes any prior understandings
and/or written or oral agreements among them respecting the subject matter
within (including without limitation the Third Restated Partnership Agreement
except for the consents, approvals, waivers, representations and warranties
given therein, and the agreements by Partners to be bound by the provisions
thereof, as the same is amended hereby, which shall continue in full force and
effect).
13.7    Amendments. Except as set forth below or in Schedules A-H, the General
Partner may amend this Agreement in any respect without the consent of any
Partner. Notwithstanding the foregoing, without the Consent of the Limited
Partners, the General Partner may not amend this Agreement: (a) to enlarge the
obligation of any Partner to make contributions to the capital of the
Partnership, as provided for in Article IV above; (b) to modify the Limited
Partners’ rights to allocations and distributions set forth herein, except (i)
to set forth or amend the designations, rights, powers, duties and preferences
of any Additional Units, or reflect the issuance of Additional Units, pursuant
to Section 8.3, (ii) to reflect the transfer or redemption of Units, (iii) to
amend the designations, rights, powers, duties and preferences of any Units
other than Common Units, (iv) to reflect a change that is of an inconsequential
nature or does not adversely affect the rights of the Limited Partners hereunder
or to cure any ambiguity or correct any provision in this Agreement not
inconsistent with law or with other provisions, or (v) as required by law; (c)
to amend Sections 2.1, 3.2, 4.3, 6.5, 6.6 or 7.5 or Article VIII; or (d) to
amend this sentence. Notwithstanding anything to

    



--------------------------------------------------------------------------------

 

the contrary contained herein, (i) without the written consent of a Limited
Partner, this Agreement may not be amended to convert such Limited Partner’s
partnership interest in the Partnership to a general partnership interest (or
otherwise adversely affect such Limited Partner’s limited liability) and
(ii) without the written consent of a Limited Partner holding Common Units, this
Agreement may not be amended to materially adversely affect such Limited
Partner’s rights to distributions or allocations in respect of such Common Units
except in connection with the admission of Additional Partners or unless such
amendment affects the Bucksbaum Limited Partners in the same manner on a
Unit-for-Unit basis. The immediately preceding sentence of this Section 13.7 may
not be amended to modify the approval rights of a Partner without such Partner’s
consent.
13.8    Severability. If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid by a court
of competent jurisdiction, the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those to which it is
held invalid by such court, shall not be affected thereby.
13.9    Trust Provision. This Agreement, to the extent executed by the trustee
of a trust, is executed by such trustee solely as trustee and not in a separate
capacity. Nothing herein contained shall create any liability on, or require the
performance of any covenant by any such trustee individually, nor shall anything
contained herein subject the individual personal property of any trustee to any
liability.
13.10    Pronouns and Headings. As used herein, all pronouns shall include the
masculine, feminine and neuter, and all defined terms shall include the singular
and plural thereof wherever the context and facts require such construction. The
headings, titles and subtitles herein are inserted for convenience of reference
only and are to be ignored in any construction of the provisions hereof. Any
references in this Agreement to “including” shall be deemed to mean “including
without limitation.”
13.11    Assurances. Each of the Partners shall hereafter execute and deliver
such further instruments and do such further acts and things as may be required
or useful to carry out the intent and purpose of this Agreement and as are not
inconsistent with the terms hereof.
13.12    Issuance of Certificates. The General Partner may, in its sole
discretion, issue a certificate setting forth the name of any Partner and the
number of Units owned by such Partner and, in such event, the General Partner
shall establish such rules and regulations relating to issuances and reissuances
of certificates upon transfer of Units, the division of Units among multiple
certificates and the loss, theft, destruction or mutilation of certificates as
the General Partner reasonably deems appropriate. Notwithstanding anything to
the contrary contained herein or in any certificate, (a) no certificate issued
by the Partnership shall constitute a certificated security under Article 8 of
the Uniform Commercial Code or an instrument, (b) the issuance or existence of
certificates shall not create any rights on the part of the holders of such
certificates or other Persons that would not exist if such certificates had not
been issued, (c) the Partnership shall have no liability to holders of
certificates or other persons that it would not have had if it had not issued
such certificates, and (d) only those Persons shown on the Partnership’s book
and records as the registered owner of any particular Unit shall have any rights
as a Limited Partner or otherwise with respect thereto.

    



--------------------------------------------------------------------------------

 

13.13    November 20, 2003 Division of Common Units. On November 20, 2003, (a)
GGP, Inc., the entity to which the General Partner is successor, effected a
three for one split of its common stock (the “Stock Split”) and the Partnership
effected a three for one split of the Common Units, such that each Common Unit
then outstanding was deemed to be three Common Units, so that, as of such time,
each holder of record of Common Units, automatically and without further action,
was deemed to be the holder of two additional Common Units for each Common Unit
held immediately prior to such time (the “Unit Split”) and (b) there was no
adjustment of the Conversion Factor on account of the Stock Split; provided,
however, that for Common Units issued and outstanding on or prior to November
20, 2003 (the “Legacy Units”), (x) if the rights under any Specified Rights
Agreement (as defined below) are exercised as to one or more Legacy Units, then,
effective immediately prior to the redemption or purchase of such Legacy Units
pursuant to such Specified Rights Agreement, the Unit Split shall be completely
reversed as to such Legacy Units and each such Legacy Unit, automatically and
without further action, shall be deemed to be one-third of a Common Unit and (y)
if such Legacy Units are transferred to the General Partner (rather than the
Partnership) pursuant to such Specified Rights Agreement, then, effective
immediately following such transfer, the Unit Split shall be completely
reinstated as to such Legacy Units and each such Legacy Unit, automatically and
without further action, shall be deemed to be three Common Units. For purposes
hereof, a “Specified Rights Agreement” is any Rights Agreement pursuant to which
the “Conversion Factor” (or the equivalent) referred to therein is adjusted as
the result of the Stock Split and such adjustment is not completely reversed as
a result of the Unit Split. The purpose of the proviso contained in the first
sentence of this paragraph is to ensure that there are not duplicative
adjustments with respect to any Legacy Units on account of the Stock Split, and
this Section 13.3 shall be interpreted and applied consistently therewith.
13.14    Performance by the Public REIT. The Public REIT shall cause the General
Partner and the Affiliates of the General Partner to fulfill their obligations,
as applicable, under this Agreement.







    



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed as of the date and year first above written.
GENERAL PARTNER:

GGP REAL ESTATE HOLDING II, INC.,
a Delaware corporation



By:     /s/ Michael B. McVickar    
Michael B. McVickar
Authorized Signatory








SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP



--------------------------------------------------------------------------------

 



Solely for the limited purpose set forth in Sections 4.3, 4.4, 5.4, 5.10, 6.1,
6.5, 8.1 and 13.14.
PUBLIC REIT:

GENERAL GROWTH PROPERTIES, INC.,
a Delaware corporation


By:    /s/ Stacie L. Herron        
    Stacie L. Herron
Authorized Signatory







SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP



--------------------------------------------------------------------------------

 

SCHEDULE A
1.Definitions. As used in this Schedule A, the following terms shall have the
meanings set forth below, unless the context otherwise requires:
“Distribution Period” shall mean the quarterly period that is then the dividend
period with respect to the Common Stock or, if no such dividend period is
established, the calendar quarter shall be the Dividend Period; provided that
(a) the initial distribution period shall commence on July 10, 2002 and end on
and include September 30, 2002 and (b) the distribution period in which the
final liquidation payment is made pursuant to Section 7.2 of the Fourth Amended
and Restated Agreement of Limited Partnership shall commence on the first day
following the immediately preceding Distribution Period and end on the date of
such final liquidation payment.
“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the payment date for the distribution declared by the Public REIT on its shares
of Common Stock for such Distribution Period or, if no such distribution payment
date is established, the last business day of such Distribution Period.
“Fair Market Value” shall mean the average of the daily Closing Price during the
five consecutive Trading Days selected by the General Partner commencing not
more than 20 Trading Days before, and ending not later than, the day in question
with respect to the issuance or distribution requiring such computation.
“Fifteenth Anniversary Date” shall mean July 10, 2017.
1.    Designation and Number; Etc. The Series B Preferred Units have been
established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Fourth Amended and Restated
Agreement of Limited Partnership to the extent applicable). The authorized
number of Series B Preferred Units shall be 1,426,392.6660. Notwithstanding
anything to the contrary contained herein, in the event of a conflict between
the provisions of this Schedule A and any other provision of the Fourth Amended
and Restated Agreement of Limited Partnership, the provisions of this Schedule A
shall control. For purposes of this Amendment, the rights of the Series B
Preferred Units shall be construed to include their rights under the Redemption
Rights Agreement (Common Units) and Redemption Rights Agreement (Series B
Preferred Units).
2.    Rank. The Series B Preferred Units shall, with respect to the payment of
distributions and the distribution of amounts upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, rank as follows:
(a)    senior to all classes or series of Common Units and to all Units the
terms of which provide that such Units shall rank junior to such Series B
Preferred Units;

    



--------------------------------------------------------------------------------

 

(b)    on a parity with the Series D Preferred Units, the Series E Preferred
Units and each other series of Preferred Units issued by the Partnership which
does not provide by its express terms that it ranks junior in right of payment
to the Series B Preferred Units with respect to payment of distributions or
amounts upon liquidation, dissolution or winding-up; and
(c)    junior to any class or series of Preferred Units issued by the
Partnership that ranks senior to the Series B Preferred Units in accordance with
Section 4 of this Schedule A.
3.    Voting.
(a)    Holders of Series B Preferred Units shall not have any voting rights,
except as provided by applicable law and as described below in this Section 4.
(b)    So long as any Series B Preferred Units remain outstanding, the
Partnership shall not, without the affirmative vote or consent of the holders of
at least a majority of the Series B Preferred Units outstanding at the time,
given in person or by proxy, either in writing or at a meeting (such series
voting separately as a class), (i) authorize, create, issue or increase the
authorized or issued amount of, any class or series of partnership interests in
the Partnership ranking prior to the Series B Preferred Units with respect to
the payment of distributions or the distribution of assets upon voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership or
reclassify any Common Units into such partnership interests, or create,
authorize or issue any obligation or security convertible or exchangeable into
or evidencing the right to purchase any such partnership interests; or
(ii) amend, alter or repeal the provisions of the Partnership Agreement, whether
by merger or consolidation or otherwise (an “Event”), so as to materially and
adversely affect any right, preference, privilege or voting power of the
Series B Preferred Units or the holders thereof. Notwithstanding anything to the
contrary contained herein, none of the following shall be deemed to materially
and adversely affect any such right, preference, privilege or voting power or
otherwise require the vote or consent of the holders of the Series B Preferred
Units: (X) the occurrence of any Event so long as either (1) the Partnership is
the surviving entity, such entity is the principal direct subsidiary of a
publicly traded REIT whose common equity is traded on the New York Stock
Exchange and the Series B Preferred Units remain outstanding with the terms
thereof materially unchanged or (2) interests in an entity having substantially
the same rights and terms as the Series B Preferred Units are substituted for
the Series B Preferred Units and such entity is the principal direct subsidiary
of a publicly traded REIT whose common equity is traded on the New York Stock
Exchange, (Y) any increase in the amount of the authorized Preferred Units or
Common Units or the creation or issuance of any other series or class of
Preferred Units or Common Units or any increase in the amount of Common Units or
any other series of Preferred Units, in each case ranking on a parity with or
junior to the Series B Preferred Units with respect to payment of distributions
and the distribution of assets upon voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership and (Z) the dissolution,
liquidation and/or winding-up of the Partnership.

A-2



--------------------------------------------------------------------------------

 

The foregoing voting provisions shall not apply if at or prior to the time when
the act with respect to which such vote would otherwise be required shall be
effected, all outstanding Series B Preferred Units shall have been converted or
redeemed.
For purposes of the foregoing provisions of this Section 4, each Series B
Preferred Unit shall have one (1) vote. Except as otherwise required by
applicable law or as set forth herein, the Series B Preferred Units shall not
have any voting rights or powers and the consent of the holders thereof shall
not be required for the taking of any action.
4.    Distributions.
(a)    With respect to each Distribution Period and subject to the rights of the
holders of Preferred Units ranking senior to or on parity with the Series B
Preferred Units, the holders of Series B Preferred Units shall be entitled to
receive, when, as and if declared by the General Partner, out of assets of the
Partnership legally available for the payment of distributions, quarterly
cumulative cash distributions in an amount per Series B Preferred Unit equal to
the greater of (i) $1.0625 and (ii) the amount of the regular quarterly cash
distribution for such Distribution Period upon the number of Common Units (or
portion thereof) into which such Series B Preferred Unit is then convertible in
accordance with Section 7 of this Schedule A (but, with respect to any
Distribution Period ending after the Fifteenth Anniversary Date, no amount shall
be paid in respect of clause (ii) of this paragraph in respect of the portion of
such Distribution Period occurring after the Fifteenth Anniversary Date).
Notwithstanding anything to the contrary contained herein, the amount of
distributions described under each of clause (i) and (ii) of this paragraph for
the initial Distribution Period, or any other period shorter than a full
Distribution Period, shall be prorated and computed on the basis of twelve
30-day months and a 360-day year. The distributions upon the Series B Preferred
Units for each Distribution Period shall, if and to the extent declared or
authorized by the General Partner on behalf of the Partnership, be paid in
arrears (without interest or other amount) on the Distribution Payment Date with
respect thereto, and, if not paid on such date, shall accumulate, whether or not
there are funds legally available for the payment thereof and whether or not
such distributions are declared or authorized. The record date for distributions
upon the Series B Preferred Units for any Distribution Period shall be the same
as the record date for the distributions upon the Common Units for such
Distribution Period (or, if no such record is set for the Common Units, the
fifteenth day of the calendar month in which the applicable Distribution Payment
Date falls). Accumulated and unpaid distributions for any past Distribution
Periods to be declared and paid at any time, without reference to any
Distribution Payment Date, to holders of record on such date, not exceeding 45
days preceding the payment date thereof, as may be fixed by the General Partner.
Any distribution payment made upon the Series B Preferred Units shall first be
credited against the earliest accumulated but unpaid distributions due with
respect to such Units which remains payable. No interest, or sum of money in
lieu of interest, shall be owing or payable in respect of any distribution

A-3



--------------------------------------------------------------------------------

 

payment or payments on the Series B Preferred Units, whether or not in arrears,
including, without limitation, any distribution payment that is deferred
pursuant to Section 5(g) of this Schedule A.
(b)    No distribution on the Series B Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership at such time
as the terms and provisions of any agreement of the Partnership, including any
agreement relating to its indebtedness, prohibits such declaration, payment or
setting apart for payment or provides that such declaration, payment or setting
apart for payment would constitute a breach thereof, or a default thereunder, or
if such declaration or payment shall be restricted or prohibited by law.
Notwithstanding the foregoing, distributions on the Series B Preferred Units
shall accumulate whether or not any of the foregoing restrictions exist.
(c)    Except as provided in Section 5(d) of this Schedule A, so long as any
Series B Preferred Units are outstanding, (i) no distributions (other than in
Common Units or other Units ranking junior to the Series B Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership) shall be declared or paid or set apart for payment upon the
Common Units or any other class or series of partnership interests in the
Partnership or Units ranking, as to payment of distributions or amounts
distributable upon liquidation, dissolution or winding-up of the Partnership, on
a parity with or junior to the Series B Preferred Units, for any period and
(ii) no Common Units or other Units ranking junior to or on a parity with the
Series B Preferred Units as to payment of distributions or amounts upon
liquidation, dissolution or winding-up of the Partnership, shall be redeemed,
purchased or otherwise acquired for any consideration (or any monies be paid to
or made available for a sinking fund for the redemption of any such Units) by
the Partnership (except by conversion into or exchange for other Units ranking
junior to the Series B Preferred Units as to payment of distributions and
amounts upon liquidation, dissolution or winding-up of the Partnership or by
redemptions pursuant to Rights Agreements) unless, in the case of either clause
(i) or (ii), full cumulative distributions have been or contemporaneously are
declared and paid or declared and a sum sufficient for the payment thereof set
apart for such payment on the Series B Preferred Units for all Distribution
Periods ending on or prior to the distribution payment date for the Common Units
or such other class or series of Unit or the date of such redemption, purchase
or other acquisition.
(d)    When distributions are not paid in full (or a sum sufficient for such
full payment is not set apart for such payment) upon the Series B Preferred
Units and any other partnership interests in the Partnership or Units ranking on
a parity as to payment of distributions with the Series B Preferred Units, all
distributions declared upon the Series B Preferred Units and any other
partnership interests in the Partnership or Units ranking on a parity as to
payment of distributions with the Series B Preferred Units shall be declared pro
rata so that the amount of distributions declared per Unit of Series B Preferred
Units and such other partnership interests in the Partnership or Units shall in
all cases bear to each other the same ratio that accrued distributions per Unit
on the Series B Preferred Units and such other partnership interests in the
Partnership or Units (which shall not include any

A-4



--------------------------------------------------------------------------------

 

accumulation in respect of unpaid distributions for prior distribution periods
if such Units do not have cumulative distributions) bear to each other.
(e)    Holders of Series B Preferred Units shall not be entitled to any
distributions, whether payable in cash, property or Units, in excess of the
cumulative distributions described in Section 5(a) above.
(f)    Distributions with respect to the Series B Preferred Units are intended
to qualify as permitted distributions of cash that are not treated as a
disguised sale within the meaning of Treasury Regulation §1.707-4 and the
provisions of this Schedule A shall be construed and applied consistently with
such Treasury Regulations.
(g)    Notwithstanding anything to the contrary contained herein (but subject to
the last sentence of Section 5(a) hereof), if the distributions with respect to
the Series B Preferred Units made on or prior to the second anniversary of the
issuance of the Series B Preferred Units would result in any holder of Series B
Preferred Units receiving, an annual return on such holder’s “unreturned
capital” (as defined for purposes of Treasury Regulation Section 1.707-4(a)) for
a fiscal year (treating the fiscal year in which such second anniversary occurs
as ending on such date) in excess of the Safe Harbor Rate (as defined below),
then the distributions to such holder in excess of such Safe Harbor Rate will be
deferred, will cumulate and will be paid, if and to the extent declared or
authorized by the General Partner on behalf of the Partnership and subject, to
the provisions of Section 5(b) hereof, on the earlier to occur of (i) the
disposition of the Series B Preferred Units to which such deferred distributions
relate in a transaction in which the disposing holder recognizes taxable gain
thereon or (ii) the first distribution payment date with respect to the Series B
Preferred Units following the second anniversary of the issuance of the Series B
Preferred Units. For purposes of the foregoing, the “Safe Harbor Rate” shall
equal 150% of the highest applicable federal rate, based on annual compounding,
in effect for purposes of Section 1274(d) of the Code at any time between the
date of the issuance of the Series B Preferred Units and the date on which the
relevant distribution payment is made. Notwithstanding anything to the contrary
contained herein, any distributions that are deferred under this Section 5(g)
shall be deemed to have been paid in full for purposes of Sections 5(c) and (d)
of this Schedule A until the end of the Distribution Period during which they
are to be paid as provided above.
(h)    For any quarterly period, any amounts paid with respect to the Series B
Preferred Units in excess of the amount that would have been paid with respect
to such Units for such period had they been converted into Common Units in
accordance with the terms of Section 7 of this Schedule A are intended to
constitute guaranteed payments within the meaning of Section 707(c) of the Code
and shall not be treated as distributions for purposes of allocating Net Income
and Net Loss or otherwise maintaining Capital Accounts.
5.    Liquidation Preference.

A-5



--------------------------------------------------------------------------------

 

(a)    In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common Units or any other partnership interests in the
Partnership or Units ranking junior to the Series B Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding-up of the
Partnership, the holders of the Series B Preferred Units shall, with respect to
each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership, an amount equal to the
greater of (i) $50.00, plus an amount equal to all distributions (whether or not
earned or declared) accrued and unpaid thereon to the date of final distribution
and (ii) the amount that a holder of such Series B Preferred Unit would have
received upon final distribution in respect of the number of Common Units into
which such Series B Preferred Unit was convertible immediately prior to such
date of final distribution (but no amount shall be paid in respect of the
foregoing clause (ii) after the Fifteenth Anniversary Date) if, upon any such
voluntary or involuntary liquidation, dissolution or winding-up of the
Partnership, the assets of the Partnership, or proceeds thereof, distributable
among the holders of the Series B Preferred Units are insufficient to pay in
full the preferential amount aforesaid on the Series B Preferred Units and
liquidating payments on any other Units or partnership interests in the
Partnership of any class or series ranking, as to payment of distributions and
amounts upon the liquidation, dissolution or winding-up of the Partnership, on a
parity with the Series B Preferred Units, then such assets, or the proceeds
thereof, shall be distributed among the holders of Series B Preferred Units and
any such other Units or partnership interests in the Partnership ratably in
accordance with the respective amounts that would be payable on such Series B
Preferred Units and such other Units or partnership interests in the Partnership
if all amounts payable thereon were paid in full. For the purposes of this
Section 6, none of (i) a consolidation or merger of the Partnership with or into
another entity, (ii) a merger of another entity with or into the Partnership or
(iii) a sale, lease or conveyance of all or substantially all of the
Partnership’s assets, properties or business shall be deemed to be a
liquidation, dissolution or winding-up of the Partnership.
(b)    Written notice of such liquidation, dissolution or winding-up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series B Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.
(c)    After payment of the full amount of liquidating distributions to which
they are entitled as provided in Section 6(a) of this Schedule A, the holders of
Series B Preferred Units shall have no right or claim to any of the remaining
assets of the Partnership.

A-6



--------------------------------------------------------------------------------

 

6.    Conversion. Holders of Series B Preferred Units shall have the right to
convert all or a portion of such Units into Common Units, as follows:
(a)    A holder of Series B Preferred Units shall have the right, at such
holder’s option, at any time (subject to the proviso contained in the
immediately succeeding sentence), to convert any whole number of Series B
Preferred Units, in whole or in part, into Common Units. Each Series B Preferred
Unit shall be convertible into the number of Common Units determined by dividing
(i) the $50.00 face amount per Unit, plus an amount equal to all distributions
(whether or not earned or declared) accrued and unpaid thereon to the end of the
last Distribution Period (but without duplication of the distributions, if any,
which the holder of such Series B Preferred Unit is entitled to receive for such
last Distribution Period pursuant to the third paragraph of Section 7(b) of this
Schedule A or in respect of the Common Units into which such Series B Preferred
Unit is converted) by (ii) a conversion price of $16.6667 per Common Unit
(equivalent to a conversion rate of three Common Units for each Series B
Preferred Unit), subject to adjustment as described in Section 7(c) hereof (the
“Conversion Price”); provided, however, that the right to convert Series B
Preferred Units may not be exercised after the Fifteenth Anniversary Date. No
fractional Common Units will be issued upon any conversion of Series B Preferred
Units. Instead, the number of Common Units to be issued upon each conversion
shall be rounded to the nearest whole number of Common Units.
(b)    To exercise the conversion right, the holder of each Series B Preferred
Unit to be converted shall execute and deliver to the General Partner, at the
principal office of the Partnership, a written notice (the “Conversion Notice”)
indicating that the holder thereof elects to convert such Series B Preferred
Unit. Unless the Units issuable on conversion are to be issued in the same name
as the name in which such Series B Preferred Unit is registered, each Series B
Preferred Unit surrendered for conversion shall be accompanied by instruments of
transfer, in form reasonably satisfactory to the Partnership, duly executed by
the holder or such holder’s duly authorized attorney and an amount sufficient to
pay any transfer or similar tax (or evidence reasonably satisfactory to the
Partnership demonstrating that such taxes have been paid).
As promptly as practicable after delivery of the Conversion Notice as aforesaid,
the Partnership shall amend the Partnership Agreement to reflect the conversion
and the issuance of Common Units issuable upon the conversion of such Series B
Preferred Units in accordance with the provisions of this Section 7. In
addition, the Partnership shall deliver to the holder at its address as
reflected on the records of the Partnership, a copy of such amendment.
A holder of Series B Preferred Units at the close of business on the record date
for any Distribution Period shall be entitled to receive the distribution
payable on such Units on the corresponding Distribution Payment Date
notwithstanding the conversion of such Series B Preferred Units following such
record date and prior to such Distribution Payment Date and shall have no right
to receive any distribution for such Distribution Period in respect of the
Common Units into

A-7



--------------------------------------------------------------------------------

 

which such Series B Preferred Units were converted. Except as provided herein,
the Partnership shall make no payment or allowance for unpaid distributions,
whether or not in arrears, on converted Series B Preferred Units or for
distributions on the Common Units that are issued upon such conversion.
Each conversion shall be deemed to have been effected immediately prior to the
close of business on the date on which the Conversion Notice is received by the
Partnership as aforesaid, and the person or persons in whose name or names any
Common Units shall be issuable upon such conversion shall be deemed to have
become the holder or holders of record of such Units at such time on such date,
and such conversion shall be at the Conversion Price in effect at such time and
on such date unless the transfer books of the Partnership shall be closed on
that date, in which event such person or persons shall be deemed to have become
such holder or holders of record at the close of business on the next succeeding
day on which such transfer books are open, but such conversion shall be at the
Conversion Price in effect on the date on which such Units have been surrendered
and such notice received by the Partnership.
(c)    The Conversion Price shall be adjusted from time to time as follows:
(i)    If the Partnership shall, after the date on which the Series B Preferred
Units are first issued (the “Issue Date”), (A) pay or make a distribution to
holders of its partnership interests or Units in Common Units, (B) subdivide its
outstanding Common Units into a greater number of Units or distribute Common
Units to the holders thereof, (C) combine its outstanding Common Units into a
smaller number of Units or (D) issue any partnership interests or Units by
reclassification of its Common Units, the Conversion Price in effect at the
opening of business on the day following the date fixed for the determination of
holders entitled to receive such distribution or at the opening of business on
the day next following the day on which such subdivision, combination or
reclassification becomes effective, as the case may be, shall be adjusted so
that the holder of any Series B Preferred Unit thereafter surrendered for
conversion shall be entitled to receive the number of Common Units or other
partnership interests or securities that such holder would have owned or have
been entitled to receive after the happening of any of the events described
above had such Series B Preferred Unit been converted immediately prior to the
record date in the case of a distribution or the effective date in the case of a
subdivision, combination or reclassification. An adjustment made pursuant to
this subsection (i) shall become effective immediately after the opening of
business on the day next following the record date (except as provided in
subsection (g) below) in the case of a distribution and shall become effective
immediately after the opening of business on the day next following the
effective date in the case of a subdivision, combination or reclassification.

A-8



--------------------------------------------------------------------------------

 

(ii)    If the Partnership shall issue after the Issue Date rights, options or
warrants to all holders of Common Units entitling them to subscribe for or
purchase Common Units (or securities convertible into or exchangeable for Common
Units) at a price per Unit less than the Fair Market Value per Common Unit on
the record date for the determination of holders of Common Units entitled to
receive such rights, options or warrants, then the Conversion Price in effect at
the opening of business on the day next following such record date shall be
adjusted to equal the price determined by multiplying (I) the Conversion Price
in effect immediately prior to the opening of business on the day following the
date fixed for such determination by (II) a fraction, the numerator of which
shall be the sum of (A) the number of Common Units outstanding at the close of
business on the date fixed for such determination and (B) the number of Common
Units that the aggregate proceeds to the Partnership from the exercise of such
rights, options or warrants for Common Units would purchase at such Fair Market
Value, and the denominator of which shall be the sum of (A) the number of Common
Units outstanding at the close of business on the date fixed for such
determination and (B) the number of additional Common Units offered for
subscription or purchase pursuant to such rights, options or warrants. Such
adjustment shall become effective immediately after the opening of business on
the day next following such record date (except as provided in subsection (g)
below). In determining whether any-rights, options or warrants entitle the
holders of Common Units to subscribe for or purchase Common Units at less than
the Fair Market Value, there shall be taken into account any consideration
received by the Partnership upon issuance and upon exercise of such rights,
options or warrants, the value of such consideration, if other than cash, to be
determined in good faith by the Board of the General Partner.
(iii)    If the Partnership shall distribute after the Issue Date to all holders
of Common Units any other securities or evidences of its indebtedness or assets
(excluding those rights, options and warrants referred to in and treated under
subsection (ii) above, and excluding distributions paid exclusively in cash)
(any of the foregoing being hereinafter in this subsection (iii) called the
“Securities”), then in each case the Conversion Price shall be adjusted so that
it shall equal the price determined by multiplying (I) the Conversion Price in
effect immediately prior to the close of business on the date fixed for the
determination of holders of Common Units entitled to receive such distribution
by (II) a fraction, the numerator of which shall be the Fair Market Value per
Common Unit on the record date mentioned below less the then fair market value
(as determined in good faith by the Board of the General Partner) of the portion
of the Securities so distributed applicable to the Common Unit, and the
denominator of which shall be the Fair Market Value per

A-9



--------------------------------------------------------------------------------

 

Common Unit on the record date mentioned below. Such adjustment shall become
effective immediately at the opening of business on the business day next
following (except as provided in subsection (g) below) the record date for the
determination of holders of Common Units entitled to receive such distribution.
For the purposes of this subsection (iii), a distribution in the form of a
Security, which is distributed not only to the holders of the Common Units on
the date fixed for the determination of holders of Common Units entitled to such
distribution of such Security, but also is distributed with each Common Unit
delivered to a person converting a Series B Preferred Unit after such
determination date, shall not require an adjustment of the Conversion Price
pursuant to this subsection (iii); provided that on the date, if any, on which a
person converting a Series B Preferred Unit would no longer be entitled to
receive such Security with a Common Unit, a distribution of such Securities
shall be deemed to have occurred, and the Conversion Price shall be adjusted as
provided in this subsection (iii) (and such day shall be deemed to be “the date
fixed for the determination of the holders of Common Units entitled to receive
such distribution” and “the record date” within the meaning of the two preceding
sentences).
(iv)    No adjustment in the Conversion Price shall be required unless such
adjustment would require a cumulative increase or decrease of at least 1% in
such price; provided, however, that any adjustments that by reason of this
subsection (iv) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment until made; and provided, further,
that any adjustment shall be required and made in accordance with the provisions
of this Section 7 (other than this subsection (iv)) not later than such time as
may be required in order to preserve the tax-free nature of a distribution to
the holders of Common Units. Notwithstanding any other provisions of this
Section 7, the Partnership shall not be required to make any adjustment to the
Conversion Price for the issuance of any Common Units pursuant to any plan
providing for the reinvestment of distributions or interest payable on
securities of the Partnership and the investment of additional optional amounts
in Common Units under such plan. All calculations under this Section 7 shall be
made to the nearest cent (with $.005 being rounded upward) or to the nearest
one-tenth of a Unit (with .05 of a Unit being rounded upward), as the case may
be. Anything in this subsection (c) to the contrary notwithstanding, the
Partnership shall be entitled, to the extent permitted by law, to make such
reductions in the Conversion Price, in addition to those required by this
subsection (c), as it in its discretion shall determine to be advisable in order
that any Unit distributions, subdivision of Units, reclassification or
combination of Units, distribution of rights, options or warrants to purchase
Units or securities, or a distribution consisting of other assets (other than
cash distributions) hereafter made

A-10



--------------------------------------------------------------------------------

 

by the Partnership to its holders of Units shall not be taxable but any such
adjustment shall not adversely affect the value of the Series B Preferred Units.
(d)    If the Partnership shall be a party to any transaction (including,
without limitation, a merger, consolidation, self tender offer for all or
substantially all of the Common Units, sale of all or substantially all of the
Partnership’s assets or recapitalization of the Common Units and excluding any
transaction as to which subsection (c)(i) of this Section 7 applies) (each of
the foregoing being referred to herein as a “Transaction”), in each case as a
result of which Common Units shall be converted into the right to receive other
partnership interests, shares, stock, securities or other property (including
cash or any combination thereof), each Series B Preferred Unit which is not
converted into the right to receive other partnership interests, shares, stock,
securities or other property in connection with such Transaction shall
thereafter be convertible into the kind and amount of shares, stock, securities
and other property (including cash or any combination thereof) receivable upon
the consummation of such Transaction by a holder of that number of Common Units
into which one Series B Preferred Unit was convertible immediately prior to such
Transaction, assuming such holder of Common Units is not a Person with which the
Partnership consolidated or into which the Partnership merged or which merged
into the Partnership or to which such sale or transfer was made, as the case may
be (a “Constituent Person”), or an affiliate of a Constituent Person. The
Partnership shall not be a party to any Transaction unless the terms of such
Transaction are consistent with the provisions of this subsection (d), and it
shall not consent or agree to the occurrence of any Transaction until the
Partnership has entered into an agreement with the successor or purchasing
entity, as the case may be, for the benefit of the holders of the Series B
Preferred Units that will contain provisions enabling the holders of Series B
Preferred Units that remain outstanding after such Transaction to convert into
the consideration received by holders of Common Units at the Conversion Price in
effect immediately prior to such Transaction (with the holder having the option
to elect the type of consideration if a choice was offered in the Transaction).
The provisions of this subsection (d) shall similarly apply to successive
Transactions.
(e)    If:
(i)    the Partnership shall declare a distribution on the Common Units (other
than a cash distribution) or there shall be a reclassification, subdivision or
combination of Common Units; or
(ii)    the Partnership shall authorize the granting to the holders of the
Common Units of rights, options or warrants to subscribe for or purchase any
Units of any class or any other rights, options or warrants; or
(iii)    there shall be any reclassification of the Common Units or any
consolidation or merger to which the Partnership is a party and for which
approval of any partners of the Partnership is required, involving the
conversion or exchange

A-11



--------------------------------------------------------------------------------

 

of Common Units into securities or other property, or a self tender offer by the
Partnership for all or substantially all of the Common Units, or the sale or
transfer of all or substantially all of the assets of the Partnership as an
entirety; or
(iv)    there shall occur the voluntary or involuntary liquidation, dissolution
or winding-up of the Partnership;
then the Partnership shall cause to be mailed to the holders of the Series B
Preferred Units at their addresses as shown on the records of the Partnership,
as promptly as possible a notice stating (A) the date on which a record is to be
taken for the purpose of such distribution of rights, options or warrants, or,
if a record is not to be taken, the date as of which the holders of Common Units
of record to be entitled to such distribution of rights, options or warrants are
to be determined or (B) the date on which such reclassification, subdivision,
combination, consolidation, merger, sale, transfer, liquidation, dissolution or
winding-up is expected to become effective, and the date as of which it is
expected that holders of Common Units of record shall be entitled to exchange
their Common Units for securities or other property, if any, deliverable upon
such reclassification, consolidation, merger, sale, transfer, liquidation,
dissolution or winding-up. Failure to give or receive such notice or any defect
therein shall not affect the legality or validity of the proceedings described
in this Section 7.
(f)    Whenever the Conversion Price is adjusted as herein provided, the
Partnership shall prepare a notice of such adjustment of the Conversion Price
setting forth the adjusted Conversion Price and the effective date such
adjustment becomes effective and shall mail such notice of such adjustment of
the Conversion Price to the holder of each Series B Preferred Unit at such
holder’s last address as shown on the records of the Partnership.
(g)    In any case in which subsection (c) of this Section 7 provides that an
adjustment shall become effective on the date next following the record date for
an event, the Partnership may defer until the occurrence of such event issuing
to the holder of any Series B Preferred Unit converted after such record date
and before the occurrence of such event the additional Common Units issuable
upon such conversion by reason of the adjustment required by such event over and
above the Common Units issuable upon such conversion before giving effect to
such adjustment.
(h)    For purposes of this Section 7, the number of Common Units at any time
outstanding shall not include any Common Units then owned or held by or for the
account of the Partnership. The Partnership shall not make any distribution on
Common Units held in the treasury of the Partnership.
(i)    If any action or transaction would require adjustment of the Conversion
Price pursuant to more than one subsection of this Section 7, only one
adjustment shall be made, and such adjustment shall be the amount of adjustment
that has the highest absolute value.

A-12



--------------------------------------------------------------------------------

 

(j)    If the Partnership shall take any action affecting the Common Units,
other than action described in this Section 7, that in the reasonable judgment
of the General Partner would materially and adversely affect the conversion
rights of the holders of the Series B Preferred Units, the Conversion Price for
the Series B Preferred Units may be adjusted, to the extent permitted by law, in
such manner, if any, and at such time, as the General Partner determines to be
equitable in the circumstances.
(k)    The Partnership covenants that Common Units issued upon conversion of the
Series B Preferred Units shall be validly issued, fully paid and nonassessable
and the holder thereof shall be entitled to rights of a holder of Common Units
specified in the Partnership Agreement. Prior to the delivery of any securities
that the Partnership shall be obligated to deliver upon conversion of the
Series B Preferred Units, the Partnership shall endeavor to comply with all
federal and state laws and regulations thereunder requiring the registration of
such securities with, or any approval of or consent to the delivery thereof, by
any governmental authority.
(l)    The Partnership will pay any and all documentary stamp or similar issue
or transfer taxes payable in respect of the issue or delivery of Common Units or
other securities or property on conversion of the Series B Preferred Units
pursuant hereto; provided, however, that the Company shall not be required to
pay any tax that may be payable in respect of any transfer involved in the issue
or delivery of Common Units or other securities or property in a name other than
that of the holder of the Series B Preferred Units to be converted, and no such
issue or delivery shall be made unless and until the person requesting such
issue or delivery has paid to the Partnership the amount of any such tax or
established, to the reasonable satisfaction of the Partnership, that such tax
has been paid.
(m)    Notwithstanding anything to the contrary contained herein, the adjustment
provisions contained in this Section 7 shall be applied so that there is no
duplication of adjustments made pursuant to any other document.







A-13



--------------------------------------------------------------------------------

 

SCHEDULE B
1.    Definitions. As used in this Schedule B, the following terms shall have
the meanings set forth below, unless the context otherwise requires:
“Common Unit Value” shall mean, with respect to any trading day, the trading
price of a share of Common Stock (calculated based on the average of the
intra-day high and low and subject to adjustment in the event that the exchange
ratio between Common Units and shares of Common Stock is not one-to-one or other
adjustments if the kind or amount of securities into which Common Units can be
converted or exchanged (as provided in the Redemption Rights Agreement, dated
the date hereof) changes after the date hereof).
“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the payment date for the distribution declared by the General Partner on its
Common Units for such Distribution Period or, if no such distribution payment
date is established, the last business day of the first full month following
such Distribution Period.
“Distribution Period” shall mean the quarterly period that is then the
distribution period with respect to the Common Units or, if no such distribution
period is established, the calendar quarter shall be the Distribution Period;
provided that (a) the initial Distribution Period shall commence on December 11,
2003 and end on and include December 31, 2003 and (b) the Distribution Period in
which the final liquidation payment is made pursuant to Section 7.2 of the
Fourth Amended and Restated Agreement of Limited Partnership shall commence on
the first day following the immediately preceding Distribution Period and end on
the date of such final liquidation payment.
“Fair Market Value” shall mean the average of the daily Closing Price during the
ten consecutive Trading Days ending on the business day immediately preceding
the day in question with respect to the issuance or distribution requiring such
computation (subject to appropriate adjustment in the event that the exchange
ratio between Common Units and shares of Common Stock is not one-to-one).
“Relevant Distribution Periods” shall mean (i) each of the three (3) consecutive
Distribution Periods the last of which ends during the 90-day period referred to
in the last paragraph of Section 7(b) and (ii) the next immediately following
Distribution Period after the third Distribution Period described in clause (i)
above.
“Tenth Anniversary Date” shall mean December 11, 2013.
2.    Designation and Number; Etc. The Series D Preferred Units have been
established and shall have such rights, preferences, limitations and
qualifications as are described herein (in




--------------------------------------------------------------------------------

 

addition to the rights, preferences, limitations and qualifications contained in
the Fourth Amended and Restated Agreement of Limited Partnership to the extent
applicable). The authorized number of Series D Preferred Units shall be
532,749.6574. Notwithstanding anything to the contrary contained herein, in the
event of a conflict between the provisions of this Schedule B and any other
provision of the Fourth Amended and Restated Agreement of Limited Partnership,
the provisions of this Schedule B shall control.
3.    Rank. The Series D Preferred Units shall, with respect to the payment of
distributions and the distribution of amounts upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, rank as follows:
(c)    senior to all classes or series of Common Units and to all Units the
terms of which provide that such Units shall rank junior to the Series D
Preferred Units;
(d)    on a parity with the Series B Preferred Units, Series E Preferred Units
and each other series of Preferred Units issued by the Partnership which does
not provide by its express terms that it ranks junior or senior in right of
payments to the Series D Preferred Units with respect to payment of
distributions or amounts upon liquidation, dissolution or winding-up; and
(e)    junior to any class or series of Preferred Units issued by the
Partnership that ranks senior to the Series D Preferred Units and has been
approved in accordance with Section 4 of this Schedule B.
4.    Voting.
(i)    Holders of Series D Preferred Units shall not have any voting rights,
except as required by applicable law or as described below in this Section 4.
(j)    So long as any Series D Preferred Units remain outstanding, the
Partnership shall not, without the affirmative vote or consent of the holders of
at least a majority of the Series D Preferred Units outstanding at the time,
given in person or by proxy, either in voting or at a meeting (such series
voting separately as a class), (i) authorize, create, issue or increase the
authorized or issued amount of, any class or series of partnership interests in
the Partnership ranking senior to the Series B Preferred Units with respect to
the payment of distributions or the distribution of assets upon voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership or
reclassify any Common Units into such partnership interests, or create,
authorize or issue any obligation or security convertible or exchangeable into
or evidencing the right to purchase any such partnership interests; or
(ii) amend, alter or repeal the provisions of the Partnership Agreement, whether
by merger or consolidation or otherwise (an “Event”), so as to negate the
provisions of clause (i) or (ii) of this paragraph or so as to materially and
adversely affect any special right, preference, privilege or voting power of the
Series D Preferred Units or the holders thereof that is contained in this
Schedule B. Notwithstanding anything to the contrary contained herein, each of
the following shall be deemed not to (i) materially and adversely affect any
such special right, preference, privilege or voting

B-2



--------------------------------------------------------------------------------

 

power or (ii) otherwise require the vote or consent of the holders of the Series
D Preferred Units: (X) the occurrence of any merger, consolidation, entity
conversion, unit exchange, recapitalization of the Common Units or other
business combination or reorganization, so long as either (1) the Partnership is
the surviving entity and the Series D Preferred Units remain outstanding with
the terms thereof materially unchanged or (2) if the Partnership is not the
surviving entity in such transaction, interests in an entity having
substantially the same rights and terms with respect to rights to distributions,
voting, redemption and conversion as the Series D Preferred Units are exchanged
or substituted for the Series D Preferred Units without any income, gain or loss
expected to be recognized by the holder upon the exchange or substitution for
federal income tax purposes (and with the terms of the Common Units or such
other securities for which the Series D Preferred Units (or the substitute or
exchanged security therefor) are convertible or redeemable materially the same
with respect to rights to distributions, voting and redemption), (Y) any
increase in the amount of the authorized Preferred Units or Common Units or the
creation or issuance of any other series or class of Preferred Units or Common
Units or any increase in the amount of Common Units or any other series of
Preferred Units, in each case so long as such Units rank on a parity with or
junior to the Series D Preferred Units with respect to payment of distributions
and the distribution of assets upon voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership and (Z) the dissolution,
liquidation and/or winding up of the Partnership.
The foregoing voting provisions shall not apply if at or prior to the time when
the act with respect to which such vote would otherwise be required shall be
effected, all outstanding Series D Preferred Units shall have been converted or
redeemed.
For purposes of the foregoing provisions of this Section 4, each Series D
Preferred Unit shall have one (1) vote.
Except as otherwise required by applicable law or as set forth herein, the
Series D Preferred Units shall not have any voting right or powers and the
consent of the holders thereof shall not be required for the taking of any
action.
5.    Distributions.
(d)    With respect to each Distribution Period and subject to the rights of the
holders of Preferred Units ranking senior to or on parity with the Series D
Preferred Units, the holders of Series D Preferred Units shall be entitled to
receive, when, as and if declared by the General Partner, out of assets of the
Partnership legally available for the payment of distributions, quarterly
cumulative cash distributions in an amount per Series D Preferred Unit equal to
the greater of (i) $0.8125 (the “Base Quarterly Distribution”) and (ii) the
amount of the regular quarterly cash distribution for such Distribution Period
upon the number of Common Units (or portion thereof) into which such Series D
Preferred Unit is then convertible in accordance with Section 7 of this Schedule
B. Notwithstanding anything to the contrary contained herein, the amount of
distributions described under each of clause

B-3



--------------------------------------------------------------------------------

 

(i) and (ii) of this paragraph for the initial Distribution Period, or any other
Period shorter than a full Distribution Period, shall be prorated and computed
on the basis of twelve 30-day months and a 360-day year. Such distributions
shall with respect to each Series D Preferred Unit, accrue from its issue date,
whether or not in, or with respect to, any Distribution Period or Periods
(A) the distributions described above are declared, (B) the Partnership is
contractually prohibited from paying such distributions or (C) there shall be
assets of the Partners legally available for the payment of such distributions.
The distributions upon the Series D Preferred Units for each Distribution Period
shall, if and to the extent declared or authorized by the General Partner on
behalf of the Partnership, be paid in arrears (without interest or other amount)
on the Distribution Payment Date with respect thereto, and, if not paid on such
date, shall accumulate, whether or not in, or with respect to, any Distribution
Period or Periods (X) the distributions are declared, (Y) the Partnership is
contractually prohibited from paying such distributions or (Z) there shall be
assets of the Partnership legally available for the payment of such
distributions. The record date for distributions upon the Series D Preferred
Units for any Distribution Period shall be the same as the record date, for the
distributions upon the Common Units for such Distribution Period (or, if no such
record date is set for the Common Units, the fifteenth day of the calendar month
in which the applicable Distribution Payment Date falls if prior to such
Distribution Payment Date otherwise, the fifteenth day of the immediately
preceding calendar month). Accumulated and unpaid distributions for any past
Distribution Periods may be declared and paid at any time, without reference to
any Distribution Payment Date, to holders of record on such date, not exceeding
45 days preceding the payment date thereof, as may be fixed by the General
Partner. Any distribution payment made upon the Series D Preferred Units shall
first be credited against the earliest accrued but unpaid distributions due with
respect to such Units which remains payable. No interest, or sum of money in
lieu of interest, shall be owing or payable in respect of any distribution
payment or payments on the Series D Preferred Units, whether or not in arrears.
(e)    No distribution on the Series D Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership at such time
as the terms and provisions of any bona fide agreement of the Partnership,
including any agreement relating to bona fide indebtedness, prohibits such
declaration, payment or setting apart for payment or provides that such
declaration, payment or setting apart for payment would constitute a breach
thereof, of a default thereunder, or if such declaration or payment shall be
restricted or prohibited by law (and such failure to pay distributions on the
Series D Preferred Units shall prohibit other distributions by the Partnership
as described in Sections 5(c) or (d) of this Schedule B). Notwithstanding the
foregoing, distributions on the Series D Preferred Units shall accumulate as
provided herein whether or not any of the foregoing restrictions exist.
(f)    Except as provided in Section 5(d) of this Schedule B, so long as any
Series D Preferred Units are outstanding, (i) no distributions (other than in
Common Units or other Units ranking junior to the Series D Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution

B-4



--------------------------------------------------------------------------------

 

or winding-up of the Partnership) shall be declared or paid or set apart for
payment upon the Common Units or any other class or series of partnership
interests in the Partnership or Units ranking, as to payment of distributions or
amounts distributable upon liquidation, dissolution or winding-up of the
Partnership, on a parity with or junior to the Series D Preferred Units, for any
period and (ii) no Common Units or other Units ranking junior to, or on a parity
with the Series D Preferred Units as to payment of distributions or amounts upon
liquidation, dissolution or winding-up of the Partnership shall be redeemed,
purchased or otherwise acquired for any consideration (or any monies be paid to
or made available for a sinking fund for the redemption of any such Units) by
the Partnership (except by conversion into or exchange for other Units ranking
junior to the Series D Preferred Units as to payment of distributions and
amounts upon liquidation, dissolution or winding-up of the Partnership or by
redemptions pursuant to Rights Agreements) unless, in the case of either clause
(i) or (ii), full cumulative distributions have been or contemporaneously are
declared and paid or declared and a sum sufficient for the payment thereof set
apart for such payment on the Series D Preferred Units for all Distribution
Periods ending on or prior to the distribution payment date for the Common Units
or such other class or series of Unit or the date of such redemption, purchase
or other acquisition.
(g)    When distributions are not paid in full (or a sum sufficient for such
full payment is not set apart for such payment) upon the Series D Preferred
Units and any other partnership interests in the Partnership or Units ranking on
a parity as to payment of distributions with the Series D Preferred Units, all
distributions declared upon the Series D Preferred Units and any other
partnership interests in the Partnership or Units ranking on a parity as to
payment of distributions with the Series D Preferred Units shall be declared pro
rata so that the amount of distributions declared per Unit of Series D Preferred
Units and such other partnership interests in the Partnership or Units shall in
all cases bear to each other the same ratio that accrued and unpaid
distributions per Unit on the Series D Preferred Units and such other
partnership interests in the Partnership or Units (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such Units do not have cumulative distributions) bear to each other.
(h)    Holders of Series D Preferred Units shall not be entitled to any
distributions, whether payable in cash, property or Units, in excess of the
cumulative distributions described in Section 5(a) above.
(i)    For any quarterly period, any amounts paid with respect to the Series D
Preferred Units in excess of the amount that would have been paid with respect
to such Units for such period had they been converted into Common Units in
accordance with the terms of Section 7 of this Schedule B are intended to
constitute guaranteed payments within the meaning of Section 707(c) of the Code
and shall not be treated as distributions for purposes of allocating Net Income
and Net Loss or otherwise maintaining Capital Accounts.
6.    Liquidation Preference.

B-5



--------------------------------------------------------------------------------

 

(n)    In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common Units or any other partnership interests in the
Partnership or Units ranking junior to the Series D Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding-up of the
Partnership, the holders of the Series D Preferred Units shall, with respect to
each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership and subject to the rights of
the holders of any series of Preferred Units ranking senior to or on parity with
the Series D Preferred Units with respect to payment of amounts upon
liquidation, dissolution or winding-up of the Partnership, an amount equal to
$50, plus an amount equal to all distributions (whether or not earned or
declared) accrued and unpaid thereon to the date of final distribution
(including all accumulated and unpaid distributions). If upon any such voluntary
or involuntary dissolution or winding-up of the Partnership, the assets of the
Partnership, or proceeds thereof distributable among the holders of the Series D
Preferred Units are insufficient to pay in full the preferential amount
aforesaid on the Series D Preferred Units and liquidating payment on any other
Units or partnership interests in the Partnership of any class or series ranking
as to payment of distributions and amounts upon the liquidation, dissolution or
winding-up of the Partnership, on a parity with the Series D Preferred Units,
then such assets, or the proceeds thereof, shall be distributed among the
holders of Series D Preferred Units and any such other Units or partnership
interests in the Partnership ratably in accordance with the respective amounts
that would be payable on such Series D Preferred Units and such other Units or
partnership interests in the Partnership if all amounts payable thereon were
paid in full. For the purposes of this Section 6, none of (i) a consolidation or
merger of the Partnership with or into another entity, (ii) a merger of another
entity with or into the Partnership or (iii) a sale, lease or conveyance of all
or substantially all of the Partnership’s assets, properties or business shall
be deemed to be a liquidation, dissolution or winding-up of the Partnership.
(o)    Written notice of such liquidation, dissolution or winding-up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series D Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.
(p)    After payment of the full amount of liquidating distributions to which
they are entitled as provided in Section 6(a) of this Schedule B, the holders of
Series D Preferred Units shall have no right or claim to any of the remaining
assets of the Partnership.
7.    Conversion. Holders of Series D Preferred Units shall have the right to
convert all or a portion of such Units into Common Units, as follows:

B-6



--------------------------------------------------------------------------------

 

(a)    A holder of Series D Preferred Units shall have the right at such
holder’s option, at any time, to convert any whole number of Series D Preferred
Units into fully paid and non-assessable Common Units; provided, however, that
the conversion right may not be exercised at any one time by a holder of Series
D Preferred Units with respect to less than 1,000 Series D Preferred Units (or
all the Series D Preferred Units then owned by such holder if such holder owns
less than 1,000 Series D Preferred Units). Each Series D Preferred Unit shall be
convertible into the number of Common Units determined by dividing (i) the $50
base liquidation preference per Series D Preferred Unit plus, an amount equal to
all accumulated and unpaid distributions (whether or not earned or declared)
with respect thereto by (ii) a conversion price of $33.151875 per Common Unit
(equivalent to an initial conversion rate of 1.508210 Common Units for each
Series D Preferred Unit), subject to adjustment as described in Section 7(c)
hereof (the “Conversion Price”).
(b)    To exercise the conversion right, the holder of each Series D Preferred
Unit to be converted shall execute and deliver to the General Partner, at the
principal office of the Partnership, a written notice (the “Conversion Notice”)
indicating that the holder thereof elects to convert such Series D Preferred
Unit and containing representations and warranties of such holder that (i) such
holder has good and marketable title to such Series D Preferred Unit, free and
clear of all liens, claims and encumbrances, (ii) such holder is an accredited
investor as defined in Regulation D under the Securities Act of 1933, as
amended, and has such knowledge and experience in financial and business matters
such that such holder is capable of evaluating the merits and risks of receiving
and owning the Common Units that may be issued to it in exchange for such
Series D Preferred Unit, (iii) such holder is able to bear the economic risk of
such ownership and (iv) such Common Units to be acquired by such holder pursuant
to this Agreement would be acquired by such holder for its own account, for
investment purposes only and not with a view to, and with no present intention
of, selling or distributing the same in violation of federal or state securities
laws. Unless the Units issuable on conversion are to be issued in the same name
as the name in which such Series D Preferred Unit is registered, each Series D
Preferred Unit surrendered for conversion shall be accompanied by instruments of
transfer, in form reasonably satisfactory to the Partnership, duly executed by
the holder or such holder’s duly authorized attorney and an amount sufficient to
pay any transfer or similar tax (or evidence reasonably satisfactory to the
Partnership demonstrating that such taxes have been paid).
As promptly as practicable after delivery of the Conversion Notice as aforesaid,
the Partnership shall amend the Partnership Agreement to reflect the conversion
and the issuance of Common Units issuable upon the conversion of such Series D
Preferred Units in accordance with the provisions of this Section 7. In
addition, the Partnership shall deliver to the holder at its address as
reflected on the records of the Partnership, a copy of such amendment.
A holder of Series D Preferred Units at the close of business on the record date
for any Distribution Period shall be entitled to receive the distribution
payable on such Units on the

B-7



--------------------------------------------------------------------------------

 

corresponding Distribution Payment Date notwithstanding the conversion of such
Series D Preferred Units following such record date and prior to such
Distribution Payment Date and shall have no right to receive any distribution
for such Distribution Period in respect of the Common Units into which such
Series D Preferred Units were converted. Except as provided herein, the
Partnership shall make no payment or allowance for unpaid distributions, whether
or not in arrears, on converted Series D Preferred Units or for distributions on
the Common Units that are issued upon such conversion in the event that a holder
of Series D Preferred Units converts its Series D Preferred Units into Common
Units on or prior to the record date for the initial Distribution Period, the
distribution for such Distribution Period in respect of such Common Units shall
be prorated and computed on the basis of twelve 30-day months and a 360-day
year.
Each conversion shall be deemed to have been effected immediately prior to the
close of business on the date on which the Conversion Notice is received by the
Partnership as aforesaid, and the person or persons in whose name or names any
Common Units shall be issuable upon such conversion shall be deemed to have
become the holder or holders of record of such Units at such time on such date
and such conversion shall be at the Conversion Price in effect at such time and
on such date unless the transfer books of the Partnership shall be closed on
that date, in which event such person or persons shall be deemed to have become
such holder or holders of record at the close of business on the next succeeding
day, on which such transfer books are open, but such conversion shall be at the
Conversion Price in effect on the date on which such Units have been surrendered
and such notice received by the Partnership.
Notwithstanding anything to the contrary contained herein, all holders of
Preferred Units shall be deemed to have delivered a Conversion Notice (and
therefore exercised their conversion rights effective as of the time specified
in the next sentence) as to all Series D Preferred Units if (a) with respect to
any period of 90 consecutive calendar days following the Tenth Anniversary Date,
the Common Unit Value exceeds on each trading day during such 90-day period the
Conversion Price then in effect and (b) the amount of the distribution (as
calculated in accordance with Section 5(a)(ii) of this Schedule B) for each of
the four (4) Relevant Distribution Periods upon the number of Common Units (or
portion thereof) into which a Series D Preferred Unit is then convertible in
accordance with this Section 7 exceeds the Base Quarterly Distribution. The
forced conversion referred to in this paragraph shall be effective at the close
of business on the Distribution Payment Date for the last Relevant Distribution
Period.
(c)    The Conversion Price shall be adjusted from time to time as follows:
(i)    If the Partnership shall, after the date on which the Series D Preferred
Unit are first issued (the “Issue Date”), (A) pay or make a distribution to
holders of its partnership interests or Units in Common Units, (B) subdivide its
outstanding Common Units into a greater number of Units or distribute Common

B-8



--------------------------------------------------------------------------------

 

Units to the holders thereof, (C) combine its outstanding Common Units into a
smaller number of Units, or (D) issue any partnership interests or Units by
reclassification of its Common Units, the Conversion Price in effect at the
opening of business on the day following the date fixed for the determination of
holders entitled to receive such distribution or at the opening of business on
the day next following the day on which such subdivision, combination or
reclassification becomes effective, as the case may be, shall be adjusted so
that the holder of any Series D Preferred Unit thereafter surrendered for
conversion shall be entitled to receive the number of Common Units or other
partnership interests or securities that such holder would have owned or have
been entitled to receive after the happening of any of the events described
above had such Series Preferred Unit been converted immediately prior to the
close of business on the record date in the case of a distribution or the
effective date in the case of a subdivision, combination or reclassification. An
adjustment made pursuant to this subsection (i) shall become effective
immediately after the opening of business on the day next following the record
date (except as provided in subsection (g) below) in the case of a distribution
and shall become effective immediately after the opening of business on the day
next following the effective date in the case of a subdivision, combination or
reclassification.
(ii)    If the Partnership shall issue after the Issue Date rights, options or
warrants to all holders of Common Units entitling them to subscribe for or
purchase Common Units (or securities convertible into or exchangeable for Common
Units) at a price per unit less than the Fair Market Value per Common Unit on
the record date for the determination of holders of Common Units entitled to
receive such rights, options or warrants, then the Conversion Price in effect at
the opening of business on the day next following such record date shall be
adjusted to equal the price determined by multiplying (I) the Conversion Price
in effect immediately prior to the close of business on the date fixed for such
determination by (II) a fraction, the numerator of which shall be the sum of
(A) the number of Common Units outstanding at the close of business on the date
fixed for such determination and (B) the number of Common Units that the
aggregate proceeds to the Partnership from the exercise of such rights, options
or warrants for Common Units would purchase at such Fair Market Value, and the
denominator of which shall be the sum of (A) the number of Common Units
outstanding at the close of business on the date fixed for such determination
and (B) the number of additional Common Units offered for subscription or
purchase pursuant to such rights, options or warrants. Such adjustment shall
become effective immediately after the opening of business on the day next
following such record date (except as provided in

B-9



--------------------------------------------------------------------------------

 

subsection (g) below). In determining whether any rights, options or warrants
entitle the holders of Common Units to subscribe for or purchase Common Units at
less than the Fair Market Value, there shall be taken into account any
consideration received by the Partnership upon issuance and upon exercise of
such rights, options or warrants, the value of such consideration, if other than
cash, to be determined in good faith by the Board of the General Partner.
(iii)    If the Partnership shall distribute after the Issue Date to all holders
of Common Units any other securities or evidences of its indebtedness or assets
(excluding those rights, options, warrants, securities and other assets referred
to in and treated under subsection (i) or (ii) above, and excluding
distributions paid exclusively in cash) (any of the foregoing being hereinafter
in this subsection (iii) called the “Securities”), then in each case the
Conversion Price shall be adjusted so that it shall equal the price determined
by multiplying (I) the Conversion Price in effect immediately prior to the close
of business on the date fixed for the determination of holders of Common Units
entitled to receive such distribution by (II) a fraction, the numerator of which
shall be the Fair Market Value per Common Unit on the record date mentioned
below less the then fair market value (as determined in good faith by the Board
of the General Partner) of the portion of the Securities so distributed
applicable to one Common Unit, and the denominator of which shall be the Fair
Market Value per Common Unit on the record date mentioned below. Such adjustment
shall become effective immediately at the opening of business on the business
day next following (except as provided in subsection (g) below) the record date
for the determination of holders of Common Units entitled to receive such
distribution. For the purposes of this subsection (iii), a distribution in the
form of a Security, which is distributed not only to the holders of the Common
Units on the date fixed for the determination of holders of Common Units
entitled to such distribution of such Security, but also is distributed with
each Common Unit delivered to a person converting a Series D Preferred Unit
after such determination date (together with distributions thereon paid to the
holders of Common Units prior thereto), shall not require an adjustment of the
Conversion Price pursuant to this subsection (iii); provided that on the date,
if any, on which a person converting a Series D Preferred Unit would no longer
be entitled to receive such Security with a Common Unit, a distribution of such
Securities shall be deemed to have occurred, and the Conversion Price shall be
adjusted as provided in this subsection (iii) (and such day shall be deemed to
be “the date fixed for the determination of the holders of Common Units entitled
to receive such distribution” and “the record date” within the meaning of the
two preceding sentences).

B-10



--------------------------------------------------------------------------------

 

(iv)    Notwithstanding the foregoing, no adjustment shall be made pursuant to
the preceding clauses (i) and (iii) that would result in an increase in the
Conversion Price. No adjustment in the Conversion Price shall be required unless
such adjustment would require a cumulative increase or decrease of at least 1%
in such price; provided, however, that any adjustments that by reason of this
subsection (iv) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment until made; and provided, further,
that any adjustment shall be required and made in accordance with the provisions
of this Section 7 (other than this subsection (iv)) not later than such time as
may be required in order to preserve the tax-free nature of a distribution to
the holders of Common Units. Notwithstanding any other provisions of this
Section 7, the Partnership shall not be required to make any adjustment to the
Conversion Price for the issuance of (i) any Common Units pursuant to any plan
providing for the reinvestment of distributions or interest payable on
securities of the Partnership and the investment of additional optional amounts
in Common Units under such plan or (ii) any options, rights or Common Units
pursuant to or on account of any unit or stock option, unit or stock purchase or
any unit or stock-based compensation plan maintained by the Partnership or the
General Partner. All calculations under this Section 7 shall be made to the
nearest cent (with $.005 being rounded upward) or to the nearest one-tenth of a
Unit (with .05 of a Unit being rounded upward), as the case may be.
(d)    If the Partnership shall be a party to any transaction (including,
without limitation, a merger, consolidation, entity conversion, unit exchange,
self tender offer for all or substantially all of the Common Units, sale of all
or substantially all of the Partnership’s assets or recapitalization of the
Common Units or other business combination or reorganization and excluding any
transaction as to which subsection (c)(i) of this Section 7 applies) (each of
the foregoing being referred to herein as a “Transaction”), in each case as a
result of which Common Units shall be exchanged for or converted into
partnership interests, shares, stock, securities or other property (including
cash or any combination thereof), each Series D Preferred Unit which is not
converted into the right to receive partnership interests, shares, stock,
securities or other property in connection with such Transaction (and thus
remains outstanding) shall thereafter be convertible into the kind and amount of
partnership interests, shares, stock, securities and other property (including
cash or any combination thereof) receivable upon the consummation of such
Transaction by a holder of that number of Common Units into which one Series D
Preferred Unit (including all distributions (whether or not earned or declared)
accumulated and unpaid thereon) was convertible immediately prior to such
Transaction, assuming such holder of Common Units is not a Person with which the
Partnership consolidated or into which the Partnership merged or which merged
into the Partnership or to which such sale or transfer was made, as the case may
be (a “Constituent Person”), or an affiliate of a Constituent Person. In the
event that holders of Common Units have the opportunity

B-11



--------------------------------------------------------------------------------

 

to elect the form or type of consideration to be received upon consummation of
the Transaction, prior to such transaction the General Partner shall give prompt
written notice to each Series D Preferred Unit holder of such election, and each
Series D Preferred Unit holder shall also have the right to elect by written
notice to the General Partner, the form or type of consideration to be received
upon conversion of each Series D Preferred Unit held by such holder following
consummation of such Transaction. If a holder of Series D Preferred Units fails
to make such an election, such holder (and any of its transferees) shall receive
upon conversion of each Series D Preferred Unit held by such holder (or by any
of its transferees) the same consideration that a holder of that number of
Common Units into which one Series D Preferred Unit was convertible immediately
prior to such Transaction would receive if such Common Unit holder failed to
make such an election. The Partnership shall not be a party to any Transaction
unless the terms of such Transaction are consistent with the provisions of this
subsection (d), and it shall not consent or agree to the occurrence of any
Transaction until the Partnership has entered into an agreement with the
successor or purchasing entity, as the case may be, for the benefit of the
holders of the Series D Preferred Units that will contain provisions enabling
the holders of Series D Preferred Units that remain outstanding after such
Transaction to convert into the consideration received by holders of Common
Units at the Conversion Price in effect immediately prior to such Transaction
(with the holder having the option to elect the type of consideration if a
choice is offered in the Transaction as specified above). The provisions of this
subsection (d) shall similarly apply to successive Transactions.
(e)    If:
(i)    the Partnership shall authorize the granting to the holders of the Common
Units of rights, options or warrants to subscribe for or purchase any Units of
any class or any other rights, options or warrants; or
(ii)    there shall be any reclassification of the Common Units (other than as
described in clause (c)(i) of this Section 7) or any consolidation or merger to
which the Partnership is a party and for which approval of any partners of the
Partnership is required, involving the conversion or exchange of Common Units
into securities or other property, or a unit exchange involving the conversion
or exchange of Common Units into securities or other property, a self tender
offer by the Partnership for all or substantially all of the Common Units, or
the sale or transfer of all or substantially all of the assets of the
Partnership as an entirety, or
(iii)    there shall occur the voluntary or involuntary liquidation, dissolution
or winding-up of the Partnership;
then the Partnership shall cause to be mailed to the holders of the Series D
Preferred Units at their addresses as shown on the records of the Partnership,
as promptly as possible a notice stating (A) the date on which a record is to be
taken for the purpose of such distribution of rights,

B-12



--------------------------------------------------------------------------------

 

options or warrants, or, if a record is not to be taken, the date as of which
the holders of Common Units of record to be entitled to such distribution of
rights, options or warrants are to be determined or (B) the date on which such
reclassification, consolidation, merger, sale, transfer, liquidation,
dissolution or winding-up is expected to become effective, and the date as of
which it is expected that holders of Common Units of record shall be entitled to
exchange their Common Units for securities or other property, if any,
deliverable upon such reclassification, consolidation, merger, sale, transfer,
liquidation, dissolution or winding-up. Failure to give or receive such notice
or any defect therein shall not affect the legality or validity of the
proceedings described in this Section 7.
(f)    Whenever the Conversion Price is adjusted as herein provided, the
Partnership shall prepare a notice of such adjustment of the Conversion Price
setting forth the adjusted Conversion Price and the effective date such
adjustment becomes effective and shall mail such notice of such adjustment of
the Conversion Price to the holder of each Series D Preferred Unit at such
holder’s last address as shown on the records of the Partnership.
(g)    In any case in which subsection (c) of this Section 7 provides that an
adjustment shall become effective on the date next following the record date for
an event, the Partnership may defer until the occurrence of such event issuing
to the holder of any Series D Preferred Unit converted after such record date
and before the occurrence of such event the additional Common Units issuable
upon such conversion by reason of the adjustment required by such event over and
above the Common Units issuable upon such conversion before giving effect to
such adjustment.
(h)    For purposes of this Section 7, the number of Common Units at any time
outstanding shall not include any Common Units then owned or held by or for the
account of the Partnership. The Partnership shall not make any distribution on
Common Units held in the treasury of the Partnership.
(i)    If any action or transaction would require adjustment of the Conversion
Price pursuant to more than one subsection of this Section 3, only one
adjustment shall be made, and such adjustment shall be the amount of adjustment
that has the highest absolute value.
(j)    If the Partnership shall take any action affecting the Common Units,
other than action described in this Section 7, that in the reasonable judgment
of the Partnership would materially affect the conversion rights of the holders
of the Series D Preferred Units, the Conversion Price for the Series D Preferred
Units may be adjusted, to the extent permitted by law, in such manner, if any,
and at such time, as the General Partner, determines to be equitable in the
circumstances.
(k)    The Partnership covenants that Common Units issued upon conversion of the
Series D Preferred Units shall be validly issued, fully paid and non-assessable
and the holder thereof shall be entitled to rights of a holder of Common Units
specified in the Partnership Agreement. Prior to the delivery of any securities
that the Partnership shall be obligated to deliver upon conversion of the
Series D

B-13



--------------------------------------------------------------------------------

 

Preferred Units, the Partnership shall endeavor to comply with federal and state
laws and regulations in respect thereof.
(l)    The Partnership will pay any and all documentary stamp or similar issue
or transfer taxes payable in respect of the issue or delivery of Common Units or
other securities or property on conversion of the Series D Preferred Units,
pursuant hereto; provided, however, that the Company, shall not be required to
pay any tax that may be payable in respect of any transfer involved in the issue
or delivery of Common Units or other securities or property in a name other than
that of the holder of the Series D Preferred Units to be converted, and no such
issue or delivery shall be made unless and until the person requesting such
issue or delivery has paid to the Partnership the amount of any such tax or
established, to the reasonable satisfaction of the Partnership, that such tax
has been paid.
(m)    Notwithstanding anything to the contrary contained herein, (i) the
adjustment provisions contained in this Section 7 shall be applied so that there
is no duplication of adjustments made pursuant to any other document and (ii) no
adjustment under any provision hereof shall be made on account of (A) the stock
split approved by the stockholders of the General Partner on November 20, 2003
or (B) the split of the Common Units that occurred on November 20, 2003.







B-14



--------------------------------------------------------------------------------

 

SCHEDULE C
1.    Definitions. As used in this Schedule C, the following terms shall have
the meanings set forth below, unless the context otherwise requires:
“Common Unit Value” shall mean, with respect to any trading day, the value of a
Common Unit, which shall equal the trading price of a share of Common Stock
(calculated based on the average of the intra-day high and low and subject to
adjustment in the event that the exchange ratio between Common Units and shares
of Common Stock is not one-to-one or other adjustments if the kind or amount of
securities into which Common Units can be converted or exchanged (as provided in
the Redemption Rights Agreement, dated the date hereof) changes after the date
hereof).
“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the payment date for the distribution declared by the General Partner on its
Common Units for such Distribution Period or, if no such distribution payment
date is established, the last business day of the first full month following
such Distribution Period.
“Distribution Period” shall mean the quarterly period that is then the
distribution period with respect to the Common Units or, if no such distribution
period is established, the calendar quarter shall be the Distribution Period;
provided that (a) the initial Distribution Period shall commence on March 5,
2004 and end on and include March 31, 2004 and (b) the Distribution Period in
which the final liquidation payment is made pursuant to Section 7.2 of the
Fourth Amended and Restated Agreement of Limited Partnership, as amended, shall
commence on the first day following the immediately preceding Distribution
Period and end on the date of such final liquidation payment.
“Fair Market Value” shall mean, as of any day, the average of the Common Unit
Value for the ten consecutive Trading Days ending on the business day
immediately preceding the day in question with respect to the issuance or
distribution requiring such computation.
“Relevant Distribution Periods” shall mean (i) each of the three (3) consecutive
Distribution Periods the last of which ends during the 90-day period referred to
in the last paragraph of Section 7(b) and (ii) the next immediately following
Distribution Period after the third Distribution Period described in clause (i)
above.
“Tenth Anniversary Date” shall mean March 5, 2014.
2.    Designation and Number; Etc. The Series E Preferred Units have been
established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Fourth Amended and Restated
Agreement of Limited Partnership to the extent applicable). The authorized
number of Series E Preferred Units shall be 502,657.8128. Notwithstanding
anything to the contrary




--------------------------------------------------------------------------------

 

contained herein, in the event of a conflict between the provisions of this
Schedule C and any other provision of the Fourth Amended and Restated Agreement
of Limited Partnership, the provisions of this Schedule C shall control.
3.    Rank. The Series E Preferred Units shall, with respect to the payment of
distributions and the distribution of amounts upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, rank as follows:
(a)    senior to all classes or series of Common Units and to all Units the
terms of which provide that such Units shall rank junior to the Series E
Preferred Units;
(b)    on a parity with the Series B Preferred Units, Series D Preferred Units
and each other series of Preferred Units issued by the Partnership which does
not provide by its express terms that it ranks junior or senior in right of
payment to the Series E Preferred Units with respect to payment of distributions
or amounts upon liquidation, dissolution or winding-up; and
(c)    junior to any class or series of Preferred Units issued by the
Partnership that ranks senior to the Series E Preferred Units and has been
approved in accordance with Section 4 of this Schedule C.
4.    Voting.
(a)    Holders of Series E Preferred Units shall not have any voting rights,
except as described below in this Section 4.
(b)    So long as any Series E Preferred Units remain outstanding, the
Partnership shall not, without the affirmative vote or consent of the holders of
at least a majority of the Series E Preferred Units outstanding at the time,
given in person or by proxy, either in writing or at a meeting (such series
voting separately as a class), (i) authorize, create, issue or increase the
authorized or issued amount of any class or series of partnership interests in
the Partnership ranking senior to the Series E Preferred Units with respect to
the payment of distributions or the distribution of assets upon voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership or
reclassify any Common Units or other Preferred Units into such partnership
interests, or create, authorize or issue any obligation or security convertible
or exchangeable into or evidencing the right to purchase any such partnership
interests; or (ii) amend, alter or repeal the provisions of the Fourth Amended
and Restated Agreement of Limited Partnership, as amended, whether by merger or
consolidation or otherwise (an “Event”), so as to (A) negate the provisions of
clause (i) or (ii) of this paragraph, (B) materially and adversely affect the
right of the holders of Series E Preferred Units to transfer such Units unless
the amendment also applies to the holders of all other Units, (C) give the
holders of any partnership interest a right to the payment of distributions from
the Partnership or a right to the distribution of amounts upon voluntary or
involuntary liquidation, dissolution or winding-up

C-2



--------------------------------------------------------------------------------

 

of the Partnership that ranks senior to the Series E Preferred Units or (D)
materially and adversely affect any right, preference, privilege or voting power
of the Series E Preferred Units or the holders thereof contained in this
Schedule C. Notwithstanding anything to the contrary contained herein, each of
the following shall be deemed not to (i) materially and adversely affect any
such right, preference, privilege or voting power or (ii) otherwise require the
vote or consent of the holders of the Series E Preferred Units: (X) the
occurrence of any merger, consolidation, entity conversion, unit exchange,
recapitalization of the Common Units or other business combination or
reorganization, so long as either (1) the Partnership is the surviving entity
and the Series E Preferred Units remain outstanding with the terms thereof
materially unchanged (including without limitation the terms with respect to
distributions, voting, redemption and conversion), or (2) if the Partnership is
not the surviving entity in such transaction, interests in an entity having
substantially the same rights and terms (including without limitation rights to
distributions, voting, redemption and conversion) as the Series E Preferred
Units are exchanged or substituted for the Series E Preferred Units (and with
the terms of the Common Units or such other securities for which the Series E
Preferred Units (or the substitute or exchanged security therefor) are
convertible or redeemable materially the same with respect to rights to
distributions, voting and redemption), (Y) any increase in the amount of the
authorized Preferred Units or Common Units or the creation or issuance of any
other series or class of Preferred Units or Common Units or any increase in the
amount of Common Units or any other series of Preferred Units, in each case so
long as such Units rank on a parity with or junior to the Series E Preferred
Units with respect to the payment of distributions and the distribution of
assets upon voluntary or involuntary liquidation, dissolution or winding-up of
the Partnership and (Z) a sale or other disposition of all or substantially all
of the Partnership’s assets (by merger or otherwise) if, in connection with such
transaction, the holders of Series E Preferred Units have the opportunity to
surrender all of the issued and outstanding Series E Preferred Units in exchange
for a cash payment equal to the amount that such holders would be entitled to
receive in respect thereof upon a liquidation, dissolution or winding-up of the
Partnership (such surrender and payment to be made contemporaneously with the
closing of such transaction) and any resulting dissolution, liquidation and/or
winding-up of the Partnership.
The foregoing voting provisions shall not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required shall be
effected, all outstanding Series E Preferred Units shall have been converted or
redeemed.
For purposes of the foregoing provisions of this Section 4, each Series E
Preferred Unit shall have one (l) vote.
Except as otherwise required by applicable law or as set forth herein, the
Series E Preferred Units shall not have any voting rights or powers and the
consent of the holders thereof shall not be required for the taking of any
action.

C-3



--------------------------------------------------------------------------------

 

5.    Distributions.
(a)    With respect to each Distribution Period and subject to the rights of the
holders of Preferred Units ranking senior to or on parity with the Series E
Preferred Units, the holders of Series E Preferred Units shall be entitled to
receive, when, as and if declared by the General Partner, out of assets of the
Partnership legally available for the payment of the distributions, quarterly
cumulative cash distributions in an amount per Series E Preferred Unit equal to
the greater of (i) $0.875 (the “Base Quarterly Distribution”) and (ii) the
amount of the regular quarterly cash distribution paid for such Distribution
Period upon the number of Common Units (or portion thereof) into which such
Series E Preferred Unit is then convertible in accordance with Section 7 of this
Schedule C. Notwithstanding anything to the contrary contained herein, the
amount of distributions described under each of clause (i) and (ii) of this
paragraph for the initial Distribution Period, or any other period shorter than
a full Distribution Period, shall be prorated and computed based on the actual
number of days in such Distribution Period relative to the actual number of days
in the calendar quarter of which the Distribution Period is a part. Such
distributions shall, with respect to each Series E Preferred Unit, accrue from
its issue date, whether or not in, or with respect to, any Distribution Period
or Periods (A) the distributions described above are declared, (B) the
Partnership is contractually prohibited from paying such distributions or (C)
there shall be assets of the Partnership legally available for the payment of
such distributions. The distributions upon the Series E Preferred Units for each
Distribution Period shall, if and to the extent declared or authorized by the
General Partner on behalf of the Partnership, be paid in arrears (without
interest or other amount) on the Distribution Payment Date with respect thereto,
and, if not paid on such date, shall accumulate, whether or not in, or with
respect to, any Distribution Period or Periods (X) the distributions are
declared, (Y) the Partnership is contractually prohibited from paying such
distributions or (Z) there shall be assets of the Partnership legally available
for the payment of such distributions (and shall not constitute accumulated
distributions prior to such date). The record date for distributions upon the
Series E Preferred Units for any Distribution Period shall be the same as the
record date for the distributions upon the Common Units for such Distribution
Period (or, if no such record date is set for the Common Units, the fifteenth
day of the calendar month in which the applicable Distribution Payment Date
falls if prior to such Distribution Payment Date; otherwise, the fifteenth day
of the immediately preceding calendar month). Accumulated and unpaid
distributions for any past Distribution Periods may be declared and paid at any
time, without reference to any Distribution Payment Date, to holders of record
on such date, not exceeding 45 days preceding the payment date thereof, as may
be fixed by the General Partner. Any distribution payment made upon the Series E
Preferred Units shall first be credited against the earliest accrued but unpaid
distributions due with respect to such Units which remains payable. No interest,
or sum of money in lieu of interest, shall be owing or payable in respect of any
distribution payment or payments on the Series E Preferred Units, whether or not
in arrears.

C-4



--------------------------------------------------------------------------------

 

(b)    No distribution on the Series E Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership at such time
as and to the extent that the terms and provisions of any bona fide agreement of
the Partnership, including any agreement relating to bona fide indebtedness,
prohibits such declaration, payment or setting apart for payment or provides
that such declaration, payment or setting apart for payment would constitute a
breach thereof, or a default thereunder, or to the extent that such declaration
of payment shall be restricted or prohibited by law (and such failure to pay
distributions on the Series E Preferred Units shall prohibit other distributions
by the Partnership as described in Sections 5(c) or (d) of this Schedule C).
Notwithstanding the foregoing, distributions on the Series E Preferred Units
shall accumulate as provided herein whether or not any of the foregoing
restrictions exist.
(c)    Except as provided in Section 5(d) of this Schedule C, so long as any
Series E Preferred Units are outstanding, (i) no cash or non-cash distributions
(other than in Common Units or other Units ranking junior to the Series E
Preferred Units as to payment of distributions and amounts upon liquidation,
dissolution or winding-up of the Partnership) shall be declared or paid or set
apart for payment upon the Common Units or any other class or series of
partnership interests in the Partnership or Units ranking, as to payment of
distributions or amounts distributable upon liquidation, dissolution or
winding-up of the Partnership, on a parity with or junior to the Series E
Preferred Units, for any period and (ii) no Common Units or other Units ranking
junior to or on a parity with the Series E Preferred Units as to payment of
distributions or amounts upon liquidation, dissolution or winding-up of the
Partnership shall be redeemed, purchased or otherwise acquired for any
consideration (or any monies be paid to or made available for a sinking fund for
the redemption of any such Units) by the Partnership (except by conversion into
or exchange for other Units ranking junior to the Series E Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership or by redemptions pursuant to Rights Agreements) unless, in
the case of either clause (i) or (ii), full cumulative distributions have been
or contemporaneously are declared and paid or declared and a sum sufficient for
the payment thereof set apart for such payment in the next 30 days on the Series
E Preferred Units for all Distribution Periods ending on or prior to the
distribution payment date for the Common Units or such other class or series of
Unit or the date of such redemption, purchase or other acquisition.
(d)    When distributions are not paid in full (or a sum sufficient for such
full payment is not set apart for such payment in the next 30 days) upon the
Series E Preferred Units and any other partnership interests in the Partnership
or Units ranking on a parity as to payment of distributions with the Series E
Preferred Units, all distributions declared upon the Series E Preferred Units
and any other partnership interests in the Partnership or Units ranking on a
parity as to payment of distributions with the Series E Preferred Units shall be
declared or paid pro rata so that the amount of distributions declared per Unit
of Series E Preferred Units and such other partnership interests in the
Partnership or Units shall in all cases bear to each other the same ratio that
accrued and unpaid distributions per Unit on the Series E Preferred Units and
such other partnership interests in the

C-5



--------------------------------------------------------------------------------

 

Partnership or Units (which shall not include any accumulation in respect of
unpaid distributions for prior distribution periods if such Units do not have
cumulative distributions) bear to each other.
(e)    Except as set forth in Section 6 of this Schedule C, holders of Series E
Preferred Units shall not be entitled to any distributions, whether payable in
cash, property or Units, in excess of the cumulative distributions described in
Section 5(a) of this Schedule C.
(f)    Distributions with respect to the Series E Preferred Units are intended
to qualify as permitted distributions of cash that are not treated as a
disguised sale within the meaning of Treasury Regulation §1.707-4 and the
provisions of this Schedule C shall be construed and applied consistently with
such Treasury Regulations.
6.    Liquidation Preference.
(a)    In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common Units or any other partnership interests in the
Partnership or Units ranking junior to the Series E Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding-up of the
Partnership, the holders of the Series E Preferred Units shall, with respect to
each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership and subject to the rights of
the holders of any series of Preferred Units ranking senior to or on parity with
the Series E Preferred Units with respect to payment of amounts upon
liquidation, dissolution or winding-up of the Partnership, an amount equal to
the greater of (i) $50, plus an amount equal to all distributions (whether or
not earned or declared) accrued and unpaid thereon to the date of final
distribution (including all accumulated and unpaid distributions) and (ii) the
amount that a holder of such Series E Preferred Unit would have received upon
final distribution in respect of the number of Common Units into which such
Series E Preferred Unit (including all accumulated and unpaid distributions
(whether or not earned or declared) with respect thereto) was convertible
immediately prior to such date of final distribution. If, upon any such
voluntary or involuntary liquidation, dissolution or winding-up of the
Partnership, the assets of the Partnership, or proceeds thereof, distributable
among the holders of the Series E Preferred Units are insufficient to pay in
full the preferential amount aforesaid on the Series E Preferred Units and
liquidating payments on any other Units or partnership interests in the
Partnership of any class or series ranking, as to payment of distributions and
amounts upon the liquidation, dissolution or winding-up of the Partnership, on a
parity with the Series E Preferred Units, then such assets, or the proceeds
thereof, shall be distributed among the holders of Series E Preferred Units and
any such other Units or partnership interests in the Partnership ratably in
accordance with the respective amounts that would be payable on such Series E
Preferred Units and such other Units or partnership interests in the Partnership
if all amounts payable thereon were

C-6



--------------------------------------------------------------------------------

 

paid in full. For the purposes of this Section 6, none of (i) a consolidation or
merger of the Partnership with or into another entity, (ii) a merger of another
entity with or into the Partnership or (iii) a sale, lease or conveyance of all
or substantially all of the Partnership’s assets, properties or business shall
be deemed to be a liquidation, dissolution or winding-up of the Partnership
(unless all or substantially all of the proceeds thereof are distributed by the
Partnership, in which case a liquidation, dissolution or winding-up of the
Partnership shall be deemed to have occurred).
(b)    Written notice of such liquidation, dissolution or winding-up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series E Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.
(c)    After payment of the full amount of liquidating distributions to which
they are entitled as provided in Section 6(a) of this Schedule C, the holders of
Series E Preferred Units shall have no right or claim to any of the remaining
assets of the Partnership.
7.    Conversion. Holders of Series E Preferred Units shall have the right to
convert all or a portion of such Units into Common Units, as follows:
(a)    A holder of Series E Preferred Units shall have the right, at such
holder’s option, at any time, to convert any whole number of Series E Preferred
Units into fully paid and non-assessable Common Units; provided, however, that
the conversion right may not be exercised at any one time by a holder of Series
E Preferred Units with respect to less than 1,000 Series E Preferred Units (or
all the Series E Preferred Units then owned by such holder if such holder owns
less than 1,000 Series E Preferred Units). Each Series E Preferred Unit shall be
convertible into the number of Common Units determined by dividing (i) the $50
base liquidation preference per Series E Preferred Unit, plus an amount equal to
all accumulated and unpaid distributions (whether or not earned or declared)
with respect thereto by (ii) a conversion price of $38.51 per Common Unit
(equivalent to an initial conversion rate of 1.298364 Common Units for each
Series E Preferred Unit), subject to adjustment as described in Section 7(c)
hereof (the “Conversion Price”).
(b)    To exercise the conversion right, the holder of each Series E Preferred
Unit to be converted shall execute and deliver to the General Partner, at the
principal office of the Partnership, a written notice (the “Conversion Notice”)
indicating that the holder thereof elects to convert such Series E Preferred
Unit and containing representations and warranties of such holder that (i) such
holder has good and marketable title to such Series E Preferred Unit, free and
clear of all liens, claims and encumbrances, (ii) such holder is an accredited
investor as defined in Regulation D under the Securities Act of 1933, as
amended, and has such knowledge and experience in financial and business matters
such that such holder is capable of evaluating the merits and risks of receiving

C-7



--------------------------------------------------------------------------------

 

and owning the Common Units that may be issued to it in exchange for such Series
E Preferred Unit, (iii) such holder is able to bear the economic risk of such
ownership and (iv) such Common Units to be acquired by such holder pursuant to
this Agreement would be acquired by such holder for its own account, for
investment purposes only and not with a view to, and with no present intention
of, selling or distributing the same in violation of federal or state securities
laws. Unless the Units issuable on conversion are to be issued in the same name
as the name in which such Series E Preferred Unit is registered, each Series E
Preferred Unit surrendered for conversion shall be accompanied by instruments of
transfer, in form reasonably satisfactory to the Partnership, duly executed by
the holder or such holder’s duly authorized attorney and an amount sufficient to
pay any transfer or similar tax (or evidence reasonably satisfactory to the
Partnership demonstrating that such taxes have been paid).
As promptly as practicable after delivery of the Conversion Notice as aforesaid,
the Partnership shall amend the Partnership Agreement to reflect the conversion
and the issuance of Common Units issuable upon the conversion of such Series E
Preferred Units in accordance with the provisions of this Section 7. In
addition, the Partnership shall deliver to the holder at its address as
reflected on the records of the Partnership, a copy of such amendment.
A holder of Series E Preferred Units at the close of business on the record date
for any Distribution Period shall be entitled to receive the distribution
payable on such Units on the corresponding Distribution Payment Date
notwithstanding the conversion of such Series E Preferred Units following such
record date and prior to such Distribution Payment Date and shall have no right
to receive any distribution for such Distribution Period in respect of the
Common Units into which such Series E Preferred Units were converted. Except as
provided herein, the Partnership shall make no payment or allowance for unpaid
distributions, whether or not in arrears, on converted Series E Preferred Units
or for distributions on the Common Units that are issued upon such conversion.
In the event that a holder of Series E Preferred Units converts its Series E
Preferred Units into Common Units on or prior to the record date for the initial
Distribution Period, the distribution for such Distribution Period in respect of
such Common Units shall be prorated and computed on the basis of twelve 30-day
months and a 360-day year.
Each conversion shall be deemed to have been effected immediately prior to the
close of business on the date on which the Conversion Notice is received by the
Partnership as aforesaid, and the person or persons, in whose name or names any
Common Units shall be issuable upon such conversion shall be deemed to have
become the holder or holders of record of such Units at such time on such date,
and such conversion shall be at the Conversion Price in effect at such time and
on such date unless the transfer books of the Partnership shall be closed on
that date, in which event such person or persons shall be deemed to have become
such holder or holders of record immediately prior to the close of business on
the next succeeding day on which such transfer books are open,

C-8



--------------------------------------------------------------------------------

 

but such conversion shall be at the Conversion Price in effect on the date on
which such Units have been surrendered and such notice received by the
Partnership.
Notwithstanding anything to the contrary contained herein, all holders of Series
E Preferred Units shall be deemed to have delivered a Conversion Notice (and
therefore exercised their conversion rights effective as of the time specified
in the next sentence) as to all Series E Preferred Units if (a) with respect to
any period of 90 consecutive calendar days following the Tenth Anniversary Date,
the Common Unit Value exceeds on each trading day during such 90-day period the
Conversion Price then in effect and (b) the amount of the distribution (as
calculated in accordance with Section 5(a)(ii) of this Schedule C) for each of
the four (4) Relevant Distribution Periods upon the number of Common Units (or
portion thereof) into which a Series E Preferred Unit is then convertible in
accordance with this Section 7 exceeds the Base Quarterly Distribution. The
forced conversion referred to in this paragraph shall be effective at the close
of business on the Distribution Payment Date for the last Relevant Distribution
Period.
(c)    The Conversion Price shall be adjusted from time to time as-follows:
1.    If the Partnership shall, after the date on which the Series E Preferred
Units are first issued (the “Issue Date”), (A) pay or make a distribution to
holders of its partnership interests Units in Common Units, (B) subdivide its
outstanding Common Units into a greater number of Units or distribute Common
Units to the holders thereof, (C) combine its outstanding Common Units into a
smaller number of Units, or (D) issue any partnership interests or Units by
reclassification of its Common Units, the Conversion Price shall be adjusted so
that the conversion rights of the holder of any Series E Preferred Unit are not
diluted or expanded thereby.
2.    If the Partnership shall issue after the Issue Date rights, options or
warrants to all holders of Common Units entitling them to subscribe for or
purchase Common Units (or securities convertible into or exchangeable for Common
Units) at a price per Unit less than the Fair Market Value on the record date
for the determination of holders of Common Units entitled to receive such
rights, options or warrants, then the Conversion Price shall be adjusted to
equal the price determined by multiplying (I) the Conversion Price in effect
immediately prior to adjustment by (II) a fraction, the numerator of which shall
be the sum of (A) the number of Common Units outstanding at the close of
business on the date fixed for such determination and (B) the number of Common
Units that the aggregate proceeds to the Partnership from the exercise of such
rights, options or warrants for Common Units would purchase at a price per Unit
equal to the Fair Market Value, and the denominator of which shall be the sum of
(A) the number of Common Units outstanding at the close of business on the date
fixed for such determination and (B) the number of additional Common Units
offered for subscription or purchase pursuant to such rights, options or
warrants. In

C-9



--------------------------------------------------------------------------------

 

determining whether any rights, options or warrants entitle the holder of Common
Units to subscribe for or purchase Common Units at a price per Unit less than
the Fair Market Value, there shall be taken into account any consideration
received by the Partnership upon issuance and upon exercise of such rights,
options or warrants, the value of such consideration, if other than cash, to be
determined in good faith by the Board of the General Partner.
3.    If the Partnership shall distribute after the Issue Date to all holders of
Common Units any other securities or evidences of its indebtedness or assets
(excluding those rights, options, warrants, securities and other assets referred
to in and treated under subsection (i) or (ii) above, and excluding
distributions paid exclusively in cash) (any of the foregoing being hereinafter
in this subsection (iii) called the “Securities”), then in each case the
Conversion Price shall be adjusted so that it shall equal the price determined
by multiplying (I) the Conversion Price in effect immediately prior to the
adjustment by (II) a fraction, the numerator of which shall be the Fair Market
Value on the record date for the determination of holders of Common Units
entitled to receive such distribution less the then fair market value (as
determined in good faith by the General Partner) of the portion of the
Securities so distributed applicable to one Common Unit, and the denominator of
which shall be the Fair Market Value on the record date mentioned above. For the
purposes of this subsection (iii), a distribution in the form of a Security,
which is distributed not only to the holders of the Common Units on the date
fixed for the determination of holders of Common Units entitled to such
distribution of such Security, but also is distributed with each Common Unit
delivered to a person converting a Series E Preferred Unit after such
determination date (together with distributions thereon paid to the holders of
Common Units prior thereto), shall not require an adjustment of the Conversion
Price pursuant to this subsection (iii); provided that on the date, if any, on
which a person converting a Series E Preferred Unit would no longer be entitled
to receive such Security with a Common Unit, a distribution of such Securities
shall be deemed to have occurred, and the Conversion Price shall be adjusted as
provided in this subsection (iii) (and such day shall be deemed to be “the date
fixed for the determination of the holders of Common Units entitled to receive
such distribution” and “the record date” within the meaning of the preceding
sentence).
4.    Notwithstanding the foregoing, no adjustment shall be made pursuant to the
preceding clauses (ii) and (iii) that would result in an increase in the
Conversion Price. No adjustment in the Conversion Price shall be required unless
such adjustment would require a cumulative increase or decrease of at least 1%
in such price; provided, however, that any adjustments that by reason of this
subsection (iv) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment until made; and provided, further,
that any adjustment shall be required and made in accordance with the provisions
of this Section 7 (other than this subsection (iv)) not later than such time as
may be required in order to preserve the tax-free nature of a distribution to
the holders of Common Units.

C-10



--------------------------------------------------------------------------------

 

Notwithstanding any other provisions of this Section 7, the Partnership shall
not be required to make any adjustment to the Conversion Price for the issuance
of (i) any Common Units on account of any plan providing for the reinvestment of
distributions or interest payable on securities of the Partnership or the
General Partner and the investment of additional optional amounts under such
plan or (ii) any options, rights or Common Units pursuant to or on account of
any unit or stock option, unit or stock purchase or any unit or stock-based
compensation plan maintained by the Partnership or the General Partner. All
calculations under this Section 7 shall be made to the nearest cent (with $.005
being rounded upward) or to the nearest one-tenth of a Unit (with .05 of a Unit
being rounded upward), as the case may be.
(d)    If the Partnership shall be a party to any transaction (including,
without limitation, a merger, consolidation, entity conversion, unit exchange,
self tender offer for all or substantially all of the Common Units, sale of all
or substantially all of the Partnership’s assets or recapitalization of the
Common Units or other business combination or reorganization and excluding any
transaction as to which subsection (c)(i) of this Section 7 applies) (each of
the foregoing being referred to herein as a “Transaction”), in each case as a
result of which Common Units shall be exchanged for or converted into
partnership interests, shares, stock, securities or other properties (including
cash or any combination thereof), each Series E Preferred Unit which is not
converted into the right to receive partnership interests, shares, stock,
securities or other property in connection with such Transaction (and thus
remains outstanding) shall thereafter be convertible into the kind and amount of
partnership interests, shares, stock, securities and other property (including
cash or any combination thereof) receivable upon the consummation of such
Transaction by a holder of that number of Common Units into which one Series E
Preferred Unit (including all distributions (whether or not earned or declared)
accumulated and unpaid thereon) was convertible immediately prior to such
Transaction, assuming such holder of Common Units is not a Person with which the
Partnership consolidated or into which the Partnership merged or which merged
into the Partnership or to which such sale or transfer was made, as the case may
be (a “Constituent Person”), or an affiliate of a Constituent Person. In the
event that holders of Common Units have the opportunity to elect the form or
type of consideration to be received upon consummation of the Transaction, prior
to such transaction the General Partner shall give prompt written notice to each
Series E Preferred Unit holder of such election, and each Series E Preferred
Unit holder shall also have the right to elect, by written notice to the General
Partner, the form or type or consideration to be received upon conversion of
each Series E Preferred Unit held by such holder following consummation of such
Transaction. If a holder of Series E Preferred Units fails to make such an
election, such holder (and any of its transferees) shall receive upon conversion
of each Series E Preferred Unit held by such holder (or by any of its
transferees) the same consideration that a holder of that number of Common Units
into which one Series E Preferred Unit was convertible immediately prior to such
Transaction would receive if such Common Unit holder failed to make

C-11



--------------------------------------------------------------------------------

 

such an election. The Partnership shall not be a party to any Transaction unless
the terms of such Transaction are consistent with the provisions of this
subsection (d), and it shall not consent or agree to the occurrence of any
Transaction until the Partnership has entered into an agreement with the
successor or purchasing entity, as the case may be, for the benefit of the
holders of the Series E Preferred Units that will contain provisions enabling
the holders of Series E Preferred Units that remain outstanding after such
Transaction to convert into the consideration received by holders of Common
Units at the Conversion Price in effect immediately prior to such Transaction
(with the holder having the option to elect the type of consideration if a
choice is offered in the Transaction as specified above). The provisions of this
subsection (d) shall similarly apply to successive Transactions.
(e)    If:
1.    the Partnership shall declare a distribution on the Common Units (other
than a regular quarterly cash distribution or a distribution in Common Units);
or
2.    the Partnership shall authorize the granting to the holders of the Common
Units of rights, options or warrants to subscribe for or purchase any Units of
any class or any other rights, options or warrants; or
3.    there shall be any reclassification of the Common Units (other than a
distribution in Common Units or a subdivision or combination of Common Units) or
any consolidation or merger to which the Partnership is a party and for which
approval of any partners of the Partnership is required, involving the
conversion or exchange of Common Units into securities or other property, or a
unit exchange involving the conversion or exchange of Common Units into
securities or other property, a self tender offer by the Partnership for all or
substantially all of the Common Units, or the sale or transfer of all or
substantially all of the assets of the Partnership as an entirety; or
4.    there shall occur the voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership;
then the Partnership shall cause to be mailed to the holders of the Series E
Preferred Units at their addresses as shown on the records of the Partnership,
as promptly as possible a prior notice stating (A) the date on which a record is
to be taken for the purpose of such distribution or grant, or, if a record is
not to be taken, the date as of which the holders of Common Units of record to
be entitled to such distribution or grant are to be determined or (B) the date
on which such reclassification, consolidation, merger, sale, transfer,
liquidation, dissolution or winding-up is expected to become effective, and the
date as of which it is expected that holders of Common Units of record shall be
entitled to exchange their Common Units for securities or other property, if
any, deliverable upon such reclassification, consolidation, merger, sale,
transfer, liquidation,

C-12



--------------------------------------------------------------------------------

 

dissolution or winding-up. Failure to give or receive such notice or any defect
therein shall not affect the legality or validity of the proceedings described
in this Section 7.
(f)    Whenever the Conversion Price is adjusted as herein provided, the
Partnership shall prepare a notice of such adjustment of the Conversion Price
setting forth the adjusted Conversion Price and shall mail such notice of such
adjustment of the Conversion Price to the holder of each Series E Preferred Unit
at such holder’s last address as shown on the records of the Partnership.
(g)    Any adjustment to the Conversion Price pursuant to subsection (c) of this
Section 7 with respect to any event shall become effective at such time as is
necessary to prevent dilution or expansion of the conversion rights on account
of such event.
(h)    For purposes of this Section 7, the number of Common Units at any time
outstanding shall not include any Common Units then owned or held by or for the
account of the Partnership. The Partnership shall not make any distribution on
Common Units held in the treasury of the Partnership.
(i)    If any action or transaction would require adjustment of the Conversion
Price pursuant to more than one subsection of this Section 7, only one
adjustment shall be made, and such adjustment shall be the amount of adjustment
that results in the lowest absolute value of the Conversion Price.
(j)    If the Partnership shall take any action affecting the Common Units,
other than action described in this Section 7, that in the reasonable judgment
of the Partnership would materially affect the conversion rights of the holders
of the Series E Preferred Units, the Conversion Price for the Series E Preferred
Units may be adjusted, to the extent permitted by law, in such manner, if any,
and at such time, as the General Partner, determines to be equitable in the
circumstances.
(k)    The Partnership covenants that Common Units issued upon conversion of the
Series E Preferred Units shall be validly issued, fully paid and non-assessable
and the holder thereof shall be entitled to rights of a holder of Common Units
specified in the Partnership Agreement. Prior to the delivery of any securities
that the Partnership shall be obligated to deliver upon conversion of the Series
E Preferred Units, the Partnership shall endeavor to comply with all federal and
state laws and regulations in respect thereof.
(l)    The Partnership will pay any and all documentary stamp or similar issue
or transfer taxes payable in respect of the issue or delivery of Common Units or
other securities or property on conversion of the Series E Preferred Units
pursuant hereto; provided, however, that the Company shall not be required to
pay any tax that may be payable in respect of any transfer involved in the issue
or delivery of Common Units or other securities or property in a name other than
that of the holder of the Series E Preferred Units to be converted, and no such
issue or delivery shall be made unless and until the person requesting such
issue or delivery has paid to the Partnership the amount

C-13



--------------------------------------------------------------------------------

 

of any such tax or established, to the reasonable satisfaction of the
Partnership, that such tax has been paid.
(m)    Notwithstanding anything to the contrary contained herein, the adjustment
provisions contained in this Section 7 shall be applied so that there is no
duplication of adjustments made pursuant to any other document.







C-14



--------------------------------------------------------------------------------

 

SCHEDULE D
1.    Definitions. As used in this Schedule D, the following terms shall have
the meanings set forth below, unless the context otherwise requires:
“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the payment date for the distribution declared by the General Partner on its
Common Units for such Distribution Period or, if no such distribution payment
date is established, the last business day of the first full month following
such Distribution Period.
“Distribution Period” shall mean the quarterly period that is then the
distribution period with respect to the Common Units or, if no such distribution
period is established, the calendar quarter shall be the Distribution Period;
provided that the Distribution Period in which the final liquidation payment is
made pursuant to Section 7.2 of the Fourth Amended and Restated Agreement of
Limited Partnership, as amended, shall commence on the first day following the
immediately preceding Distribution Period and end on the date of such final
liquidation payment.
2.    Designation and Number; Etc. The Series F Preferred Units have been
established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Fourth Amended and Restated
Agreement of Limited Partnership to the extent applicable). The authorized
number of Series F Preferred Units shall be 1,000, which number may be increased
from time to time by the General Partner in accordance with the Fourth Amended
and Restated Agreement of Limited Partnership, as amended. Notwithstanding
anything to the contrary contained herein, in the event of a conflict between
the provisions of this Schedule D and any other provision of the Fourth Amended
and Restated Agreement of Limited Partnership, the provisions of this Schedule D
shall control.
3.    Rank. The Series F Preferred Units shall, with respect to the payment of
distributions and the distribution of amounts upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, rank as follows:
(d)    senior to all classes or series of Common Units and to all Units the
terms of which provide that such Units shall rank junior to the Series F
Preferred Units;
(e)    on a parity with the Series B Preferred Units, Series D Preferred Units,
Series E Preferred Units and each other series of Preferred Units issued by the
Partnership which does not provide by its express terms that it ranks junior or
senior in right of payment to the Series F Preferred Units with respect to
payment of distributions or amounts upon liquidation, dissolution or winding-up;
and




--------------------------------------------------------------------------------

 

(f)    junior to any class or series of Preferred Units issued by the
Partnership that ranks senior to the Series F Preferred Units.
4.    Voting. Holders of Series F Preferred Units shall not have any voting
rights, except as required by law.
5.    Distributions.
(g)    With respect to each Distribution Period and subject to the rights of the
holders of Preferred Units ranking senior to or on parity with the Series F
Preferred Units, the holders of Series F Preferred Units shall be entitled to
receive, when, as and if declared by the General Partner, out of assets of the
Partnership legally available for the payment of the distributions, quarterly
cumulative cash distributions in an amount per Series F Preferred Unit equal to
$25. Notwithstanding anything to the contrary contained herein, the amount of
distributions described under this paragraph for the initial Distribution
Period, or any other period shorter than a full Distribution Period, shall be
prorated and computed based on the actual number of days in such Distribution
Period relative to the actual number of days in the calendar quarter of which
the Distribution Period is a part. Such distributions shall, with respect to
each Series F Preferred Unit, accrue from its issue date, whether or not in, or
with respect to, any Distribution Period or Periods (A) the distributions
described above are declared, (B) the Partnership is contractually prohibited
from paying such distributions or (C) there shall be assets of the Partnership
legally available for the payment of such distributions. The distributions upon
the Series F Preferred Units for each Distribution Period shall, if and to the
extent declared or authorized by the General Partner on behalf of the
Partnership, be paid in arrears (without interest or other amount) on the
Distribution Payment Date with respect thereto, and, if not paid on such date,
shall accumulate, whether or not in, or with respect to, any Distribution Period
or Periods (X) the distributions are declared, (Y) the Partnership is
contractually prohibited from paying such distributions or (Z) there shall be
assets of the Partnership legally available for the payment of such
distributions (and shall not constitute accumulated distributions prior to such
date). The record date for distributions upon the Series F Preferred Units for
any Distribution Period shall be the same as the record date for the
distributions upon the Common Units for such Distribution Period (or, if no such
record date is set for the Common Units, the fifteenth day of the calendar month
in which the applicable Distribution Payment Date falls if prior to such
Distribution Payment Date; otherwise, the fifteenth day of the immediately
preceding calendar month). Accumulated and unpaid distributions for any past
Distribution Periods may be declared and paid at any time, without reference to
any Distribution Payment Date, to holders of record on such date, not exceeding
45 days preceding the payment date thereof, as may be fixed by the General
Partner. Any distribution payment made upon the Series F Preferred Units shall
first be credited against the earliest accrued but unpaid distributions due with
respect to such Units which remains payable. No interest, or sum of money in
lieu of interest, shall be owing or payable in respect of any distribution
payment or payments on the Series F Preferred Units, whether or not in arrears.

D-2



--------------------------------------------------------------------------------

 

(h)    No distribution on the Series F Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership at such time
as and to the extent that the terms and provisions of any bona fide agreement of
the Partnership, including any agreement relating to bona fide indebtedness,
prohibits such declaration, payment or setting apart for payment or provides
that such declaration, payment or setting apart for payment would constitute a
breach thereof, or a default thereunder, or to the extent that such declaration
of payment shall be restricted or prohibited by law (and such failure to pay
distributions on the Series F Preferred Units shall prohibit other distributions
by the Partnership as described in Sections 5(c) or (d) of this Schedule D).
Notwithstanding the foregoing, distributions on the Series F Preferred Units
shall accumulate as provided herein whether or not any of the foregoing
restrictions exist.
(i)    Except as provided in Section 5(d) of this Schedule C, so long as any
Series F Preferred Units are outstanding, (i) no cash or non-cash distributions
(other than in Common Units or other Units ranking junior to the Series F
Preferred Units as to payment of distributions and amounts upon liquidation,
dissolution or winding-up of the Partnership) shall be declared or paid or set
apart for payment upon the Common Units or any other class or series of
partnership interests in the Partnership or Units ranking, as to payment of
distributions or amounts distributable upon liquidation, dissolution or
winding-up of the Partnership, on a parity with or junior to the Series F
Preferred Units, for any period and (ii) no Common Units or other Units ranking
junior to or on a parity with the Series F Preferred Units as to payment of
distributions or amounts upon liquidation, dissolution or winding-up of the
Partnership shall be redeemed, purchased or otherwise acquired for any
consideration (or any monies be paid to or made available for a sinking fund for
the redemption of any such Units) by the Partnership (except by conversion into
or exchange for other Units ranking junior to the Series F Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership or by redemptions pursuant to Rights Agreements) unless, in
the case of either clause (i) or (ii), full cumulative distributions have been
or contemporaneously are declared and paid or declared and a sum sufficient for
the payment thereof set apart for such payment in the next 30 days on the Series
F Preferred Units for all Distribution Periods ending on or prior to the
distribution payment date for the Common Units or such other class or series of
Unit or the date of such redemption, purchase or other acquisition.
(j)    When distributions are not paid in full (or a sum sufficient for such
full payment is not set apart for such payment in the next 30 days) upon the
Series F Preferred Units and any other partnership interests in the Partnership
or Units ranking on a parity as to payment of distributions with the Series F
Preferred Units, all distributions declared upon the Series F Preferred Units
and any other partnership interests in the Partnership or Units ranking on a
parity as to payment of distributions with the Series F Preferred Units shall be
declared or paid pro rata so that the amount of distributions declared per Unit
of Series F Preferred Units and such other partnership interests in the
Partnership or Units shall in all cases bear to each other the same ratio that
accrued and unpaid distributions per Unit on the Series F Preferred Units and
such other partnership interests in the

D-3



--------------------------------------------------------------------------------

 

Partnership or Units (which shall not include any accumulation in respect of
unpaid distributions for prior distribution periods if such Units do not have
cumulative distributions) bear to each other.
(k)    Except as set forth in Section 6 of this Schedule D, holders of Series F
Preferred Units shall not be entitled to any distributions, whether payable in
cash, property or Units, in excess of the cumulative distributions described in
Section 5(a) of this Schedule D.
(l)    Distributions with respect to the Series F Preferred Units are intended
to qualify as permitted distributions of cash that are not treated as a
disguised sale within the meaning of Treasury Regulation §1.707-4 and the
provisions of this Schedule D shall be construed and applied consistently with
such Treasury Regulations.
6.    Liquidation Preference.
(d)    In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common Units or any other partnership interests in the
Partnership or Units ranking junior to the Series F Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding-up of the
Partnership, the holders of the Series F Preferred Units shall, with respect to
each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership and subject to the rights of
the holders of any series of Preferred Units ranking senior to or on parity with
the Series F Preferred Units with respect to payment of amounts upon
liquidation, dissolution or winding-up of the Partnership, an amount equal to
$1000, plus an amount equal to all distributions (whether or not earned or
declared) accrued and unpaid thereon to the date of final distribution
(including all accumulated and unpaid distributions). If, upon any such
voluntary or involuntary liquidation, dissolution or winding-up of the
Partnership, the assets of the Partnership, or proceeds thereof, distributable
among the holders of the Series F Preferred Units are insufficient to pay in
full the preferential amount aforesaid on the Series F Preferred Units and
liquidating payments on any other Units or partnership interests in the
Partnership of any class or series ranking, as to payment of distributions and
amounts upon the liquidation, dissolution or winding-up of the Partnership, on a
parity with the Series F Preferred Units, then such assets, or the proceeds
thereof, shall be distributed among the holders of Series F Preferred Units and
any such other Units or partnership interests in the Partnership ratably in
accordance with the respective amounts that would be payable on such Series F
Preferred Units and such other Units or partnership interests in the Partnership
if all amounts payable thereon were paid in full. For the purposes of this
Section 6, none of (i) a consolidation or merger of the Partnership with or into
another entity, (ii) a merger of another entity with or into the Partnership or
(iii) a sale, lease or conveyance of all or substantially all of the
Partnership’s assets, properties or business shall be deemed to be a
liquidation, dissolution or winding-up of the Partnership (unless all or
substantially

D-4



--------------------------------------------------------------------------------

 

all of the proceeds thereof are distributed by the Partnership, in which case a
liquidation, dissolution or winding-up of the Partnership shall be deemed to
have occurred).
(e)    Written notice of such liquidation, dissolution or winding-up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series F Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.
(f)    After payment of the full amount of liquidating distributions to which
they are entitled as provided in Section 6(a) of this Schedule D, the holders of
Series F Preferred Units shall have no right or claim to any of the remaining
assets of the Partnership.
7.    Redemption.
Notwithstanding anything to the contrary contained in this Schedule D or the
Fourth Amended and Restated Agreement of Limited Partnership, other than
preferences in favor of the Series B Preferred Units, Series D Preferred Units
and Series E Preferred Units, the Partnership may, from time to time and at any
time, redeem any or all of the Series F Preferred Units for an amount equal to
$1000, plus an amount equal to all distributions (whether or not earned or
declared) accrued and unpaid thereon to the date of such redemption (including
all accumulated and unpaid distributions).







D-5



--------------------------------------------------------------------------------

 

SCHEDULE E
1.    Definitions. As used in this Schedule E, the following terms shall have
the meanings set forth below, unless the context otherwise requires:
“Distribution Payment Date” shall mean, with respect to any distribution period,
the first day of January, April, July and October of each year, or, if not a
business day, the next succeeding business day (provided no interest, additional
distributions or other sums shall accrue or accumulate on the amount so payable
for the period from and after the Distribution Payment Date to the next
succeeding business day).
2.    Designation and Number; Etc. The Series G Preferred Units have been
established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Fourth Amended and Restated
Agreement of Limited Partnership to the extent applicable). The authorized
number of Series G Preferred Units shall be 11,500,000. Notwithstanding anything
to the contrary contained herein, in the event of a conflict between the
provisions of this Schedule E and any other provision of the Fourth Amended and
Restated Agreement of Limited Partnership, the provisions of this Schedule E
shall control.
3.    Rank. The Series G Preferred Units shall, with respect to the payment of
distributions and the distribution of amounts upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, rank as follows:
(g)    senior to all classes or series of Common Units and to all Units the
terms of which provide that such Units shall rank junior to the Series G
Preferred Units;
(h)    on a parity with the Series B Preferred Units, Series D Preferred Units,
Series E Preferred Units, Series F Preferred Units and each other series of
Preferred Units issued by the Partnership which does not provide by its express
terms that it ranks junior or senior in right of payment to the Series G
Preferred Units with respect to payment of distributions or amounts upon
liquidation, dissolution or winding-up; and
(i)    junior to any class or series of Preferred Units issued by the
Partnership that ranks senior to the Series G Preferred Units.
4.    Voting. The Partnership shall not, without the affirmative vote or consent
of the holders of at least two-thirds of the outstanding Units of the Series G
Preferred Units voting separately as a class:
(c)    authorize, create or increase the authorized or issued amount of any
class or series of partnership interests of the Partnership ranking senior to
the Series G Preferred




--------------------------------------------------------------------------------

 

Units with respect to the payment of distributions or rights upon liquidation,
dissolution or winding up of the Partnership, or reclassify any authorized
partnership interests into, or create, authorize or issue any obligation or
interest convertible into, exchangeable for or evidencing the right to purchase,
any such senior partnership interests; or
(d)    amend, alter or repeal the provisions of these Series G Preferred Units,
whether by merger, consolidation or otherwise, so as to materially and adversely
affect any right, preference, privilege or voting power of the Series G
Preferred Units or the holders thereof.
For purposes of this Section 4, each Series G Preferred Unit shall have one (1)
vote. Notwithstanding anything to the contrary contained herein, the foregoing
voting provisions shall not apply if, prior to the time when the act with
respect to which such vote would otherwise be required shall be effected, all
outstanding Series G Preferred Units shall have been converted or redeemed.
Except as provided herein, the holders of Series G Preferred Units shall not
have any voting or consent rights or other rights to participate in the
management of the Partnership or to receive notices of meetings.
5.    Distributions.
(m)    Subject to the rights of the holders of Preferred Units ranking senior to
or on parity with the Series G Preferred Units, the holders of Series G
Preferred Units shall be entitled to receive on each Distribution Payment Date,
out of assets of the Partnership legally available for the payment of the
distributions, quarterly cumulative cash distributions at the rate of 6.375% per
year of the $25.00 liquidation preference per Unit, which is equivalent to
$1.59375 per Unit of Series G Preferred Unit per year. Distributions on the
Series G Preferred Units shall only be paid when, as and if declared by the
General Partner, however, distributions shall accumulate whether or not so
declared.
(n)    Distributions on the Series G Preferred Units shall accrue and be
cumulative from, and including, the date of original issuance and shall be
payable (when, as and if declared by the General Partner) quarterly in arrears
on each Distribution Payment Date of each year. The initial distribution on the
Series G Preferred Units, which shall be paid on April 1, 2013 if declared by
the General Partner, shall be for less than a full quarter and shall be in the
amount of $0.2125 per Series G Preferred Unit. The amount of this initial
distribution has been prorated and computed, and the Partnership will prorate
and compute any other distribution payable for a partial distribution period, on
the basis of a 360-day year consisting of twelve 30-day months. Distributions
payable on the Series G Preferred Units for each full distribution period shall
be computed by dividing the annual distribution rate by four.

E-3



--------------------------------------------------------------------------------

 

(o)    The Partnership shall pay distributions to holders of record at the close
of business on the applicable distribution record date. The record date for
distributions upon the Series G Preferred Units shall be the fifteenth day of
the calendar month immediately preceding the calendar month in which the related
Distribution Payment Date falls, or such other date that the General Partner
shall designate for the payment of distributions that is not more than 30 nor
less than 10 day prior to the applicable Distribution Payment Date.
(p)    No distribution on the Series G Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership at such time
as and to the extent that the terms and provisions of any bona fide agreement of
the Partnership, including any agreement relating to bona fide indebtedness,
prohibits such declaration, payment or setting apart for payment or provides
that such declaration, payment or setting apart for payment would constitute a
breach thereof, or a default thereunder, or to the extent that such declaration
of payment shall be restricted or prohibited by law (and such failure to pay
distributions on the Series G Preferred Units shall prohibit other distributions
by the Partnership as described in this Schedule E).
(q)    Distributions on the Series G Preferred Units shall accrue and
accumulate, however, whether the Partnership has earnings, whether there are
funds legally available for the payment of distributions and whether such
distributions are declared by the General Partner.
(r)    Except as provided in Section 5(g) of this Schedule E, so long as any
Series G Preferred Units are outstanding, (i) no cash or non-cash distributions
(other than in Common Units or other Units ranking junior to the Series G
Preferred Units as to payment of distributions and amounts upon liquidation,
dissolution or winding-up of the Partnership) shall be declared or paid or set
apart for payment upon the Common Units or any other class or series of
partnership interests in the Partnership or Units ranking, as to payment of
distributions or amounts distributable upon liquidation, dissolution or
winding-up of the Partnership, on a parity with or junior to the Series G
Preferred Units, for any period and (ii) no Common Units or other Units ranking
junior to or on a parity with the Series G Preferred Units as to payment of
distributions or amounts upon liquidation, dissolution or winding-up of the
Partnership shall be redeemed, purchased or otherwise acquired for any
consideration (or any monies be paid to or made available for a sinking fund for
the redemption of any such Units) by the Partnership (except by conversion into
or exchange for other Units ranking junior to the Series G Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership or by redemptions pursuant to Rights Agreements) unless, in
the case of either clause (i) or (ii), full cumulative distributions have been
or contemporaneously

E-4



--------------------------------------------------------------------------------

 

are declared and paid or declared and a sum sufficient for the payment thereof
set apart for such payment in the next 30 days on the Series G Preferred Units
for all distribution periods ending on or prior to the Distribution Payment Date
for the Common Units or such other class or series of Unit or the date of such
redemption, purchase or other acquisition.
(s)    When distributions are not paid in full (or a sum sufficient for such
full payment is not set apart for such payment in the next 30 days) upon the
Series G Preferred Units and any other partnership interests in the Partnership
or Units ranking on a parity as to payment of distributions with the Series G
Preferred Units, all distributions declared upon the Series G Preferred Units
and any other partnership interests in the Partnership or Units ranking on a
parity as to payment of distributions with the Series G Preferred Units shall be
declared or paid pro rata so that the amount of distributions declared per Unit
of Series G Preferred Units and such other partnership interests in the
Partnership shall in all cases bear to each other the same ratio that accrued
and unpaid distributions per Unit on the Series G Preferred Units and such other
partnership interests in the Partnership (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such Units do not have cumulative distributions) bear to each other.
(t)    No interest shall be payable in respect of any distribution payment on
the Series G Preferred Unit that may be in arrears. Holders of the Series G
Preferred Units shall not be entitled to any distribution, whether payable in
cash, property, or stock, in excess of the full cumulative distributions on the
Series G Preferred Unit to which they are entitled. Any distribution payment
made on Series G Preferred Units shall first be credited against the earliest
accumulated but unpaid distribution due with respect to such Units that remains
payable.
(u)    If, for any taxable year, the Partnership elects to designate as “capital
gain dividends” (as defined in Section 857 of the Internal Revenue Code of 1986,
as amended, or any successor revenue code or section) any portion of the total
distributions (as determined for Federal income tax purposes) paid or made
available for the year to holders of all partnership interests of the
Partnership (the “Capital Gains Amount”), then the portion of the Capital Gains
Amount that shall be allocable to holders of the Series G Preferred Unit shall
be in the same portion that the total distributions paid or made available to
the holders of the Series G Preferred Unit for the year bears to the total
distributions for the year made with respect to all partnership interests in the
Partnership.
(v)    Distributions with respect to the Series G Preferred Units are intended
to qualify as permitted distributions of cash that are not treated as a
disguised sale within

E-5



--------------------------------------------------------------------------------

 

the meaning of Treasury Regulation §1.707-4 and the provisions of this Schedule
E shall be construed and applied consistently with such Treasury Regulations.
6.    Liquidation Preference.
(g)    In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common Units or any other partnership interests in the
Partnership or Units ranking junior to the Series G Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding-up of the
Partnership, the holders of the Series G Preferred Units shall, with respect to
each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership and subject to the rights of
the holders of any series of Preferred Units ranking senior to or on parity with
the Series G Preferred Units with respect to payment of amounts upon
liquidation, dissolution or winding-up of the Partnership, an amount equal to
$25.00 (or property having a fair market value as determined by the General
Partner valued at $25.00 per Series G Preferred Unit), plus an amount equal to
all distributions (whether or not earned or declared) accrued and unpaid thereon
to the date of final distribution (including all accumulated and unpaid
distributions).
(h)    If, upon any such voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, the assets of the Partnership, or proceeds
thereof, distributable among the holders of the Series G Preferred Units are
insufficient to pay in full the preferential amount aforesaid on the Series G
Preferred Units and liquidating payments on any other Units or partnership
interests in the Partnership of any class or series ranking, as to payment of
distributions and amounts upon the liquidation, dissolution or winding-up of the
Partnership, on a parity with the Series G Preferred Units, then such assets, or
the proceeds thereof, shall be distributed among the holders of Series G
Preferred Units and any such other Units or partnership interests in the
Partnership ratably in accordance with the respective amounts that would be
payable on such Series G Preferred Units and such other Units or partnership
interests in the Partnership if all amounts payable thereon were paid in full.
(i)    Written notice of such liquidation, dissolution or winding-up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series G Preferred Units at the respective

E-6



--------------------------------------------------------------------------------

 

addresses of such holders as the same shall appear on the transfer records of
the Partnership.
(j)    After payment of the full amount of liquidating distributions to which
they are entitled as provided in Section 6(a) of this Schedule E, the holders of
Series G Preferred Units shall have no right or claim to any of the remaining
assets of the Partnership.
(k)    For the purposes of this Section 6, none of (i) a consolidation or merger
of the Partnership with or into another entity, (ii) a merger of another entity
with or into the Partnership or (iii) a sale, lease or conveyance of all or
substantially all of the Partnership’s assets, properties or business shall be
deemed to be a liquidation, dissolution or winding-up of the Partnership (unless
all or substantially all of the proceeds thereof are distributed by the
Partnership, in which case a liquidation, dissolution or winding-up of the
Partnership shall be deemed to have occurred).
7.    Redemption.
(n)    Optional Redemption. Except with respect to a Special Optional Redemption
(as defined in Section 7(b) below) and a REIT Qualification Optional Redemption
(as defined in Section 7(c) below), the Partnership may not redeem the Series G
Preferred Units prior to February 13, 2018. On or after February 13, 2018, the
Partnership, at its option, upon giving the notice described in paragraph 7(d)
below, may redeem the Series G Preferred Units, in whole at any time or in part
from time to time, for cash, at a redemption price of $25.00 per Unit, plus all
accumulated and unpaid distributions (whether or not declared) to, but not
including, the date of redemption (such redemption, an “Optional Redemption”).
(o)    Special Optional Redemption.
(i)    Upon the occurrence of a Change of Control (as defined below), the
Partnership may, at its option, redeem the Series G Preferred Units, in whole or
in part within 120 days after the first date on which such Change of Control
occurred, for cash, at a redemption price of $25.00 per Unit, plus all
accumulated and unpaid distributions (whether or not declared) to, but not
including, the date of redemption (such redemption, a “Special Optional
Redemption”).
(ii)    A “Change of Control” occurs when, after the initial delivery of the
Series G Preferred Units, the following have occurred and are continuing:
(1)    the acquisition by any person, including any syndicate or group deemed to
be a “person” under Section 13(d)(3) of the Securities Exchange Act, of 1934, as
amended (the “Exchange Act”), of beneficial

E-7



--------------------------------------------------------------------------------

 

ownership (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, through a purchase, merger or other acquisition transaction or
series of purchases, mergers or other acquisition transactions of the Public
REIT’s stock entitling that person to exercise more than 50% of the total voting
power of the Public REIT’s stock entitled to vote generally in the election of
the Public REIT’s directors (except that such person will be deemed to have
beneficial ownership of all securities that such person has the right to
acquire, whether such right is currently exercisable or is exercisable only upon
the occurrence of a subsequent condition); and
(2)    following the closing of any transaction referred to in the immediately
preceding paragraph (1), neither the Public REIT nor the acquiring or surviving
entity has a class of common securities (or American Depositary Receipts
(“ADRs”) representing such securities) listed on the New York Stock Exchange
(“NYSE”), the NYSE MKT or the NASDAQ Stock Market (“NASDAQ”) or listed or quoted
on an exchange or quotation system that is a successor to the NYSE, the NYSE MKT
or NASDAQ.
(p)    REIT Qualification Optional Redemption. If the Public REIT is required to
redeem a holder’s Series A Preferred Stock to prevent a violation of the Stock
Ownership Limit (as defined in the Article XIV of the Public REIT’s certificate
of incorporation), then the Partnership may, at its option, redeem the Series G
Preferred Units of such holder, in the same amount as required by the Public
REIT to comply with the Stock Ownership Limit, for cash at a redemption price of
$25.00 per Unit, plus all accumulated and unpaid distributions (whether or not
declared), to, but not including, the date of redemption (such redemption, a
“REIT Qualification Optional Redemption”).
(q)    Redemption Procedures.
(i)    If the Partnership elects to redeem the Series G Preferred Units as
described above, the Partnership shall provide to each record holder of the
Series G Preferred Units a notice of redemption not fewer than 30 days nor more
than 60 days before the redemption date. The Partnership shall send the notice
to the address shown on the books and records of the Partnership. A failure to
give notice of redemption or any defect in the notice or in its provision shall
not affect the validity of the redemption of any Series G Preferred Units,
except as to the holder to whom notice was defective. Each notice shall state
the following:
(1) the redemption date;

E-8



--------------------------------------------------------------------------------

 

(2) the redemption price and accumulated and unpaid distributions payable on the
redemption date;
(3) the number of Units of Series G Preferred Units to be redeemed;
(4) the place or places where the certificates, if any, representing Units of
Series G Preferred Units are to be surrendered for payment of the redemption
price;
(5) procedures for surrendering non-certificated Units of Series G Preferred
Units for payment of the redemption price;
(6) that distributions on the Units of Series G Preferred Units to be redeemed
will cease to accrue and accumulate on such redemption date (unless the
Corporation defaults in payment of the redemption price and all accumulated and
unpaid dividends);
(7) that payment of the redemption price and any accumulated and unpaid
distributions will be made upon presentation and surrender of such Series G
Preferred Units;
(8) in the case of a Special Optional Redemption, that the Series G Preferred
Unit is being redeemed pursuant to the special optional redemption right in
connection with the occurrence of a Change of Control and a brief description of
the transaction or transactions constituting such Change of Control.
(ii)    If the Partnership redeems fewer than all of the Units of the Series G
Preferred Units, the Partnership shall determine the number of Units to be
redeemed. In such circumstances, the Units of the Series G Preferred Units to be
redeemed shall be selected pro rata or in another equitable manner determined by
the Partnership.
(iii)    If the Partnership has given a notice of redemption and has irrevocably
set aside sufficient funds for the redemption in trust for the benefit of the
holders of the Series G Preferred Units called for redemption, then from and
after the redemption date (unless the Partnership defaults in payment of the
redemption price and all accumulated and unpaid distributions), those Series G
Preferred Units shall be treated as no longer being outstanding, no further
distributions shall accrue or accumulate and all other rights of the holders of
those Units of Series G Preferred Units shall terminate. The holders of those
Series G Preferred Units shall retain their right to receive the redemption
price for their Units and any accumulated and unpaid distributions through, but
not including, the redemption date, without interest.
(iv)    If a redemption date falls after a distribution record date and prior to
the corresponding Distribution Payment Date, the holders of Series G Preferred
Units at the close of business on a distribution record date shall be entitled
to receive the distribution payable with respect to the Series G Preferred Units
on the corresponding

E-9



--------------------------------------------------------------------------------

 

payment date notwithstanding the redemption of the Series G Preferred Units
between such record date and the corresponding payment date or the default in
the payment of the distribution due. Except as provided above, the Partnership
will make no payment or allowance for unpaid distributions, whether or not in
arrears, on Series G Preferred Units to be redeemed.
(v)    Notwithstanding the foregoing, unless full cumulative distributions on
all Units of the Series G Preferred Units have been or contemporaneously are
declared and paid or declared and a sufficient sum set apart for payment for all
past distribution periods and the then current distributions period, the
Partnership may not:
(1)     redeem any Units of the Series G Preferred Units or any class or series
of partnership interests of the Partnership ranking junior to or on parity with
the Series G Preferred Units as to distribution rights or rights upon
liquidation, dissolution or winding up unless the Partnership simultaneously
redeems all Units of the Series G Preferred Units; or
(2)     purchase or otherwise acquire directly or indirectly any of the Series G
Preferred Units or any other partnership interests of the Partnership ranking
junior to or on parity with the Series G Preferred Units as to distribution
rights or rights upon liquidation, dissolution or winding up, except by exchange
for Units of partnership interests ranking junior to the Series G Preferred
Units as to dividend rights and rights upon liquidation, dissolution or winding
up;
provided, however, that the foregoing shall not prevent the redemption, purchase
or acquisition by the Partnership of any partnership interests of the
Partnership to the extent necessary to preserve the Partnership’s REIT status.
(r)    Notwithstanding the foregoing, if the Partnership has provided or
provides irrevocable notice of redemption with respect to the Series G Preferred
Units (whether pursuant to an Optional Redemption, REIT Qualification Optional
Redemption or Special Optional Redemption), the holders of Series G Preferred
Unit shall not have the conversion right described in subsection Section 8 below
with respect to the Series G Preferred Units called for redemption (unless the
Partnership defaults in the payment of the redemption price and accumulated and
unpaid distributions).
8.    Conversion Rights. Holders of Series G Preferred Units shall have the
right to convert all or a portion of such Units into Common Units, as follows:

E-10



--------------------------------------------------------------------------------

 

(a)    Upon the occurrence of a Change of Control, a holder of Series G
Preferred Units shall have the right (unless, prior to the Change of Control
Conversion Date (as defined in Section 8(e) below), the Partnership has provided
or provides irrevocable notice of its election to redeem the Series G Preferred
Units as described in Section 7 above, in which case such holder will only have
the right with respect to the Units of Series G Preferred Units not called for
redemption (unless the Partnership defaults in the payment of the redemption
price and accumulated and unpaid distributions in which case such holder will
again have a conversion right with respect to the Units of Series G Preferred
Units subject to such default in payment)) to convert any whole number of Series
G Preferred Units held by such holder (the “Change of Control Conversion Right”)
into Common Units. Each Series G Preferred Unit shall be convertible on the
Change of Control Conversion Date into the number of Common Units equal to the
lesser of (i) the quotient obtained by dividing (A) the product of (y) the
$25.00 per Unit liquidation preference amount, plus an amount equal to all
distributions (whether or not earned or declared) accrued and unpaid thereon to,
but not including, the Change of Control Conversion Date (unless the Change of
control Conversion Date is after a record date for a Series G Preferred Unit
distribution payment and prior to the corresponding Series G Preferred Unit
distribution payment date, in which case no additional amount for such
accumulated and unpaid distribution will be included in this sum) and (z) the
Conversion Factor (as then in effect and as defined in the Partnership
Agreement) by (B) the Common Stock Price (such quotient, the “Conversion Rate”);
or (ii) 2.4679 (the “Unit Cap”), subject to certain adjustments described below.
No fractional Common Units will be issued upon any conversion of Series G
Preferred Units. Instead, the number of Common Units to be issued upon each
conversion shall be rounded to the nearest whole number of Common Units.
(b)    The Unit Cap is subject to pro rata adjustments from time to time:
(i)    If the Partnership shall, after the date on which the Series G Preferred
Units are first issued, (i) pay or make a distribution of Common Units to
holders of partnership interests or Units, (ii) subdivide its outstanding Common
Units into a greater number of Units or distribute Common Units to the holders
thereof, (iii) combine its outstanding Common Units into a smaller number of
Units or (iv) issue any partnership interests or Units by reclassification of
its Common Units (each, an “Adjustment Event”), then upon such Adjustment Event,
the Unit Cap shall be adjusted. The adjusted Unit Cap shall be the product
obtained by multiplying (i) the Unit Cap in effect immediately prior to such
Adjustment Event by (ii) a fraction, the numerator of which is the number of
Common Units outstanding after giving effect to such Adjustment Event and the
denominator of which is the number of Common Units outstanding immediately prior
to such Adjustment Event. The

E-11



--------------------------------------------------------------------------------

 

adjustment provided by this Section 9(c) shall adjust the Unit Cap upon an
Adjustment Event so that the holder of any Series G Preferred Unit thereafter
surrendered for conversion shall be entitled to receive the number of Common
Units or other partnership interests or securities that such holder would have
owned or have been entitled to receive after the happening of any of the
Adjustment Events described above had such Series G Preferred Unit been
converted immediately prior to the record date in the case of a distribution or
the effective date in the case of a subdivision, combination or
reclassification.
(ii)    For the avoidance of doubt, subject to the immediately succeeding
sentence, the aggregate number of Common Units issuable in connection with the
exercise of the Change of Control Conversion Right shall not exceed 24,679,000
Common (the “Exchange Cap”). The Exchange Cap is subject to pro rata adjustments
for any Adjustment Event on the same basis as the corresponding adjustments to
the Unit Cap.
(c)    Within fifteen (15) days following the occurrence of a Change of Control,
the Partnership shall provide to the holders of the Series G Preferred Units a
notice of occurrence of the Change of Control the describes the resulting Change
of Control Conversion Right. This notice shall state the following:
(v)    the events constituting the Change of Control;
(vi)    the date of the Change of Control;
(vii)    the last date on which the holders of Series G Preferred Units may
exercise their Change of Control Conversion Right;
(viii)    the method and period for calculating the Common Stock Price;
(ix)    the Change of Control Date;
(x)    that if, prior to the Change of Control Conversion Date, the Partnership
has provided or provides irrevocable notice of the election to redeem all or any
portion of the Series G Preferred Units, holders will not be able to convert
Series G Preferred Units designated for redemption and such Units will be
redeemed on the related redemption date, even if such Units have already been
tendered for conversion pursuant to the Change of Control Conversion Right
(unless the Partnership defaults in payment of the redemption price and all
accumulated and unpaid dividends);
(xi)    the procedures that the holders of the Series G Preferred Units must
follow to exercise the Change of Control Conversion Right; and

E-12



--------------------------------------------------------------------------------

 

(xii)    the last date on which holders of Series G Preferred Units may withdraw
Units surrendered for conversion and the procedures such holders must follow to
effect such a withdrawal.
(d)    To exercise the Change of Control Conversion Right, the holders of the
Series G Preferred Units shall be required to deliver, on or before the close of
business on the Change of Control Conversion Date, a conversion notice to the
Partnership stating the relevant Change of Control Conversion Date, the number
of Units of Series G Preferred Units to be converted, and that the Series G
Preferred Units are to be converted pursuant to the applicable provisions of the
Series G Preferred Units.
(e)    The “Change of Control Conversion Date” is the date the Series G
Preferred Units are to be converted, which shall be a business day that is no
fewer than 20 days nor more than 35 days after the date on which the Partnership
provides the notice described above to the holders of the Series G Preferred
Units.
(f)    The “Common Stock Price” shall be (i) if the consideration to be received
in the Change of Control by the holders of the common stock of the Public REIT
is solely cash, the amount of cash consideration per share of common stock of
the Public REIT or (ii) if the consideration to be received in the Change of
Control by holders of common stock of the Public REIT is other than solely cash,
the average of the closing sale prices per share of common stock of the Public
REIT for the ten consecutive trading days immediately preceding, but not
including, the effective date of the Change of Control as reported on the
principal U.S. securities exchange on which the common stock of the Public REIT
is then traded.
(g)    Holders of Series G Preferred Units may withdraw any notice of exercise
of a Change of Control Conversion Right (in whole or in part) by a written
notice of withdrawal delivered to the Partnership prior to the close of business
on the business day prior to the Change of Control Conversion Date. The notice
must state the number of withdrawn Units of Series G Preferred Units and the
number of Units of Series G Preferred Units, if any, that remain subject to the
conversion notice.
(h)    Units of Series G Preferred Units as to which the Change of Control
Conversion Right has been properly exercised and for which the conversion notice
has not been properly withdrawn shall be converted into the Common Units in
accordance with the Change of Control Conversion Right on the Change of Control
Conversion Date, unless prior to the Change of Control Conversion Date the
Partnership has provided or provides notice of the election to redeem such
Series G Preferred Units pursuant to Section 7 above, in which case the holders
of Series G Preferred Units shall not have the conversion right with respect to
the Units of Series G Preferred Units so called for redemption (unless

E-13



--------------------------------------------------------------------------------

 

the Partnership defaults in the payment of the redemption price and accumulated
and unpaid dividends). If the Partnership elects to redeem Series G Preferred
Units that would otherwise be converted into the Common Units on a Change of
Control Conversion Date, such Series G Preferred Units shall not be so converted
and the holders of such Units shall be entitled to receive on the applicable
redemption date $25.00 per Unit, plus any accumulated and unpaid dividends
thereon to, but not including, the redemption date, in accordance with the
provisions of Section 7 above.
(i)    In connection with the exercise of any Change of Control Conversion
Right, the Partnership shall comply with all federal and state securities laws
and stock exchange rules in connection with any conversion of Series G Preferred
Units into Common Units or other property.







E-14



--------------------------------------------------------------------------------

 

SCHEDULE F
1.    Definitions. As used in this Schedule F, the following terms shall have
the meanings set forth below, unless the context otherwise requires:
“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Loan-to-Value Ratio as set forth below:
Pricing Level
Loan-to-Value Ratio
Applicable Margin for Base Rate Units
Applicable Margin for LIBOR Units
I
≤ 65%
1.50%
2.50%
II
> 65%
1.75%
2.75%



The Applicable Margin for each Base Rate Unit shall be determined by reference
to the Loan-to-Value Ratio in effect from time to time and the Applicable Margin
for each LIBOR Unit shall be determined by reference to the Loan-to-Value Ratio
in effect on the first day of such distribution period.
“Base Rate” shall mean, with respect to any day, a rate per annum equal to the
highest of (a) the Federal Funds Rate for such day plus ½ of 1% per annum, (b)
the Prime Rate for such day, and (c) the one-month LIBOR Rate plus 1% per annum.
Each change in any interest rate provided for herein based upon the Base Rate
resulting from a change in the Base Rate shall take effect at the time of such
change in the Base Rate.
“Base Rate Unit” shall mean Series H Preferred Units that generate monthly
distributions based upon the Base Rate.
“Default Rate” shall mean a rate per annum that is equal to the lesser of (a)
maximum nonusurious interest rate, if any, that at any time or from time to time
may be contracted for, taken, reserved, charged or received on the indebtedness
evidenced by the note issued by General Growth Properties, Inc., as borrower
under the Loan Agreement, under the laws of such state or states whose laws are
held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan, or (b) the applicable distribution rate with respect to
such Series H Preferred Unit plus 2%.
“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the first day of each month of each year, or, if not a business day, the next
succeeding business day.
“Distribution Period” means, with respect to any LIBOR Unit, a period of seven
(7) days, or one (1), two (2), three (3) or six (6) months, commencing on the
date such LIBOR Unit is issued, on the day such LIBOR Unit is converted from a
Base Rate Unit or on the last day of the immediately preceding Distribution
Period for such Unit and ending on the day which corresponds numerically to such
date seven (7) days, or one (1), two (2), three (3) or six (6) months
thereafter, as applicable, provided that (i) each Distribution Period of one
(1), two (2), three (3) or six (6) months that




--------------------------------------------------------------------------------

 

commences on the last business day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last business day of the appropriate subsequent calendar
month; (ii) each Distribution Period that would otherwise end on a day that is
not a business day shall end on the next succeeding business day, provided that
if the Maturity Date would otherwise fall on a day that is not a business day,
the Maturity Date shall be the immediately preceding business day; provided
further that, other than with respect to Distribution Periods of seven days, if
said next succeeding business day falls in a new calendar month, such
Distribution Period shall end on the immediately preceding business day;
(iii) unless the Distribution Period for a LIBOR Unit is seven (7) days, no
Libor Unit shall have a Distribution Period of less than one month and, if the
Distribution Period for any LIBOR Unit would otherwise be a shorter period, such
Unit shall bear interest at the Base Rate plus the Applicable Margin for Base
Rate Units; (iv) in no event shall any Distribution Period extend beyond the
Maturity Date; and (v) with respect to the Distribution Payment Date occurring
in May, 2013, the Distribution Period shall be the period commencing on April 26
and ending on May 1, 2013.
“Federal Funds Rate” means, for any day, an interest rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the business day
next succeeding such day, provided that (a) if such day is not a business day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding business day as so published on the next succeeding business
day, and (b) if no such rate is so published on such next succeeding business
day, the Federal Funds Rate for such day shall be the rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) representing the average of the
quotations at approximately 10:00 a.m. (New York City time) on such day on such
transactions received by U.S. Bank National Association from three Federal funds
brokers of recognized standing selected by U.S. Bank National Association in its
sole discretion.
“Prime Rate” means from time to time, the rate of interest established by U.S.
Bank National Association as its prime commercial lending rate.
“LIBOR Unit” shall mean Series H Preferred Units that generate monthly
distributions at the LIBOR Rate.
“LIBOR Rate” shall mean, with respect to any LIBOR Unit and a particular
Distribution Period, (i) for the first Distribution Period (i.e., ending May 1,
2013), 2.6875% per annum and (ii) for each Distribution Period thereafter, the
LIBOR rate taken from Reuters Screen LIBOR01 page or any successor thereto,
which shall be that LIBOR rate in effect two New York Banking Days prior to such
Distribution Period, adjusted for any reserve requirement and any subsequent
costs arising from a change in government regulation, such rate rounded up to
the nearest one-sixteenth percent; provided that the LIBOR Rate shall never be
less than zero. The term “New York Banking Day” means any date (other than a
Saturday or Sunday) on which commercial banks are open for business in New York,
New York.
“Loan Agreement” shall mean the Loan Agreement dated as of April 26, 2013 in the
principal sum of $1,500,000,000 by and among General Growth Properties, Inc., as
borrower, U.S. Bank National Association, as administrative agent, RBC Capital
Markets and U.S. Bank National

F-2



--------------------------------------------------------------------------------

 

Association, as joint lead arrangers and bookrunners, and those property
guarantors and lenders listed on the signature pages therein. The “Loan” shall
mean the loans to be made to General Growth Properties, Inc., as borrower, under
the Loan Agreement.
“Loan-to-Value Ratio” shall mean the ratio, as of a particular date, calculated
in accordance with the Loan Agreement.
“Maturity Date” shall mean April 26, 2016; provided, however, holders of Series
H Preferred Units may extend the Maturity Date for two (2) successive terms (the
“Extension Option”) of one (1) year each (each, an “Extension Period”) to (y)
April 26, 2017 if the first Extension Option is exercised and (z) April 26, 2018
if the second Extension Option is exercised.
2.    Designation and Number; Etc. The Series H Preferred Units have been
established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Fourth Amended and Restated
Agreement of Limited Partnership to the extent applicable). The authorized
number of Series H Preferred Units shall be 1,500,000. Notwithstanding anything
to the contrary contained herein, in the event of a conflict between the
provisions of this Schedule F and any other provision of the Fourth Amended and
Restated Agreement of Limited Partnership, the provisions of this Schedule F
shall control.
3.    Rank. The Series H Preferred Units shall, with respect to the payment of
distributions and the distribution of amounts upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, rank as follows:
(j)    senior to all classes or series of Common Units and to all Units the
terms of which provide that such Units shall rank junior to the Series H
Preferred Units;
(k)    on a parity with the Series B Preferred Units, Series D Preferred Units,
Series E Preferred Units, Series F Preferred Units, Series G Preferred Units and
each other series of Preferred Units issued by the Partnership which does not
provide by its express terms that it ranks junior or senior in right of payment
to the Series H Preferred Units with respect to payment of distributions or
amounts upon liquidation, dissolution or winding-up; and
(l)    junior to any class or series of Preferred Units issued by the
Partnership that ranks senior to the Series H Preferred Units.
4.    Voting. The Partnership shall not, without the affirmative vote or consent
of the holders of at least two-thirds of the outstanding Series H Preferred
Units voting separately as a class:

F-3



--------------------------------------------------------------------------------

 

(e)    authorize, create or increase the authorized or issued amount of any
class or series of partnership interests of the Partnership ranking senior to
the Series H Preferred Units with respect to the payment of distributions or
rights upon liquidation, dissolution or winding up of the Partnership, or
reclassify any authorized partnership interests into, or create, authorize or
issue any obligation or interest convertible into, exchangeable for or
evidencing the right to purchase, any such senior partnership interests; or
(f)    amend, alter or repeal the provisions of these Series H Preferred Units,
whether by merger, consolidation or otherwise, so as to materially and adversely
affect any right, preference, privilege or voting power of the Series H
Preferred Units or the holders thereof.
For purposes of this Section 4, each Series H Preferred Unit shall have one (1)
vote. Notwithstanding anything to the contrary contained herein, the foregoing
voting provisions shall not apply if, prior to the time when the act with
respect to which such vote would otherwise be required shall be effected, all
outstanding Series H Preferred Units shall have been redeemed. Except as
provided herein, the holders of Series H Preferred Units shall not have any
voting or consent rights or other rights to participate in the management of the
Partnership or to receive notices of meetings.
5.    Unit Type Conversions. The Series H Preferred Units are distinguished by
“Type.” The “Type” of Unit refers to whether such Unit is a Base Rate Unit or a
LIBOR Unit, each of which constitutes a Type of Series H Preferred Unit. The
holders of Series H Preferred Units shall have the right to convert Units of one
Type into Units of another Type at any time or from time to time. Unit holders
shall designate the Type of Series H Preferred Unit being acquired at the time
of issuance, and such Type shall continue unless such holder directs the
Partnership to convert such Type into another Type. Absent instructions from a
Unit holder to select the duration of any Distribution Period for any LIBOR
Unit, such Unit shall continue as a LIBOR Unit with a Distribution Period of one
(1) month on the last day of the then-current Distribution Period for such Unit
or, if outstanding as a Base Rate Unit, shall remain as a Base Rate Unit.
6.    Distributions.
(a)    Regular Distributions. Subject to the rights of the holders of Preferred
Units ranking senior to or on parity with the Series H Preferred Units, the
holders of Series H Preferred Units shall be entitled to receive on each
Distribution Payment Date, out of assets of the Partnership legally available
for the payment of the distributions, monthly cumulative cash distributions at
the following rates per annum on the $1,000 liquidation preference per Series H
Preferred Unit:

F-4



--------------------------------------------------------------------------------

 

(i)    during such periods as the Series H Preferred Units are Base Rate Units,
the Base Rate plus the Applicable Margin; and
(ii)    during such periods as the Series H Preferred Units are LIBOR Units, the
LIBOR Rate for such period plus the Applicable Margin.
Notwithstanding anything to the contrary contained herein, after the Maturity
Date and during any period when an Event of Default exists (as such term is
defined in the Loan Agreement), the holders of Series H Preferred Units shall be
entitled to receive on each Distribution Payment Date, cash distributions at the
applicable Default Rate on $1,000 liquidation preference per Unit and all
distributions thereon not paid when due. In addition to any distributions due
under this Section 6, the Partnership shall pay to holders of Series H Preferred
Units a late payment premium in the amount of two percent (2%) of any payments
of distributions made two days after the Distribution Payment Date.
(b)    Distributions on the Series H Preferred Units shall only be paid when, as
and if declared by the General Partner, however, distributions shall accumulate
whether or not so declared.
(c)    Distributions on the Series H Preferred Units shall accrue and be
cumulative from, and including, the date of original issuance and shall be
payable (when, as and if declared by the General Partner) monthly in arrears on
each Distribution Payment Date. The initial distribution on the Series H
Preferred Units, which shall be paid on May 1, 2013 if declared by the General
Partner, shall be for less than a full month and shall be in the amount of
$559,895.83 per Series H Preferred Unit. Distributions payable on the Series H
Preferred Units shall be computed on the basis of a year of 360 days and actual
days elapsed (including the first day but excluding the last day) occurring in
the period for which such Distribution is payable.
(d)    The Partnership shall pay distributions to holders of record at the close
of business on the applicable distribution record date. The record date for
distributions upon the Series H Preferred Units shall be the business day
immediately preceding the related Distribution Payment Date, or such other date
that the General Partner shall designate that is not more than 30 days prior to
the applicable Distribution Payment Date.
(e)    No distribution on the Series H Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership at such time
as and to the extent that the terms and provisions of any bona fide agreement of
the Partnership, including any agreement relating to bona fide indebtedness,
prohibits such declaration, payment or setting apart for payment or provides
that such declaration, payment or setting apart for payment would constitute a
breach thereof, or a default thereunder, or to the extent

F-5



--------------------------------------------------------------------------------

 

that such declaration of payment shall be restricted or prohibited by law (and
such failure to pay distributions on the Series H Preferred Units shall prohibit
other distributions by the Partnership as described in this Schedule F).
(f)    Distributions on the Series H Preferred Units shall accrue and
accumulate, however, whether the Partnership has earnings, whether there are
funds legally available for the payment of distributions and whether such
distributions are declared by the General Partner.
(g)    Except as provided in Section 6(h) of this Schedule F, so long as any
Series H Preferred Units are outstanding, (i) no cash or non-cash distributions
(other than in Common Units or other Units ranking junior to the Series H
Preferred Units as to payment of distributions and amounts upon liquidation,
dissolution or winding-up of the Partnership) shall be declared or paid or set
apart for payment upon the Common Units or any other class or series of
partnership interests in the Partnership or Units ranking, as to payment of
distributions or amounts distributable upon liquidation, dissolution or
winding-up of the Partnership, on a parity with or junior to the Series H
Preferred Units, for any period and (ii) no Common Units or other Units ranking
junior to or on a parity with the Series H Preferred Units as to payment of
distributions or amounts upon liquidation, dissolution or winding-up of the
Partnership shall be redeemed, purchased or otherwise acquired for any
consideration (or any monies be paid to or made available for a sinking fund for
the redemption of any such Units) by the Partnership (except by conversion into
or exchange for other Units ranking junior to the Series H Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership or by redemptions pursuant to any redemption rights
agreements) unless, in the case of either clause (i) or (ii), full cumulative
distributions have been or contemporaneously are declared and paid or declared
and a sum sufficient for the payment thereof set apart for such payment.
(h)    When distributions are not paid in full (or a sum sufficient for such
full payment is not set apart for such payment) upon the Series H Preferred
Units and any other partnership interests in the Partnership or Units ranking on
a parity as to payment of distributions with the Series H Preferred Units, all
distributions declared upon the Series H Preferred Units and any other
partnership interests in the Partnership or Units ranking on a parity as to
payment of distributions with the Series H Preferred Units shall be declared or
paid pro rata so that the amount of distributions declared per Unit of Series H
Preferred Units and such other partnership interests in the Partnership shall in
all cases bear to each other the same ratio that accrued and unpaid
distributions per Unit on the Series H Preferred Units and such other
partnership interests in the Partnership (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such Units do not have cumulative distributions) bear to each other.

F-6



--------------------------------------------------------------------------------

 

(i)    Any distribution payment made on Series H Preferred Units shall first be
credited against the earliest accumulated but unpaid distribution due with
respect to such Units that remains payable.
(j)    If, for any taxable year, the Partnership elects to designate as “capital
gain dividends” (as defined in Section 857 of the Internal Revenue Code of 1986,
as amended, or any successor revenue code or section) any portion of the total
distributions (as determined for Federal income tax purposes) paid or made
available for the year to holders of all partnership interests of the
Partnership (the “Capital Gains Amount”), then the portion of the Capital Gains
Amount that shall be allocable to holders of the Series H Preferred Units shall
be in the same portion that the total distributions paid or made available to
the holders of the Series H Preferred Units for the year bears to the total
distributions for the year made with respect to all partnership interests in the
Partnership.
(k)    Distributions with respect to the Series H Preferred Units are intended
to qualify as permitted distributions of cash that are not treated as a
disguised sale within the meaning of Treasury Regulation §1.707-4 and the
provisions of this Schedule F shall be construed and applied consistently with
such Treasury Regulations.
7.    Liquidation Preference.
(a)    In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common Units or any other partnership interests in the
Partnership or Units ranking junior to the Series H Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding-up of the
Partnership, the holders of the Series H Preferred Units shall, with respect to
each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership and subject to the rights of
the holders of any series of Preferred Units ranking senior to or on parity with
the Series H Preferred Units with respect to payment of amounts upon
liquidation, dissolution or winding-up of the Partnership, an amount equal to
$1,000.00 (or property having a fair market value as determined by the General
Partner valued at $1,000.00 per Series H Preferred Unit), plus an amount equal
to all distributions (whether or not earned or declared) accrued and unpaid
thereon to the date of final distribution (including all accumulated and unpaid
distributions).
(b)    If, upon any such voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, the assets of the Partnership, or proceeds
thereof, distributable among the holders of the Series H Preferred Units are
insufficient to pay in full the preferential amount aforesaid on the Series H
Preferred Units and liquidating payments on any other

F-7



--------------------------------------------------------------------------------

 

Units or partnership interests in the Partnership of any class or series
ranking, as to payment of distributions and amounts upon the liquidation,
dissolution or winding-up of the Partnership, on a parity with the Series H
Preferred Units, then such assets, or the proceeds thereof, shall be distributed
among the holders of Series H Preferred Units and any such other Units or
partnership interests in the Partnership ratably in accordance with the
respective amounts that would be payable on such Series H Preferred Units and
such other Units or partnership interests in the Partnership if all amounts
payable thereon were paid in full.
(c)    Written notice of such liquidation, dissolution or winding-up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series H Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.
(d)    After payment of the full amount of liquidating distributions to which
they are entitled as provided in Section 7(a) of this Schedule F, the holders of
Series H Preferred Units shall have no right or claim to any of the remaining
assets of the Partnership.
(e)    For the purposes of this Section 7, none of (i) a consolidation or merger
of the Partnership with or into another entity, (ii) a merger of another entity
with or into the Partnership or (iii) a sale, lease or conveyance of all or
substantially all of the Partnership’s assets, properties or business shall be
deemed to be a liquidation, dissolution or winding-up of the Partnership (unless
all or substantially all of the proceeds thereof are distributed by the
Partnership, in which case a liquidation, dissolution or winding-up of the
Partnership shall be deemed to have occurred).
8.    Redemption.
(j)    Mandatory Redemptions.
(i)    Extension Period Redemptions. On each Distribution Payment Date during
each Extension Period, the Partnership shall redeem a number of Series H
Preferred Units equal to the quotient obtained by dividing (y) the Extension
Period Redemption Payment by (z) the liquidation value of $1,000 per Series H
Preferred Unit. The Extension Period Redemption Payment shall be an amount
calculated by the Partnership equal to the constant monthly principal payments
required to fully amortize, over a term of thirty (30) years, the a loan in an
amount equal to the then outstanding principal amount of the Loan, assuming a
debt constant of 7.58%

F-8



--------------------------------------------------------------------------------

 

(calculated based on an annual interest rate of 6.5% and such thirty (30) year
amortization schedule).
(ii)    On the Maturity Date, the Partnership shall redeem the Series H
Preferred Units at a redemption price equal to the $1,000 liquidation value of
such Units, plus all accumulated and unpaid distributions.
(k)    Optional Redemption. The holders of the Series H Preferred Units shall
have the right to redeem the Series H Preferred Units, in whole or in part, for
cash, at a redemption price of the $1,000 liquidation value of such Units, plus
all accumulated and unpaid distributions and a redemption fee, which shall be an
amount equal to the applicable “Prepayment Premium” that would be payable
pursuant to the terms of the Loan Agreement in the event the Loan were repaid
prior to its maturity date.
9.    Purpose. The Series H Preferred Units are issued by the Partnership in
accordance with, and pursuant to, Section 4(d)(ii) of the Fourth Amended and
Restated Agreement of Limited Partnership of GGP Operating Partnership, LP, and
as a direct result of the Unit holders’ contribution of Loan proceeds to the
Partnership. Accordingly, the terms set forth on this Exhibit F are intended to
be equivalent to the terms of the Note issued by General Growth Properties,
Inc., as borrower, under the Loan Agreement. To the extent that the terms herein
do not provide such equivalency, whether through omission or otherwise, the
Partnership shall be authorized, notwithstanding any provision herein to the
contrary, to make such adjustments to the provisions of this Exhibit F and the
Series H Preferred Units.







F-9



--------------------------------------------------------------------------------

 

SCHEDULE G
1.    Definitions. As used in this Schedule G, the following terms shall have
the meanings set forth below, unless the context otherwise requires:
“Default Rate” shall mean a rate per annum that is equal to the lesser of (a)
maximum nonusurious interest rate, if any, that at any time or from time to time
may be contracted for, taken, reserved, charged or received on the indebtedness
evidenced by the note issued by General Growth Properties, Inc., as borrower
under the Loan Agreement, under the laws of such state or states whose laws are
held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan, or (b) the applicable distribution rate with respect to
such Series I Preferred Unit plus 2%.
“Distribution Payment Date” shall mean the first day of each month of each year,
or, if not a business day, the next succeeding business day (provided no
interest, additional distributions or other sums shall accrue or accumulate on
the amount so payable for the period from and after the Distribution Payment
Date to the next succeeding business day).
“LIBOR Rate” shall mean the LIBOR rate taken from Reuters Screen LIBOR01 page or
any successor thereto, which shall be that LIBOR rate in effect two New York
Banking Days prior to the first day of each calendar month, adjusted for any
reserve requirement and any subsequent costs arising from a change in government
regulation, such rate rounded up to the nearest one-sixteenth percent; provided
that the LIBOR Rate shall never be less than zero. The term “New York Banking
Day” means any date (other than a Saturday or Sunday) on which commercial banks
are open for business in New York, New York.
“Loan Agreement” shall mean the Loan Agreement dated as of September 5, 2013 in
the principal sum of $100,000,000 by and among General Growth Properties, Inc.,
as borrower, Columbia Mall L.L.C., as guarantor, and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as lead arranger and bookrunner. The “Loan” shall
mean the loans to be made to General Growth Properties, Inc., as borrower, under
the Loan Agreement.
“Maturity Date” shall mean September 5, 2018.
2.    Designation and Number; Etc. The Series I Preferred Units have been
established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Fourth Amended and Restated
Agreement of Limited Partnership to the extent applicable). The authorized
number of Series I Preferred Units shall be 100,000. Notwithstanding anything to
the contrary contained herein, in the event of a conflict between the provisions
of this Schedule G and any other provision of the Fourth Amended and Restated
Agreement of Limited Partnership, the provisions of this Schedule G shall
control.




--------------------------------------------------------------------------------

 

3.    Rank. The Series I Preferred Units shall, with respect to the payment of
distributions and the distribution of amounts upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, rank as follows:
(m)    senior to all classes or series of Common Units and to all Units the
terms of which provide that such Units shall rank junior to the Series I
Preferred Units;
(n)    on a parity with the Series B Preferred Units, Series D Preferred Units,
Series E Preferred Units, Series F Preferred Units, Series G Preferred Units,
Series H Preferred Units and each other series of Preferred Units issued by the
Partnership which does not provide by its express terms that it ranks junior or
senior in right of payment to the Series I Preferred Units with respect to
payment of distributions or amounts upon liquidation, dissolution or winding-up;
and
(o)    junior to any class or series of Preferred Units issued by the
Partnership that ranks senior to the Series I Preferred Units.
4.    Voting. The Partnership shall not, without the affirmative vote or consent
of the holders of at least two-thirds of the outstanding Series I Preferred
Units voting separately as a class:
(g)    authorize, create or increase the authorized or issued amount of any
class or series of partnership interests of the Partnership ranking senior to
the Series I Preferred Units with respect to the payment of distributions or
rights upon liquidation, dissolution or winding up of the Partnership, or
reclassify any authorized partnership interests into, or create, authorize or
issue any obligation or interest convertible into, exchangeable for or
evidencing the right to purchase, any such senior partnership interests; or
(h)    amend, alter or repeal the provisions of these Series I Preferred Units,
whether by merger, consolidation or otherwise, so as to materially and adversely
affect any right, preference, privilege or voting power of the Series I
Preferred Units or the holders thereof.
For purposes of this Section 4, each Series I Preferred Unit shall have one (1)
vote. Notwithstanding anything to the contrary contained herein, the foregoing
voting provisions shall not apply if, prior to the time when the act with
respect to which such vote would otherwise be required shall be effected, all
outstanding Series I Preferred Units shall have been redeemed. Except as
provided herein, the holders of Series I Preferred Units shall not have any
voting or consent rights or other rights to participate in the management of the
Partnership or to receive notices of meetings.

G-2



--------------------------------------------------------------------------------

 

5.    Distributions.
(a)    Regular Distributions. Subject to the rights of the holders of Preferred
Units ranking senior to or on parity with the Series I Preferred Units, the
holders of Series I Preferred Units shall be entitled to receive on each
Distribution Payment Date, out of assets of the Partnership legally available
for the payment of the distributions, monthly cumulative cash distributions at
the LIBOR Rate on the $1,000 liquidation preference per Series I Preferred Unit.
Notwithstanding anything to the contrary contained herein, after the Maturity
Date and during any period when an Event of Default exists (as such term is
defined in the Loan Agreement), the holders of Series I Preferred Units shall be
entitled to receive on each Distribution Payment Date, cash distributions at the
applicable Default Rate on $1,000 liquidation preference per Unit and all
distributions thereon not paid when due. In addition to any distributions due
under this Section 5, the Partnership shall pay to holders of Series I Preferred
Units a late payment premium in the amount of two percent (2%) of any payments
of distributions made two days after the Distribution Payment Date.
(b)    Distributions on the Series I Preferred Units shall only be paid when, as
and if declared by the General Partner, however, distributions shall accumulate
whether or not so declared.
(c)    Distributions on the Series I Preferred Units shall accrue and be
cumulative from, and including, the date of original issuance and shall be
payable (when, as and if declared by the General Partner) monthly in arrears on
each Distribution Payment Date. The initial distribution on the Series I
Preferred Units, which shall be paid on October 1, 2013 if declared by the
General Partner, shall be for less than a full month and shall be in the amount
of approximately $1.3961 per Series I Preferred Unit. Distributions payable on
the Series I Preferred Units shall be computed on the basis of a year of 360
days and actual days elapsed (including the first day but excluding the last
day) occurring in the period for which such Distribution is payable.
(d)    The Partnership shall pay distributions to holders of record at the close
of business on the applicable distribution record date. The record date for
distributions upon the Series I Preferred Units shall be the business day
immediately preceding the related Distribution Payment Date, or such other date
that the General Partner shall designate that is not more than 30 days prior to
the applicable Distribution Payment Date.
(e)    No distribution on the Series I Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership at such time
as and to the extent that the terms and provisions of any bona fide agreement of
the Partnership, including any agreement relating to bona fide indebtedness,
prohibits such declaration, payment or setting apart for payment or provides
that such declaration, payment or setting apart for payment

G-3



--------------------------------------------------------------------------------

 

would constitute a breach thereof, or a default thereunder, or to the extent
that such declaration of payment shall be restricted or prohibited by law (and
such failure to pay distributions on the Series I Preferred Units shall prohibit
other distributions by the Partnership as described in this Schedule G).
(f)    Distributions on the Series I Preferred Units shall accrue and
accumulate, however, whether the Partnership has earnings, whether there are
funds legally available for the payment of distributions and whether such
distributions are declared by the General Partner.
(g)    Except as provided in Section 5(h) of this Schedule G, so long as any
Series I Preferred Units are outstanding, (i) no cash or non-cash distributions
(other than in Common Units or other Units ranking junior to the Series I
Preferred Units as to payment of distributions and amounts upon liquidation,
dissolution or winding-up of the Partnership) shall be declared or paid or set
apart for payment upon the Common Units or any other class or series of
partnership interests in the Partnership or Units ranking, as to payment of
distributions or amounts distributable upon liquidation, dissolution or
winding-up of the Partnership, on a parity with or junior to the Series I
Preferred Units, for any period and (ii) no Common Units or other Units ranking
junior to or on a parity with the Series I Preferred Units as to payment of
distributions or amounts upon liquidation, dissolution or winding-up of the
Partnership shall be redeemed, purchased or otherwise acquired for any
consideration (or any monies be paid to or made available for a sinking fund for
the redemption of any such Units) by the Partnership (except by conversion into
or exchange for other Units ranking junior to the Series I Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership or by redemptions pursuant to any redemption rights
agreements) unless, in the case of either clause (i) or (ii), full cumulative
distributions have been or contemporaneously are declared and paid or declared
and a sum sufficient for the payment thereof set apart for such payment.
(h)    When distributions are not paid in full (or a sum sufficient for such
full payment is not set apart for such payment) upon the Series I Preferred
Units and any other partnership interests in the Partnership or Units ranking on
a parity as to payment of distributions with the Series I Preferred Units, all
distributions declared upon the Series I Preferred Units and any other
partnership interests in the Partnership or Units ranking on a parity as to
payment of distributions with the Series I Preferred Units shall be declared or
paid pro rata so that the amount of distributions declared per Unit of Series I
Preferred Units and such other partnership interests in the Partnership shall in
all cases bear to each other the same ratio that accrued and unpaid
distributions per Unit on the Series I Preferred Units and such other
partnership interests in the Partnership (which shall not include any

G-4



--------------------------------------------------------------------------------

 

accumulation in respect of unpaid distributions for prior distribution periods
if such Units do not have cumulative distributions) bear to each other.
(i)    Any distribution payment made on Series I Preferred Units shall first be
credited against the earliest accumulated but unpaid distribution due with
respect to such Units that remains payable.
(j)     If, for any taxable year, the Partnership elects to designate as
“capital gain dividends” (as defined in Section 857 of the Internal Revenue Code
of 1986, as amended, or any successor revenue code or section) any portion of
the total distributions (as determined for Federal income tax purposes) paid or
made available for the year to holders of all partnership interests of the
Partnership (the “Capital Gains Amount”), then the portion of the Capital Gains
Amount that shall be allocable to holders of the Series I Preferred Units shall
be in the same portion that the total distributions paid or made available to
the holders of the Series I Preferred Units for the year bears to the total
distributions for the year made with respect to all partnership interests in the
Partnership.
(k)    Distributions with respect to the Series I Preferred Units are intended
to qualify as permitted distributions of cash that are not treated as a
disguised sale within the meaning of Treasury Regulation §1.707-4 and the
provisions of this Schedule G shall be construed and applied consistently with
such Treasury Regulations.


6.    Liquidation Preference.
(a)    In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common Units or any other partnership interests in the
Partnership or Units ranking junior to the Series I Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding-up of the
Partnership, the holders of the Series I Preferred Units shall, with respect to
each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership and subject to the rights of
the holders of any series of Preferred Units ranking senior to or on parity with
the Series I Preferred Units with respect to payment of amounts upon
liquidation, dissolution or winding-up of the Partnership, an amount equal to
$1,000.00 (or property having a fair market value as determined by the General
Partner valued at $1,000.00 per Series I Preferred Unit), plus an amount equal
to all distributions (whether or not earned or declared) accrued and unpaid
thereon to the date of final distribution (including all accumulated and unpaid
distributions).

G-5



--------------------------------------------------------------------------------

 

(b)    If, upon any such voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, the assets of the Partnership, or proceeds
thereof, distributable among the holders of the Series I Preferred Units are
insufficient to pay in full the preferential amount aforesaid on the Series I
Preferred Units and liquidating payments on any other Units or partnership
interests in the Partnership of any class or series ranking, as to payment of
distributions and amounts upon the liquidation, dissolution or winding-up of the
Partnership, on a parity with the Series I Preferred Units, then such assets, or
the proceeds thereof, shall be distributed among the holders of Series I
Preferred Units and any such other Units or partnership interests in the
Partnership ratably in accordance with the respective amounts that would be
payable on such Series I Preferred Units and such other Units or partnership
interests in the Partnership if all amounts payable thereon were paid in full.
(c)    Written notice of such liquidation, dissolution or winding-up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series H Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.
(d)    After payment of the full amount of liquidating distributions to which
they are entitled as provided in Section 6(a) of this Schedule G, the holders of
Series I Preferred Units shall have no right or claim to any of the remaining
assets of the Partnership.
(e)    For the purposes of this Section 6, none of (i) a consolidation or merger
of the Partnership with or into another entity, (ii) a merger of another entity
with or into the Partnership or (iii) a sale, lease or conveyance of all or
substantially all of the Partnership’s assets, properties or business shall be
deemed to be a liquidation, dissolution or winding-up of the Partnership (unless
all or substantially all of the proceeds thereof are distributed by the
Partnership, in which case a liquidation, dissolution or winding-up of the
Partnership shall be deemed to have occurred).
7.    Redemption.
(s)    Mandatory Redemptions. On the Maturity Date, the Partnership shall redeem
the Series I Preferred Units at a redemption price equal to the $1,000
liquidation value of such Units, plus all accumulated and unpaid distributions.
(t)    Optional Redemption. At any time prior to the Maturity Date, the holders
of the Series I Preferred Units shall have the right to redeem the Series I
Preferred Units, in whole or in part, for cash, at a redemption price of the
$1,000 liquidation value of such Units, plus all accumulated and unpaid
distributions.

G-6



--------------------------------------------------------------------------------

 

8.    Purpose. The Series I Preferred Units are issued by the Partnership in
accordance with, and pursuant to, Section 4(d)(ii) of the Fourth Amended and
Restated Agreement of Limited Partnership of GGP Operating Partnership, LP, as
amended, and as a direct result of the Unit holders’ contribution of Loan
proceeds to the Partnership. Accordingly, the terms set forth on this Schedule G
are intended to be equivalent to the terms of the Note issued by General Growth
Properties, Inc., as borrower, under the Loan Agreement. To the extent that the
terms herein do not provide such equivalency, whether through omission or
otherwise, the Partnership shall be authorized, notwithstanding any provision
herein to the contrary, to make such adjustments to the provisions of this
Schedule G and the Series I Preferred Units.



G-7



--------------------------------------------------------------------------------

 

SCHEDULE H


1.1     Designation. A class of Partnership Units in the Partnership designated
as “LTIP Units” is hereby established. LTIP Units are intended to qualify as
“profits interests” in the Partnership. Two initial series of LTIP Units
designated as “AO LTIP Units” and “FV LTIP Units,” respectively, are hereby
established. The number of LTIP Units, AO LTIP Units and FV LTIP Units that may
be issued by the Partnership shall not be limited.


1.2     Vesting. LTIP Units may, in the sole discretion of the General Partner,
be issued subject to vesting, forfeiture and additional restrictions on transfer
pursuant to the terms of an award, vesting or other similar agreement (a
“Vesting Agreement”). The terms of any Vesting Agreement may be modified by the
General Partner from time to time in its sole discretion, subject to any
restrictions on amendment imposed by the relevant Vesting Agreement or by the
terms of any Stock Plan pursuant to which the LTIP Units are issued, if
applicable. LTIP Units that have vested and are no longer subject to forfeiture
under the terms of a Vesting Agreement are referred to as “Vested LTIP Units;”
all other LTIP Units are referred to as “Unvested LTIP Units.”


1.3     Forfeiture or Transfer of Unvested LTIP Units. Unless otherwise
specified in the relevant Vesting Agreement, upon the occurrence of any event
specified in a Vesting Agreement resulting in either the forfeiture of any LTIP
Units or the repurchase thereof by the Partnership at a specified purchase
price, then, upon the occurrence of the circumstances resulting in such
forfeiture or repurchase by the Partnership, the relevant LTIP Units shall
immediately, and without any further action, be treated as cancelled and no
longer outstanding for any purpose or as transferred to the Partnership. Unless
otherwise specified in the relevant Vesting Agreement, no consideration or other
payment shall be due with respect to any LTIP Units that have been forfeited,
other than any distributions declared with a record date prior to the effective
date of the forfeiture.


1.4     Legend. Any certificate evidencing an LTIP Unit shall bear an
appropriate legend indicating that additional terms, conditions and restrictions
on transfer, including without limitation provisions set forth in the Vesting
Agreement, apply to the LTIP Unit.


1.7.    Adjustments. If an LTIP Unit Adjustment Event (as defined below) occurs,
then the General Partner shall make a corresponding adjustment to the LTIP Units
to maintain the same correspondence between Common Units and LTIP Units as
existed prior to such LTIP Unit Adjustment Event. The following shall be “LTIP
Unit Adjustment Events:” (A) the Partnership makes a distribution on all
outstanding Common Units in Units, (B) the Partnership subdivides the
outstanding Common Units into a greater number of Units or combines the
outstanding Common Units into a smaller number of Units, or (C) the Partnership
issues any Units in exchange for its outstanding Common Units by way of a
reclassification or recapitalization. If more than one LTIP Unit Adjustment
Event occurs, the adjustment to the LTIP Units need be made only once using a
single formula that takes into account each and every LTIP Unit Adjustment Event
as if all LTIP Unit Adjustment Events occurred simultaneously. If the
Partnership takes an action affecting the Common Units other than actions
specifically described above as LTIP Unit Adjustment Events and in the opinion
of the General Partner such action would require an adjustment to the LTIP Units
to maintain the correspondence between Common Units and LTIP Units as it existed
prior to such




--------------------------------------------------------------------------------

 

action, the General Partner shall make such adjustment to the LTIP Units, to the
extent permitted by law and by the terms of any Vesting Agreement or plan
pursuant to which the LTIP Units have been issued, in such manner and at such
time as the General Partner, in its sole discretion, may determine to be
appropriate under the circumstances to maintain such correspondence. If an
adjustment is made to the LTIP Units as herein provided, the Partnership shall
promptly file in the books and records of the Partnership an officer’s
certificate setting forth such adjustment and a brief statement of the facts
requiring such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error. Promptly after filing such
certificate, the Partnership shall mail a notice to each holder of LTIP Units
setting forth the adjustment to his or her LTIP Units and the effective date of
such adjustment.


1.8     Right to Convert LTIP Units into Common Units.


(a)     A holder of LTIP Units shall have the right (the “LTIP Unit Conversion
Right”), at his or her option, at any time to convert all or a portion of his or
her Vested LTIP Units as follows:


(1)     an AO LTIP Unit that that has become a Vested LTIP Unit may be converted
into a number (or fraction thereof) of fully paid and non-assessable Common
Units, giving effect to all adjustments (if any) made pursuant to Section 1.7
equal to the AO LTIP Conversion Factor (as defined below); and


(2)     a FV LTIP Unit that that has become a Vested LTIP Unit may be converted
into a number (or fraction thereof) of fully paid and non-assessable Common
Units, giving effect to all adjustments (if any) made pursuant to Section 1.7
equal to the FV LTIP Conversion Factor (as defined below).


“AO LTIP Conversion Factor” shall mean the quotient of (i) the excess of the
Common Unit Economic Balance as of the date of conversion (assuming for this
purpose the Gross Asset Values of the Partnership’s assets are adjusted pursuant
to subsection (b) of the definition of Gross Asset Value as of the conversion
date) over the AO LTIP Unit Participation Threshold (as defined below) for such
Vested AO LTIP Unit, divided by (ii) the Common Unit Economic Balance as of the
date of conversion (assuming for this purpose the Gross Asset Values of the
Partnership’s assets are adjusted pursuant to subsection (b) of the definition
of Gross Asset Value as of the conversion date).


“AO LTIP Unit Participation Threshold” shall mean, for each AO LTIP Unit, the
amount specified as such in the relevant Vesting Agreement or other
documentation pursuant to which such AO LTIP Unit is granted. The AO LTIP Unit
Participation Threshold of an AO LTIP Unit is intended to be the Common Unit
Economic Balance as of the date of issuance of such AO LTIP Unit, assuming the
Gross Asset Values of the Partnership’s assets are adjusted pursuant to
subsection (b) of the definition of Gross Asset Value at such time.



H-2



--------------------------------------------------------------------------------

 

Holders of LTIP Units shall not have the right to convert Unvested LTIP Units
into Common Units until they become Vested LTIP Units; provided, however, that
when a holder of LTIP Units is notified of the expected occurrence of an event
that will cause his or her Unvested LTIP Units to become Vested LTIP Units, such
Person may give the Partnership an LTIP Unit Conversion Notice conditioned upon
and effective as of the time of vesting, and such LTIP Unit Conversion Notice,
unless subsequently revoked by the holder of the LTIP Units, shall be accepted
by the Partnership subject to such condition.


“FV LTIP Conversion Factor” shall mean the quotient of (i) the Economic Capital
Account Balance attributable to the FV LTIP Unit being converted as of the date
of conversion, divided by (ii) the Common Unit Economic Balance as of the date
of conversion, provided that if the Economic Capital Account Balance
attributable to an FV LTIP Unit has at any time reached an amount equal to the
Common Unit Economic Balance determined as of such time, the FV LTIP Conversion
Factor for such FV LTIP Unit shall never exceed one (1).


(b)     In order to exercise his or her LTIP Unit Conversion Right, a Holder of
LTIP Units shall deliver a notice (an “LTIP Unit Conversion Notice”) in the form
attached as Exhibit X hereto not less than 10 nor more than 60 days prior to a
date (the “LTIP Unit Conversion Date”) specified in such LTIP Unit Conversion
Notice. Each holder of LTIP Units covenants and agrees with the Partnership that
all Vested LTIP Units to be converted pursuant to this Section 1.8 shall be free
and clear of all liens.


1.9    Forced Conversion by the Partnership into Common Units.


(a)     The Partnership may cause Vested LTIP Units to be converted (a “LTIP
Unit Forced Conversion”) into Common Units as follows:


(1) at any time after the AO LTIP Unit Forced Conversion Date (as defined
below), an AO LTIP Unit that has become a Vested LTIP Unit may be converted by
the Partnership into a number (or fraction thereof) of fully paid and
non-assessable Common Units, giving effect to all adjustments (if any) made
pursuant to Section 1.7 equal to the AO LTIP Conversion Factor (as defined
above), subject to Section 1.12; and


(2) a FV LTIP Unit that that has become a Vested LTIP Unit and the Book-Up
Target of which is zero may be converted into a number (or fraction thereof) of
fully paid and non-assessable Common Units, giving effect to all adjustments (if
any) made pursuant to Section 1.7 equal to the FV LTIP Conversion Factor (as
defined above), subject to Section 1.12;


“AO LTIP Unit Forced Conversion Date” shall mean, for each AO LTIP Unit, the
date specified as such herein or in the relevant Vesting Agreement or other
documentation pursuant to which such AO LTIP Unit is granted.

H-3



--------------------------------------------------------------------------------

 



(b)    In order to exercise its right to cause an LTIP Unit Forced Conversion,
the Partnership shall deliver a notice (a “LTIP Unit Forced Conversion Notice”)
in the form attached as Exhibit Y hereto to the applicable Holder not less than
10 nor more than 60 days prior to the LTIP Unit Conversion Date specified in
such LTIP Unit Forced Conversion Notice. A Forced LTIP Unit Conversion Notice
shall be provided in the manner in which notices are generally to be provided in
accordance with the Partnership Agreement. Each holder of LTIP Units covenants
and agrees with the Partnership that all Vested LTIP Units to be converted
pursuant to this Section 1.9 shall be free and clear of all liens.


1.10     Conversion Procedures. Subject to any redemption of Common Units to be
received upon the conversion of Vested LTIP Units pursuant to Section 1.13, a
conversion of Vested LTIP Units for which the Holder thereof has given an LTIP
Unit Conversion Notice or for which the Partnership has given a LTIP Unit Forced
Conversion Notice shall occur automatically after the close of business on the
applicable LTIP Unit Conversion Date without any action on the part of such
Holder of LTIP Units, as of which time such Holder of LTIP Units shall be
credited on the books and records of the Partnership with the issuance as of the
opening of business on the next day of the number of Common Units issuable upon
such conversion. After the conversion of LTIP Units as aforesaid, the
Partnership shall deliver to such Holder of LTIP Units, upon his or her written
request, a certificate of the General Partner certifying the number of Common
Units and remaining LTIP Units, if any, held by such Person immediately after
such conversion.


1.11     Treatment of Capital Account. For purposes of making future allocations
under the Partnership Agreement, reference to a Partner’s portion of its
Economic Capital Account Balance attributable to his or her LTIP Units shall
exclude, after the date of conversion of any of its LTIP Units, the portion of
such Partner’s Economic Capital Account Balance attributable to the converted
LTIP Units.


1.12     Mandatory Conversion in Connection with a Capital Transaction.


(a)     If the Partnership, the General Partner or the Public REIT shall be a
party to any transaction (including without limitation a merger, consolidation,
unit exchange, self tender offer for all or substantially all Common Units or
other business combination or reorganization, or sale of all or substantially
all of the Partnership’s assets, but excluding any transaction which constitutes
an LTIP Unit Adjustment Event) as a result of which Common Units shall be
exchanged for or converted into the right, or the Holders of Common Units shall
otherwise be entitled, to receive cash, securities or other property or any
combination thereof (any such transaction being referred to herein as a “Capital
Transaction”), then the General Partner shall, immediately prior to the Capital
Transaction, exercise its right to cause an LTIP Unit Forced Conversion with
respect to the maximum number of LTIP Units then eligible for conversion, taking
into account any allocations that occur in connection with the

H-4



--------------------------------------------------------------------------------

 

Capital Transaction or that would occur in connection with the Capital
Transaction if the assets of the Partnership were sold at the Capital
Transaction price or, if applicable, at a value determined by the General
Partner in good faith using the value attributed to the Common Units in the
context of the Capital Transaction (in which case the LTIP Unit Conversion Date
shall be the effective date of the Capital Transaction and the conversion shall
occur immediately prior to the effectiveness of the Capital Transaction).


(b)     In anticipation of such LTIP Unit Forced Conversion and the consummation
of the Capital Transaction, the Partnership shall use commercially reasonable
efforts to cause each Holder of LTIP Units to be afforded the right to receive
in connection with such Capital Transaction in consideration for the Common
Units into which his or her LTIP Units will be converted the same kind and
amount of cash, securities and other property (or any combination thereof)
receivable upon the consummation of such Capital Transaction by a Holder of the
same number of Common Units, assuming such Holder of Common Units is not a
Person with which the Partnership consolidated or into which the Partnership
merged or which merged into the Partnership or to which such sale or transfer
was made, as the case may be (a “Constituent Person”), or an Affiliate of a
Constituent Person. In the event that Holders of Common Units have the
opportunity to elect the form or type of consideration to be received upon
consummation of the Capital Transaction, prior to such Capital Transaction the
General Partner shall give prompt written notice to each Holder of LTIP Units of
such election, and shall use commercially reasonable efforts to afford such
holders the right to elect, by written notice to the General Partner, the form
or type of consideration to be received upon conversion of each LTIP Unit held
by such Holder into Common Units in connection with such Capital Transaction. If
a Holder of LTIP Units fails to make such an election, such Holder (and any of
its transferees) shall receive upon conversion of each LTIP Unit held by him or
her (or by any of his or her transferees) the same kind and amount of
consideration that a Holder of a Common Unit would receive if such holder of
Common Units failed to make such an election.


(c)     Subject to the rights of the Partnership and the General Partner under
the relevant Vesting Agreement and the terms of any Stock Plan under which LTIP
Units are issued, the Partnership shall use commercially reasonable efforts to
(i) cause the terms of any Capital Transaction to be consistent with the
provisions of this Section 1.12, and (ii) in the event LTIP Units are not
converted into Common Units in connection with the Capital Transaction
(including pursuant to Section 1.12(a) above), but subject to the rights of the
General Partner and the Partnership set forth in Section 1.15(b)(ii) below to
the extent that they can act without the consent of Holders of LTIP Units, enter
into an agreement with the successor or purchasing entity, as the case may be,
for the benefit of those Holders of LTIP Units whose LTIP Units will not be
converted into Common Units in connection with the Capital Transaction that, to
the extent compatible with the interests of the Common Unitholders and the
shareholders of the Public REIT, (A) contains reasonable

H-5



--------------------------------------------------------------------------------

 

provisions designed to allow such Holders to subsequently convert their LTIP
Units, if and when eligible for conversion, into securities as comparable as
reasonably possible under the circumstances to the Common Units, and (B)
preserves as far as reasonably possible under the circumstances the
distribution, special allocation, conversion, and other rights of such Holders.


1.13     Redemption Right of LTIP Unit Limited Partners.


(a)     LTIP Units will not be redeemable at the option of the Partnership;
provided, however, that the foregoing shall not prohibit the Partnership (i)
from repurchasing LTIP Units from the Holder thereof if and to the extent that
such Holder agrees to sell such LTIP Units or (ii) from exercising the right to
cause a LTIP Unit Forced Conversion.


(b)     Except as otherwise set forth in the relevant Vesting Agreement or other
separate agreement entered into between the Partnership and a LTIP Unit Limited
Partner, and subject to the terms and conditions set forth herein or in the
Partnership Agreement, on or at any time after the applicable LTIP Unit
Conversion Date each LTIP Unit Limited Partner will have the right (the “LTIP
Unit Redemption Right”) to require the Partnership to redeem all or a portion of
the Common Units into which such LTIP Unit Limited Partner’s LTIP Units were
converted (such Common Units being hereafter referred to as “Tendered Units”) in
exchange for the Cash Amount (as defined below), unless the terms of this
Agreement, the relevant Vesting Agreement or other separate agreement entered
into between the Partnership and the LTIP Unit Limited Partner expressly provide
that such Common Units are not entitled to the LTIP Unit Redemption Right. The
term “Cash Amount” shall mean, with respect to Tendered Units, an amount of cash
equal to the product of (i) the Current Per Share Market Price as of the date on
which the Company receives the applicable LTIP Unit Redemption Notice (as
defined below) multiplied by (ii) the number of Tendered Units, and then divided
by (iii) the Conversion Factor. Any LTIP Unit Redemption Right shall be
exercised pursuant to a LTIP Unit Redemption Notice (as defined below) delivered
to the General Partner by the LTIP Unit Limited Partner who is exercising the
right (the “Tendering Partner”). Any Common Units redeemed by the Partnership
pursuant to this Section 1.13 shall be cancelled upon such redemption.


(c)     In order to exercise his or her LTIP Unit Redemption Right, a Tendering
Partner shall deliver a notice (an “LTIP Unit Redemption Notice”) in the form
attached as Exhibit Z hereto. Redemption and payment of the Cash Amount will
occur within 30 days after receipt by the General Partner of a LTIP Unit
Redemption Notice (the “Specified LTIP Unit Redemption Date”).


(d)     Notwithstanding the provisions of Section 1.13(c) above, if a holder of
LTIP Units has delivered to the General Partner a LTIP Unit Redemption Notice
then the Public REIT may, in its sole and absolute discretion, elect to assume
and satisfy the

H-6



--------------------------------------------------------------------------------

 

Partnership’s redemption obligation and acquire some or all of the Tendered
Units from the Tendering Partner in exchange for the REIT Shares Amount (as
defined below) and, if the Public REIT so elects, the Tendering Partner shall
sell such number of Tendered Units to the Public REIT in exchange for the REIT
Shares Amount. In such event, the Tendering Partner shall have no right to cause
the Partnership to redeem such Tendered Units for the Cash Amount. The term
“REIT Shares Amount” shall mean, with respect to Tendered Units as of a
particular date, a number of REIT Shares equal to the quotient of (x) the number
of Tendered Units divided by (y) the Conversion Factor in effect on such date
with respect to such Tendered Units. The Tendering Partner shall submit (i) such
information, certification or affidavit as the Public REIT may reasonably
require in connection with the application of any applicable ownership limit
with respect to REIT Shares to any such acquisition and (ii) such written
representations, investment letters, legal opinions or other instruments
necessary, in the Public REIT’s view, to effect compliance with the Securities
Act. The REIT Shares Amount, if applicable, shall be delivered as duly
authorized, validly issued, fully paid and nonassessable REIT Shares and free of
any pledge, lien, encumbrance or restriction, other than those provided in the
Charter, the Securities Act, relevant state securities or blue sky laws and any
applicable agreements with respect to such REIT Shares entered into by the
Tendering Partner. Notwithstanding any delay in such delivery (but subject to
Section 1.13(e)), the Tendering Partner shall be deemed the owner of such REIT
Shares for all purposes, including without limitation, rights to vote or
consent, and receive dividends, as of the Specified LTIP Unit Redemption Date.
In addition, the REIT Shares for which the Tendered Units might be exchanged
shall also bear all legends deemed necessary or appropriate by the Public REIT.
Neither any Tendering Partner whose Tendered Units are acquired by the Public
REIT pursuant to this Section 1.13(d), any Partner, any assignee or permitted
transferee nor any other interested Person shall have any right to require or
cause the Public REIT to register, qualify or list any REIT Shares owned or held
by such Person with the SEC, with any state securities commissioner, department
or agency, under the Securities Act or with any stock exchange, unless subject
to a separate written agreement pursuant to which the Public REIT has granted
registration or similar rights to any such Person.


(e)     Each Tendering Partner covenants and agrees with the General Partner
that all Tendered Units shall be delivered to the General Partner free and clear
of all liens, claims and encumbrances whatsoever and should any such liens,
claims and/or encumbrances exist or arise with respect to such Tendered Units,
the General Partner shall be under no obligation to acquire the same. Each
Tendering Partner further agrees that, in the event any state or local property
transfer tax is payable as a result of the transfer of its Tendered Units to the
General Partner (or its designee), such Tendering Partner shall assume and pay
such transfer tax.


(f)     Notwithstanding the provisions of Section 1.13(b), Section 1.13(c),
Section 1.13(d) or any other provision of the Partnership Agreement, a Limited
Partner (i) shall not be entitled to effect the LTIP Unit Redemption Right for
cash or in exchange

H-7



--------------------------------------------------------------------------------

 

for REIT Shares to the extent the ownership of or right to acquire REIT Shares
pursuant to such exchange by such Partner on the Specified Redemption Date could
cause such Partner or any other Person to violate any of the restrictions on
ownership and transfer of REIT Shares set forth in the Charter and (ii) shall
have no rights under this Agreement to acquire REIT Shares which would otherwise
be prohibited under the Charter. To the extent any attempted redemption or
exchange for REIT Shares would be in violation of this Section 1.13(f), it shall
be null and void ab initio and such Limited Partner shall not acquire any rights
or economic interest in the cash otherwise payable upon such redemption or the
REIT Shares otherwise issuable upon such exchange.


(g)     Notwithstanding anything herein to the contrary (but subject to Section
1.13(f)), with respect to any redemption or exchange for REIT Shares pursuant to
this Section 1.13: (i) without the consent of the General Partner otherwise,
each Tendering Partner may effect the Redemption Right only one time in each
fiscal quarter; (ii) without the consent of the General Partner otherwise, each
Tendering Partner may not effect the Redemption Right for fewer than 1,000
Common Units or, if the Tendering Partner holds fewer than 1,000 Common Units,
all of the Common Units held by such Tendering Partner; (iii) without the
consent of the General Partner otherwise, each Limited Partner may not effect
the Redemption Right during the period after the record date established in
accordance with the Partnership Agreement for the distribution of cash to Common
Unitholders with respect to a distribution and before the record date
established by the Public REIT for a distribution to its common stockholders of
some or all of its portion of such distribution; (iv) the consummation of any
redemption or exchange for REIT Shares shall be subject to the expiration or
termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended; and (v) each
Tendering Partner shall continue to own all Common Units subject to any
redemption or exchange for REIT Shares, and be treated as a Limited Partner with
respect to such Common Units for all purposes of this Agreement, until such
Common Units are either paid for by the Partnership pursuant to Section 1.13(b)
or transferred to the Public REIT and paid for by the issuance of the REIT
Shares, pursuant to Section 1.13(d) on the Specified Redemption Date. Until a
Specified Redemption Date, the Tendering Partner shall have no rights as a
stockholder of the Public REIT with respect to such Tendering Partner’s Common
Units.


(h)     Notwithstanding anything herein to the contrary (but subject to Section
1.8), a Holder of LTIP Units may deliver a LTIP Unit Redemption Notice relating
to Common Units that will be issued to such Holder upon conversion of LTIP Units
into Common Units pursuant to Section 1.8 in advance of the LTIP Unit Conversion
Date; provided, however, that the redemption of such Common Units by the
Partnership shall in no event take place until the LTIP Unit Conversion Date.
For clarity, it is noted that the objective of this Section 1.13(h) is to put a
holder of LTIP Units in a position where, if he or she so wishes, the Common
Units into which his or her Vested LTIP Units will be converted can be redeemed
by the Partnership

H-8



--------------------------------------------------------------------------------

 

simultaneously with such conversion, with the further consequence that, if the
Public REIT elects to assume the Partnership’s redemption obligation with
respect to such Common Units under Section 1.13(d) by delivering to such holder
REIT Shares rather than cash, then such holder can have such REIT Shares issued
to him or her simultaneously with the conversion of his or her Vested LTIP Units
into Common Units. The General Partner shall cooperate with a Holder of LTIP
Units to coordinate the timing of the different events described in the
foregoing sentence.


1.14     Voting Rights. Except as provided in Section 1.15, holders of LTIP
Units shall not have the right to vote on any matters submitted to a vote of the
Limited Partners.


1.15     Special Approval Rights. Holders of LTIP Units shall only (a) have
those voting rights required from time to time by non-waivable provisions of
Delaware law, if any, and (b) have the limited voting rights expressly set forth
in this Section 1.15. The General Partner and/or the Partnership shall not,
without the affirmative vote of Holders of more than 50% of the then outstanding
LTIP Units affected thereby, given in person or by proxy, either in writing or
at a meeting (voting separately as a class), take any action that would
materially and adversely alter, change, modify or amend, whether by merger,
consolidation or otherwise, the rights, powers or privileges of such LTIP Units,
subject to the following exceptions: (i) no separate consent of the Holders of
LTIP Units will be required if and to the extent that any such alteration,
change, modification or amendment would, in a ratable and proportional manner,
alter, change, modify or amend the rights, powers or privileges of the Common
Units; (ii) a merger, consolidation or other business combination or
reorganization of the Partnership, the General Partner, the Public REIT or any
of their Affiliates shall not be deemed to materially and adversely alter,
change, modify or amend the rights, powers or privileges of the LTIP Units so
long as either: (w) the LTIP Units that are then eligible for conversion are
converted into Common Units immediately prior to the effectiveness of the
transaction; or (x) the Holders of LTIP Units either will receive, or will have
the right to elect to receive, for each LTIP Unit an amount of cash, securities,
or other property equal to the amount of cash, securities or other property that
would be paid in respect of such LTIP Unit had it been converted into a number
of Common Units (or fraction of a Common Unit, as applicable under the terms of
such LTIP Units) immediately prior to the transaction, but only if it was
eligible to be so converted; (y) the LTIP Units remain outstanding with their
terms materially unchanged; or (z) if the Partnership is not the surviving
entity in such transaction, the LTIP Units are exchanged for a security of the
surviving entity with terms that are materially the same with respect to rights
to allocations, distributions, redemption, conversion and voting as the LTIP
Units; (iii) any creation or issuance of Partnership Units (whether ranking
junior to, on a parity with or senior to the LTIP Units in any respect), which
either (x) does not require the consent of the Holders of Common Units or (y) is
authorized by the Holders of Common Units shall not be deemed to materially and
adversely alter, change, modify or amend the rights, powers or privileges of the
LTIP Units; and (iv) any waiver by the Partnership of restrictions or
limitations applicable to any outstanding LTIP Units with respect to any holder
or holders thereof shall not be deemed to materially and adversely alter,
change, modify or amend the rights, powers or privileges of the LTIP Units with
respect to other holders. The foregoing voting provisions will not apply if, as
of or prior to the time when the action with respect to which such vote would
otherwise be required will be taken or be effective, all outstanding

H-9



--------------------------------------------------------------------------------

 

LTIP Units shall have been converted and/or redeemed, or provision is made for
such redemption and/or conversion to occur as of or prior to such time.


1.17     Limited Partners’ Rights to Transfer.


(a)     Subject to the terms of the relevant Vesting Agreement or other document
pursuant to which LTIP Units are granted, except in connection with the exercise
of a LTIP Unit Redemption Right pursuant to Section 1.13, a Limited Partner
(other than the Company) may not transfer all or any portion of his or her LTIP
Units without the prior written consent of the General Partner, which consent
may be given or withheld in the General Partner’s sole and absolute discretion.


(b)     If a holder of LTIP Units is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Limited Partner’s estate shall have all of the rights of a Limited Partner, but
not more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate and such power as the Incapacitated Limited
Partner possessed to transfer all or any part of his, her or its partnership
interest. “Incapacity” or “Incapacitated” means, (i) as to any LTIP Unit Limited
Partner who is an individual, death, total physical disability or entry by a
court of competent jurisdiction of an order adjudicating him or her incompetent
to manage his or her Person or estate; (ii) as to any Partner that is an estate,
the distribution by the fiduciary of the estate of its entire interest in the
Partnership; (iii) as to any trustee of a trust which is a LTIP Unit Limited
Partner, the termination of the trust (but not the substitution of a new
trustee) or (iv) as to any LTIP Unit Limited Partner, the bankruptcy of such
LTIP Unit Limited Partner.

H-10



--------------------------------------------------------------------------------

 

EXHIBIT X


Notice of Election by Partner to Convert LTIP Units into Common Units


The undersigned holder of LTIP Units hereby irrevocably elects to convert the
number of Vested LTIP Units in GGP Operating Partnership, LP (the “Partnership”)
set forth below into Common Units in accordance with the terms of the Fourth
Amended and Restated Agreement of Limited Partnership of the Partnership, as
amended.


The undersigned hereby represents, warrants, and certifies that the undersigned:
(a) has title to such LTIP Units, free and clear of the rights or interests of
any other Person other than the Partnership; (b) has the full right, power, and
authority to cause the conversion of such LTIP Units as provided herein; and (c)
has obtained the consent or approval of all persons or entities, if any, having
the right to consent or approve such conversion.


In accordance with the terms of the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership, as amended, the holder of LTIP Units
being converted is obligated, in the event any state or local property transfer
tax is payable as a result of such conversion, to assume and pay such transfer
tax.


Name of Holder:
 



Number of AO LTIP Units to be Converted:
Number of FV LTIP Units to be Converted:




 
(Signature of Holder: Sign Exact Name as Registered with Partnership)
 
 
(Street Address)
 
 
(City)
(State)
(Zip Code)


H-11



--------------------------------------------------------------------------------

 

EXHIBIT Y


Notice of Election by Partnership to Force Conversion of LTIP Units into Common
Units


GGP Operating Partnership, LP (the “Partnership”) hereby irrevocably elects to
cause the number of LTIP Units held by the holder of LTIP Units set forth below
to be converted into Common Units in accordance with the terms of the Fourth
Amended and Restated Agreement of Limited Partnership of the Partnership, as
amended.


To the extent that LTIP Units held by the holder are not free and clear of all
liens, claims and encumbrances, or should any such liens, claims and/or
encumbrances exist or arise with respect to such LTIP Units, the Common Units
into which such LTIP Units are converted shall continue to be subject thereto.


In accordance with the terms of the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership, as amended, the holder of LTIP Units
being converted is obligated, in the event any state or local property transfer
tax is payable as a result of such conversion, to assume and pay such transfer
tax.


Name of Holder:
 
 



Number of AO LTIP Units to be Converted:
Number of FV LTIP Units to be Converted:
Conversion Date:









































H-12



--------------------------------------------------------------------------------

 







EXHIBIT Z


Notice of Redemption


The undersigned Limited Partner hereby irrevocably (i) redeems Common Units in
GGP Operating Partnership, LP in accordance with the terms of the Fourth Amended
and Restated Agreement of Limited Partnership of the Partnership, as amended
(the “Agreement”), and the LTIP Unit Redemption Right referred to in Schedule H
thereof; (ii) surrenders such Common Units and all right, title and interest
therein; and (iii) directs that the Cash Amount or REIT Shares Amount (as
determined by the General Partner) deliverable upon exercise of the LTIP Unit
Redemption Right be delivered to the address specified below, and if REIT Shares
are to be delivered, such REIT Shares be registered or placed in the name(s) and
at the address(es) specified below.


The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has marketable and unencumbered title to such Common Units, free and clear
of the rights or interests of any other Person; (b) has the full right, power,
and authority to redeem and surrender such Common Units as provided herein; and
(c) has obtained the consent or approval of all Persons, if any, having the
right to consent or approve such redemption and surrender.


In accordance with the terms of the Agreement, the holder of LTIP Units being
redeemed is obligated, in the event any state or local property transfer tax is
payable as a result of such redemption, to assume and pay such transfer tax.


All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.


Dated:
 
 
 
 
Name of Limited Partner:
 
 
 
 
 
 



 
(Signature of Holder: Sign Exact Name as Registered with Partnership)
 
 
(Street Address)
 
 
(City)
(State)
(Zip Code)


H-13



--------------------------------------------------------------------------------

 

If REIT Shares are to be issued, issue to:


Name:
 
 



Please insert social security or tax ID number:



H-14



--------------------------------------------------------------------------------

 

[EXHIBIT A]
[List of Unit Holders]






--------------------------------------------------------------------------------

 



EXHIBIT B
Allocations
1.    Allocation of Net Income and Net Loss.
(a)    Net Income. Except as otherwise provided herein, Operating Income and
Liquidating Gain of the Partnership for each fiscal year or other applicable
period shall be allocated as follows:
1.    First, Operating Income and Liquidating Gain shall be allocated to the
General Partner to the extent the cumulative Operating Loss and Liquidating Loss
allocated to the General Partner under subparagraph (b)(5) below exceeds the
cumulative Operating Income and Liquidating Gain allocated to the General
Partner under this subparagraph (a)(1), provided that the allocation under this
subparagraph shall first be made out of Operating Income to the extent of
available Operating Income as of the time any allocation is being made, and
thereafter to the extent of any available Liquidating Gain as of such time;
2.     Second, Operating Income and Liquidating Gain shall be allocated to each
Partner in proportion to and to the extent of the amount by which the cumulative
Operating Loss and Liquidating Loss allocated to such Partner under subparagraph
(b)(4) exceeds the cumulative Operating Income and Liquidating Gain allocated to
such Partner under this subparagraph (a)(2), provided that the allocation under
this subparagraph shall first be made out of Operating Income to the extent of
available Operating Income as of the time any allocation is being made, and
thereafter to the extent of any available Liquidating Gain as of such time;
3.    Third, Operating Income and Liquidating Gain shall be allocated to the
General Partner until the cumulative Operating Income and Liquidating Gain
allocated to the General Partner equals the cumulative Operating Loss and
Liquidating Loss allocated to the General Partner under subparagraph (b)(3),
provided that the allocation under this subparagraph shall first be made out of
Operating Income to the extent of available Operating Income as of the time any
allocation is being made, and thereafter to the extent of any available
Liquidating Gain as of such time;
4.    Fourth, Operating Income shall be allocated to each holder of Preferred
Units other than the Series D Preferred Units to the extent of and in proportion
to the excess of (I) the cumulative amount of distributions made in respect of
such Preferred Units, reduced by in the case of the Series B Preferred Units the
cumulative Common Unit Reallocated Amounts, and increased by in the case of the
Series B Preferred Units the cumulative Series




--------------------------------------------------------------------------------

 

B Preferred Unit Reallocated Amounts, pursuant to the provisos below, over (II)
the cumulative amount of Operating Income allocated to each holder of Preferred
Units pursuant to this subparagraph (a)(4) and subparagraph (a)(6) for such
period and all prior periods reduced by the cumulative amount of Operating Loss
and Liquidating Loss allocated to such holder of Preferred Units pursuant to
subparagraph (b)(2) below for all prior periods; provided, however, that in the
event the cumulative Operating Income allocable to the holders of the Common
Units and holders of LTIP Units pursuant to this subparagraph (a)(4) and
subparagraph (a)(6) below for such period and all prior periods (before
application of this proviso for such period) exceeds the cumulative
distributions made to the holders of Common Units and holders of LTIP Units with
respect to such Units for such period and all prior periods, the Series B
Preferred Unit Reallocated Amount shall be reallocated pro rata to the holders
of Series B Preferred Units;
5.    (i) Liquidating Gains shall first be allocated to the Partners holding FV
LTIP Units until the Economic Capital Account Balances of such Partners, to the
extent attributable to their ownership of FV LTIP Units, are equal to (1) the
Common Unit Economic Balance, multiplied by (2) the number of their FV LTIP
Units (with respect to each Partner holding FV LTIP Units, the “Target
Balance”). For the avoidance of doubt, Liquidating Gains allocated with respect
to a FV LTIP Unit pursuant to this subparagraph shall reduce (but not below
zero) the Book-Up Target for such FV LTIP Unit. Any such allocations shall be
made among the holders of FV LTIP Units in proportion to the aggregate amounts
required to be allocated to each under this subparagraph (a)(5).


(ii) Liquidating Gain allocated to a Partner under this subparagraph will be
attributed to specific FV LTIP Units of such Partner for purposes of determining
(1) allocations under this Exhibit B, (2) the effect of the forfeiture or
conversion of specific LTIP Units on such Partner’s Capital Account and (3) the
ability of such Partner to convert specific LTIP Units into Common Units. Such
Liquidating Gain will generally be attributed in the following order: (1) first,
to Vested FV LTIP Units held for more than two years, (2) second, to Vested FV
LTIP Units held for two years or less, (3) third, to Unvested FV LTIP Units that
have remaining vesting conditions that only require continued employment or
service to the Company, the Partnership, the General Partner or an Affiliate of
either for a certain period of time (with such Liquidating Gains being
attributed in order of vesting from soonest vesting to latest vesting), and (4)
fourth, to other Unvested FV LTIP Units (with such Liquidating Gains being
attributed in order of issuance from earliest issued to latest issued). Within
each category, Liquidating Gain will be allocated seriatim (i.e., entirely to
the first unit in a set, then entirely to the next unit in the set, and so on,
until a full allocation is made to the last unit in the set) in the order of
smallest Book-Up Target to largest Book-Up Target.

EX B-2



--------------------------------------------------------------------------------

 



(iii) After giving effect to the special allocations set forth above, if, due to
distributions with respect to Common Units in which the FV LTIP Units do not
participate, forfeitures or otherwise, the Economic Capital Account Balance of
any Partner attributable to such Partner’s FV LTIP Units exceeds the Target
Balance, then Liquidating Losses shall be allocated to such Partner to eliminate
the disparity; provided, however, that if Liquidating Losses are insufficient to
completely eliminate all such disparities, such losses shall be allocated among
FV LTIP Units in a manner reasonably determined by the General Partner.


(iv) The parties agree that the intent of this subparagraph is (1) to the extent
possible to make the liquidation value associated with each FV LTIP Unit the
same as the liquidation value of a Common Unit, and (2) to allow conversion of a
FV LTIP Unit (assuming it is a Vested LTIP Unit) when sufficient Liquidating
Gains have been allocated to such FV LTIP Unit pursuant to clause (i) above or
Net Loss, Operating Loss and/or Liquidating Loss have been allocated to Common
Units under Section 1(b) subparagraph 1 or this Exhibit B so that either a FV
LTIP Unit’s initial Book-Up Target has been reduced to zero or the parity
described in subclause (1) above has been achieved. The General Partner shall be
permitted to interpret this Section and to amend this Agreement to the extent
necessary and consistent with this intention.


(v) If a Partner forfeits any FV LTIP Units to which Liquidating Gain has
previously been allocated under clause (i) above, (1) the portion of such
Partner’s Capital Account attributable to such Liquidating Gain allocated to
such forfeited LTIP Units will be re-allocated to that Partner’s remaining FV
LTIP Units that were outstanding on the date of the initial allocation of such
Liquidating Gain, using a methodology similar to that described in clause (ii)
above as reasonably determined by the General Partner, to the extent necessary
to cause such Partner’s Economic Capital Account Balance attributable to each
such FV LTIP Unit to equal the Common Unit Economic Balance and (2) such
Partner’s Capital Account will be reduced by the amount of any such Liquidating
Gain not re-allocated pursuant to the foregoing subclause (1) above. Any such
reductions in Capital Accounts pursuant to the foregoing subclause (2) shall be
reallocated to the Common Units and LTIP Units pro rata, provided that the
General Partner shall have the discretion to limit reallocations to LTIP Units
in any manner the General Partner reasonably determines is necessary to prevent
such LTIP Units from participating in Liquidating Gains realized prior to the
issuance of such LTIP Units; and


6.    Thereafter, Operating Income to the holders of Common Units, FV LTIP Units
and AO LTIP Units pro rata in accordance with their Percentage Interests and any
remaining Liquidating Gain after the special allocation provided in Section 1(a)
subparagraph 5 of this Exhibit B to the holders of Common Units, FV LTIP Units
and Eligible AO LTIP Units in proportion to the Common Units, FV LTIP Units and
Eligible AO LTIP Units held by such

EX B-3



--------------------------------------------------------------------------------

 

Partners; provided however that: (i) in the event the cumulative distributions
made to the holders of Common Units and LTIP Units with respect to such Units
for such period and all prior periods exceed the cumulative Operating Income
allocable to the holders of the Common Units and LTIP Units pursuant to
subparagraph (a)(4) and this subparagraph (a)(6) for such period and all prior
periods (before application of this proviso for such period), the Common Unit
Reallocated Amount shall be reallocated to the holders of Common Units, FV LTIP
Units and AO LTIP Units in accordance with their Percentage Interests; and (ii)
Liquidating Gain allocable in respect of an Eligible AO LTIP Unit pursuant to
this paragraph 6 shall not exceed the Eligible AO LTIP Units share of
Liquidating Gain in excess of the amount necessary to cause the Common Unit
Economic Balance to equal the Common Unit Economic Balance as of the date of
issuance of the Eligible AO LTIP Unit, as adjusted for any LTIP Unit Adjustment
Events.


The term “Common Unit Reallocated Amount” shall mean an amount equal to the
difference between (I) the amount of Operating Income allocable to the Series B
Preferred Units pursuant to subparagraph (a)(4) with respect to such fiscal year
or other period, and (II) the product obtained by multiplying (A) the Percentage
Interest represented by the Series B Preferred Units determined as if the Series
B Preferred Units had been converted into Common Units, and (B) the sum of (i)
the Operating Income allocable to the Series B Preferred Units pursuant to
subparagraph (a)(4) with respect to such fiscal year or other period and (ii)
the Operating Income allocable to the Common Units and LTIP Units pursuant to
subparagraph (a)(6) with respect to such fiscal year or other period. For
purposes of clarity, amounts specially allocated in respect of LTIP Units
pursuant to Section 2(g) shall not be taken into account in clause (II)(B)(ii)
of this definition. The Common Unit Reallocated Amount shall be calculated based
on the amounts of Operating Income allocable under subparagraphs (a)(4) and
(a)(6) prior to the application of the provisos contained in such subparagraphs
with respect to such fiscal year or other period.
The term “Series B Preferred Unit Reallocated Amount” shall mean the difference
between (I) the amount of Operating Income allocable to the Common Units and
LTIP Units pursuant to subparagraph (a)(6) with respect to such fiscal year or
other period, and (II) the product obtained by multiplying (A) the Percentage
Interest represented by the Common Units (exclusive of the Common Units issuable
in respect of the deemed conversion of the Series B Preferred Units as
contemplated herein) and LTIP Units determined as if the Series B Preferred
Units had been converted into Common Units, and (B) the sum of (i) Operating
Income allocable to the Series B Preferred Units pursuant to subparagraph (a)(4)
with respect to such fiscal year or other period and (ii) the Operating Income
allocable to the Common Units and LTIP Units pursuant to this subparagraph
(a)(6) with respect to such fiscal year or other period; provided, however, that
to the extent the allocation of the Series B Preferred Unit Reallocated Amount
to the holders of Series B Preferred Units would cause such holders on a
cumulative basis to have been allocated Operating Income in excess of
distributions, the Series B Preferred Unit Reallocated Amount shall be reduced
by such excess. For

EX B-4



--------------------------------------------------------------------------------

 

purposes of clarity, amounts specially allocated in respect of LTIP Units
pursuant to Section 2(g) of this Exhibit B shall not be taken into account in
clauses (I) and (II)(B) of this definition. The Series B Preferred Unit
Reallocated Amount shall be calculated based on the amounts of Operating Income
allocable pursuant to subparagraphs (a)(4) and (a)(6) prior to the application
of the provisos contained in such subparagraphs with respect to such fiscal year
or other period.


It is the intention of the parties that the application of subparagraphs (a)(4)
and (a)(6) above will result in corresponding return of capital distributions
(per Unit) to the Series B Preferred Units (on an as-converted basis) and Common
Units and LTIP Units (based on their respective Percentage Interests) on a
cumulative basis and shall be applied and interpreted consistently therewith.
In allocating Net Income for each fiscal year or period, for all purposes of
this Section 1(a) (including for purposes of determining the “Percentage
Interests” of the holders of both the Common Units and the Series D Preferred
Units), the holders of the Series D Preferred Units shall be treated as though
they held that number of Common Units into which their Series D Preferred Units
were convertible, as determined from time to time during such fiscal year or
period.
(b)    Net Loss. Except as otherwise provided herein, Operating Loss and
Liquidating Loss of the Partnership for each fiscal year or other applicable
period shall be allocated as follows:
1.    Subject to the prior application of Section 1(a)(5)(iii), first, Operating
Loss shall be allocated to the holders of Common Units, Eligible FV LTIP Units
and AO LTIP Units in proportion to their respective Percentage Interests, and
Liquidating Loss shall be allocated to the holders of Common Units, Eligible FV
LTIP Units and AO LTIP Units in proportion to the Common Units, Eligible FV LTIP
Units and AO LTIP Units held by such Partners; provided that the Net Loss
allocated in respect of a Common Unit, FV LTIP Unit or AO LTIP Unit pursuant to
this Section 1(b)(1) shall not exceed the maximum amount of Net Loss that could
be allocated in respect of such Unit without causing a holder of such Unit to
have an Adjusted Capital Account Deficit determined as if the holder held only
that Unit (and excluding for this purpose any increase in such Adjusted Capital
Account Deficit for a holder’s actual obligation to fund a deficit Capital
Account balance, including the obligation of an Obligated Partner to fund a
deficit Capital Account balance pursuant to Section 7.8 hereof and also
excluding for this purpose the balance of such holder’s Capital Account
attributable to such holder’s Preferred Units, if any), provided further that
(A) in the event the first proviso of this subparagraph 1 applies to limit an
allocation of Net Loss in respect of an LTIP Unit, the Net Loss allocable to the
LTIP Unit shall first be made out of Operating Loss to the extent the cumulative
Operating Income in excess of cumulative Operating Loss allocated to that LTIP
Unit exceeds cumulative distributions in respect of that LTIP Unit, and any
remaining allocation of Net Loss to that LTIP Unit shall be made proportionately
out of Operating Loss and Liquidating Loss, and (B) in the event the first
proviso of this subparagraph 1 applies to limit an allocation of Net Loss in
respect of a Common Unit, the Net Loss allocable to the Common Unit shall be
made proportionately

EX B-5



--------------------------------------------------------------------------------

 

out of Operating Loss and Liquidating Loss remaining after the allocation of Net
Loss in respect of LTIP Units as provided in clause (A);


2.    Second, Operating Loss and Liquidating Loss shall be allocated
proportionately to the holders of Preferred Units in proportion to each such
holder’s Capital Account balance in such Preferred Units, provided that the
aggregate Operating Loss and Liquidating Loss allocated to a holder of Preferred
Units pursuant to this Section (b)(2) shall not exceed the maximum amount of
aggregate Operating Loss and Liquidating Loss that can be allocated without
causing any holder of Preferred Units to have an Adjusted Capital Account
Deficit (excluding for this purpose any increase to such Adjusted Capital
Account Deficit for a holder’s actual obligation to fund a deficit Capital
Account balance, including the obligation of an Obligated Partner to fund a
deficit Capital Account Balance pursuant to Section 7.8 hereof);


3.    Third, Operating Loss and Liquidating Loss shall be allocated
proportionately to the General Partner, until the General Partner’s Adjusted
Capital Account Deficit (excluding for this purpose any increase to such
Adjusted Capital Account Deficit for the obligation of the General Partner to
actually fund a deficit Capital Account balance, including any deemed obligation
pursuant to Regulation Section 1.704-1(b)(2)(ii)(c)) equals the excess of (i)
the amount of Recourse Liabilities over (ii) the Aggregate Protected Amount;


4.     Fourth, Operating Loss and Liquidating Loss shall be allocated
proportionately to the Obligated Partners, in proportion to their respective
Protected Amounts, until such time as the Obligated Partners have been allocated
an aggregate amount of Operating Loss and Liquidating Loss pursuant to this
subparagraph (b)(4) equal to the Aggregate Protected Amount; and


5.    Thereafter, Operating Loss and Liquidating Loss shall be allocated
proportionately to the General Partner.


2.    Special Allocations.
Notwithstanding any provisions of paragraph 1 of this Exhibit B, the following
special allocations shall be made in the following order:
(i)    Minimum Gain Chargeback (Nonrecourse Liabilities). If there is a net
decrease in Partnership Minimum Gain for any Partnership fiscal year (except as
a result of conversion or refinancing of Partnership indebtedness, certain
capital contributions or revaluation of the Partnership property as further
outlined in Regulation Sections 1.704-2(d)(4), (f)(2) or (f)(3)), each Partner
shall be specially allocated items of Partnership income and gain for such year
(and, if necessary, subsequent years) in an amount equal to that Partner’s share
of the net decrease in Partnership Minimum Gain. The items to be so allocated
shall be determined in accordance with Regulation Section 1.704-2(f). This
paragraph (a) is intended to comply with the minimum gain

EX B-6



--------------------------------------------------------------------------------

 

chargeback requirement in said section of the Regulations and shall be
interpreted consistently therewith. Allocations pursuant to this paragraph (a)
shall be made in proportion to the respective amounts required to be allocated
to each Partner pursuant hereto.
(j)    Minimum Gain Attributable to Partner Nonrecourse Debt. If there is a net
decrease in Minimum Gain Attributable to Partner Nonrecourse Debt during any
fiscal year (other than due to the conversion, refinancing or other change in
the debt instrument causing it to become partially or wholly nonrecourse,
certain capital contributions, or certain revaluations of Partnership property
as further outlined in Regulation Section 1.704-2(i)(4)), each Partner shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to that Partner’s share of the
net decrease in the Minimum Gain Attributable to Partner Nonrecourse Debt. The
items to be so allocated shall be determined in accordance with Regulation
Section 1.704-2(i)(4) and (j)(2). This paragraph (b) is intended to comply with
the minimum gain chargeback requirement with respect to Partner Nonrecourse Debt
contained in said section of the Regulations and shall be interpreted
consistently therewith. Allocations pursuant to this paragraph (b) shall be made
in proportion to the respective amounts required to be allocated to each Partner
pursuant hereto.
(k)    Qualified Income Offset. In the event a Limited Partner unexpectedly
receives any adjustments, allocations or distributions described in Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), and such Limited Partner has an
Adjusted Capital Account Deficit, items of Partnership income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate the Adjusted Capital Account Deficit as quickly as possible. This
paragraph (c) is intended to constitute a “qualified income offset” under
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
(l)    Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
fiscal year or other applicable period shall be specially allocated to the
Partner that bears the economic risk of loss for the debt (i.e., the Partner
Nonrecourse Debt) in respect of which such Partner Nonrecourse Deductions are
attributable (as determined under Regulation Section 1.704-2(b)(4) and (i)(1)).
(m)    Allocations With Respect to Preferred Unit Redemptions. After giving
effect to the special allocations set forth above, Net Income of the Partnership
shall be allocated to the holders of Preferred Units, at the time of redemption
of such Preferred Units (other than in the case of a redemption occurring
pursuant to a final liquidation of the Partnership), in an amount equal to the
portion of any redemption distribution that exceeds the Liquidation Preference
Amount (other than any accrued but unpaid distribution thereon) per Preferred
Unit established for such Preferred Unit in the applicable Preferred Unit
designation. The character of the items of Net Income allocated to the holders
of Preferred Units pursuant to this subparagraph (e) shall proportionately
reflect the

EX B-7



--------------------------------------------------------------------------------

 

relative amounts of the items of Partnership income and gain as determined for
federal income tax purposes under Section 703(a) of the Code.
(n)    Tax Treatment of Conversion of Preferred Units. Upon conversion of a
Preferred Unit(s) into Common Unit(s), the Company will specially allocate to
the converting Partner any Net Income or Net Loss attributable to an adjustment
of Gross Asset Values under subparagraph (b) of the definition of “Gross Asset
Value” until the portion of such Partner’s Capital Account attributable to each
Common Unit received upon conversion equals the Capital Account attributable to
a Common Unit at the time of conversion. To the extent that such allocation is
insufficient to bring the portion of the Capital Account attributable to each
Common Unit received upon conversion by the converting Partner to the Capital
Account attributable to a Common Unit at the time of conversion, a portion of
the Capital Account of the non-converting Partners will be shifted, pro rata in
accordance with their relative Capital Account balances, to the converted
Partner and such transaction shall be treated by the Partnership and the
Converting Partner as a transaction defined in Section 721 of the Code.
(g)     Special Allocation to LTIP Units. Items of gross income of the
Partnership shall be specially allocated to a Partner in an amount necessary to
eliminate any Adjusted Capital Account Deficit attributable to an LTIP Unit of
such Partner. Any such allocations shall be made first from items of income
constituting Operating Income or Operating Loss, and only thereafter from items
of income constituting Liquidating Gains or Liquidating Losses. For purposes of
determining the amount of gross income that must be specially allocated under
this Section, the Partnership shall initially allocate all items amongst the
Partners in accordance with the provisions of this Agreement, and only if a
Partner has an Adjusted Capital Account Deficit after such initial allocation
shall a special allocation be made pursuant to this Section and only in an
amount equal to the excess gross income allocation needed to eliminate such
Adjusted Capital Account Deficit taking into account the remaining Net Income
that will be allocated to such Partner after applying the other provisions of
this Exhibit B.
(h)    Special Allocation upon Conversion of FV LTIP Units or AO LTIP Units.
After a Partner’s conversion of an AO LTIP Unit into a fraction of a Common
Unit, the Partnership will specially allocate Liquidating Gain and Liquidating
Loss to the Partners until and in a manner that causes, as promptly as
practicable, the portion of the Economic Capital Account Balance of the Partner
converting the AO LTIP Unit that is attributable to the fraction of a Common
Unit received upon the conversion to equal the Common Unit Economic Balance
multiplied by a fraction equal to the fraction of the Common Unit issued in the
conversion. After the conversion of an FV LTIP Unit into a Common Unit (or
fraction thereof), the

EX B-8



--------------------------------------------------------------------------------

 

Partnership will specially allocate Liquidating Gain and Liquidating Loss to the
Partners until and in a manner that causes, as promptly as practicable, the
portion of such Partner’s Economic Capital Account Balance attributable to the
Common Unit (or fraction thereof) received upon conversion to equal the Common
Unit Economic Balance (or in the case where a fractional Common Unit is received
on conversion, the Common Unit Economic Balance multiplied by a fraction equal
to the fraction of the Common Unit issued in the conversion).
(i)    Curative Allocations. The Regulatory Allocations shall be taken into
account in allocating other items of income, gain, loss, and deduction among the
Partners so that, to the extent possible, the cumulative net amount of
allocations of Partnership items under paragraphs 1 and 2 of this Exhibit B
shall be equal to the net amount that would have been allocated to each Partner
if the Regulatory Allocations had not occurred. This subparagraph (i) is
intended to minimize to the extent possible and to the extent necessary any
economic distortions which may result from application of the Regulatory
Allocations and shall be interpreted in a manner consistent therewith. For
purposes hereof, “Regulatory Allocations” shall mean the allocations provided
under subparagraphs 2(a) through (d).
3.    Tax Allocations.
(a)    Generally. Subject to paragraphs (b) and (c) hereof, items of income,
gain, loss, deduction and credit to be allocated for income tax purposes
(collectively, “Tax Items”) shall be allocated among the Partners on the same
basis as their respective book items.
(b)    Sections 1245/1250 Recapture. If any portion of gain from the sale of
property is treated as gain which is ordinary income by virtue of the
application of Code Sections 1245 or 1250 (“Affected Gain”), then (A) such
Affected Gain shall be allocated among the Partners in the same proportion that
the depreciation and amortization deductions giving rise to the Affected Gain
were allocated and (B) other Tax Items of gain of the same character that would
have been recognized, but for the application of Code Sections 1245 and/or 1250,
shall be allocated away from those Partners who are allocated Affected Gain
pursuant to Clause (A) so that, to the extent possible, the other Partners are
allocated the same amount, and type, of capital gain that would have been
allocated to them had Code Sections 1245 and/or 1250 not applied. For purposes
hereof, in order to determine the proportionate allocations of depreciation and
amortization deductions for each fiscal year or other applicable period, such
deductions shall be deemed allocated on the same basis as Net Income and Net
Loss for such respective period.

EX B-9



--------------------------------------------------------------------------------

 

(c)    Allocations Respecting Section 704(c) and Revaluations; Curative
Allocations Resulting from the Ceiling Rule. Notwithstanding paragraph (b)
hereof, Tax Items with respect to Partnership property that is subject to Code
Section 704(c) and/or Regulation Section 1.704-1(b)(2)(iv)(f) (collectively
“Section 704(c) Tax Items”) shall be allocated in accordance with said Code
section and/or Regulation Section 1.704-1(b)(4)(i), as the case may be. The
allocation of Tax Items shall be in accordance with the “traditional method” set
forth in Treas. Reg. §1.704-3(b)(1), unless otherwise determined by the General
Partner, and shall be subject to the ceiling rule stated in Regulation Section
1.704-3(b)(1). The General Partner is authorized to specially allocate Tax Items
(other than Section 704(c) Tax Items) to cure for the effect of the ceiling
rule. The intent of this Section 3(c) is that each Partner who contributed to
the capital of the Partnership a partnership interest in an existing Property
Partnership will bear, through reduced allocations of depreciation and increased
allocations of gain or other items, the tax detriments associated with any
precontribution gain and this Section 3(c) shall be interpreted consistently
with such intent.
4.    Allocations Upon Final Liquidation.
With respect to the fiscal year in which the final liquidation of the
Partnership occurs in accordance with Section 7.2 of the Agreement, and
notwithstanding any other provision of Sections 1, 2, or 3 hereof, items of
Partnership income, gain, loss and deduction shall be specially allocated to the
Preferred Units in a manner necessary to cause the Partners’ capital accounts
attributable to their Preferred Units to equal the amounts that will be
distributed in respect of the Preferred Units under Section 7.2. Any such
allocations shall be made first from items of income constituting Operating
Income or Operating Loss, and only thereafter from items of income constituting
Liquidating Gains or Liquidating Losses.





EX B-10



--------------------------------------------------------------------------------

 

EXHIBIT C
[Obligated Partners]



EX C-1

